Name: Commission Implementing Regulation (EU) NoÃ 404/2011 of 8Ã April 2011 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy
 Type: Implementing Regulation
 Subject Matter: communications;  fisheries;  international law;  information and information processing;  information technology and data processing
 Date Published: nan

 30.4.2011 EN Official Journal of the European Union L 112/1 COMMISSION IMPLEMENTING REGULATION (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Articles 6(5), 7(5), 8(1), 9(5), 14(10), 15(9), 16(2), 21(7), 22(7), 23(5), 24(8) and 25(2), Article 32, Articles 37(4), 40(6), 55(5), 58(9), 60(7), Article 61, and Articles 64(2), 72(5), 73(9), 74(6), 75(2), 76(4), 78(2), 79(7), 92(5), 103(8), 105(6), 106(4), 107(4), 111(3), 116(6), 117(4) and 118(5) thereof, Whereas: (1) Regulation (EC) No 1224/2009 (hereafter referred to as the Control Regulation) provides for the adoption of detailed rules and measures to implement certain provisions it sets out. (2) With a view to ensuring a coherent application of these detailed rules the establishment of certain definitions is necessary. (3) Article 6(1) of the Control Regulation provides that a EU fishing vessel may only be used for the commercial exploitation of living aquatic resources if it has a valid fishing licence. Article 7(1) of the Control Regulation provides that an EU fishing vessel shall only be authorised to carry out specific fishing activities in so far as they are indicated in a valid fishing authorisation. It is appropriate to establish common rules for the issuance and management of such fishing licences and fishing authorisations to ensure a common standard of information contained therein. (4) Article 8(1) of the Control Regulation provides that a master of a fishing vessel has to respect conditions and restrictions relating to the marking and identification of fishing vessels and their gear. As such conditions and restrictions apply to EU waters it is necessary to establish them at the level of the European Union. (5) According to Article 9(1) of the Control Regulation, Member States shall operate a satellite-based Vessel Monitoring System for the effective monitoring of fishing activities of their fishing vessels wherever they may be and of fishing activities in their waters. It is appropriate to establish common specifications at the level of the European Union for such a system. Such specifications should set out in particular the characteristics of satellite tracking devices, details on the transmission of position data and rules in the case of a technical failure or non-functioning of satellite tracking devices. (6) Article 14(1) of the Control Regulation provides that masters of EU fishing vessels of 10 metres length overall or more have to keep a fishing logbook of their operations. It is necessary to determine the information that has to be recorded in the fishing logbooks and their format. (7) Article 14(7) of the Control Regulation provides that masters of EU fishing vessels have to use conversion factors established at EU level for converting stored or processed fish weight into live fish weight. It is therefore necessary to establish such conversion factors. (8) Article 15(1) of the Control Regulation provides that masters of EU fishing vessels of 12 metres length overall or more have to record logbook information by electronic means. It is appropriate to establish the requirements for the electronic completion and transmission of this information and to specify their format. (9) Articles 21(1) and 23(1) of the Control Regulation provide that masters of EU fishing vessels of 10 metres length overall and more have to complete and submit transhipment and landing declarations. It is appropriate to determine the information that has to be contained in these declarations and to specify the details of their submission. (10) Articles 22(1) and 24(1) of the Control Regulation provides for the electronic completion and transmission of transhipment and landing declarations by electronic means. It is appropriate to establish the requirements for the electronic completion and transmission of these data and to specify their format. (11) Articles 16(1) and 25(1) of the Control Regulation provide that every Member State has to monitor on the basis of sampling the activities of fishing vessels which are not subject to logbook requirements and landing declarations. With a view to ensure common standards of such samplings detailed rules, should be established at the level of the European Union. (12) Article 37 of the Control Regulation provides that necessary corrective actions are to be taken by the Commission in case the Commission has prohibited fishing because of the alleged exhaustion of the fishing opportunities available to a Member State or group of Member States, or to the European Union and it transpires that a Member State has not in fact exhausted its fishing opportunities. It is necessary to adopt adequate rules for the reallocation of such fishing opportunities, which take into account situations where a total allowable catch (TAC) for the EU is available or not, or where due to the annual setting of fishing opportunities circumstances do not permit such reallocation. (13) Articles 39 to 41 of the Control Regulation foresee rules to ensure that the engine power of fishing vessels is not exceeded. It is necessary to establish the technical rules of the relevant certifications and verifications to be done in this field. (14) Article 55 of the Control Regulation provides that Member States should ensure that recreational fisheries are conducted in a manner compatible with the objectives of the Common Fisheries Policy. For stocks under a recovery plan Member States should collect catch data of recreational fisheries. Where such fisheries have a significant impact on the resources, specific management measures may be decided by the Council. It is appropriate to lay down detailed rules for the establishment of sampling plans in order to allow Member States to monitor the catches of stocks subject to recovery plans by recreational fisheries practised from their vessels, in waters subject to their sovereignty or jurisdiction. (15) In order to establish a comprehensive control regime the whole chain of production and marketing should be covered by such a regime. Article 58 of the Control Regulation provides for a coherent traceability system to ensure that all lots of fisheries and aquaculture products are traceable at all stages of production, processing and distribution, from catching or harvesting to the retail stage. It is necessary to lay down common rules for identification procedures of the product concerned. (16) Article 60 of the Control Regulation provides that all fishery products are to be weighed on systems approved by the competent authorities unless they have adopted a sampling plan approved by the Commission. It is necessary to establish common rules in all Member States for the weighing of fresh and frozen fisheries products, as well as for the weighing of transhipped fisheries products, and for the weighing of fisheries products after transport from the place of landing. (17) Article 61 of the Control Regulation provides for the possibility for fisheries products to be weighed after transport under the condition that the Member State has adopted a control plan or, when the fisheries products are transported to another Member State, that the Member States concerned have adopted a common control programme that are approved by the Commission and based on a risk-based methodology adopted by the Commission. This risk-based methodology needs to be defined. (18) The fishery on herring, mackerel and horse mackerel has some specific features. For this reason it is appropriate to establish special rules on weighing and related elements to take account of these specific features. (19) Article 64 of the Control Regulation foresees that the detailed rules on the content of sales notes are to be adopted. It is pertinent to include such rules in this Regulation. (20) Articles 71 and 72 of the Control Regulation provide that Member States shall carry out surveillance in EU waters and take the necessary measures if a sighting does not correspond to the information available to them. It is necessary to lay down common rules regarding the content of a surveillance report, and its means of transmission. (21) Article 73 of the Control Regulation provides the possibility for the Council to establish control observer schemes and establishes in general lines the profile and tasks of control observers on board fishing vessels. Therefore detailed rules on the deployment and duties of control observers should be drawn up. (22) According to Chapter I of Title VII of the Control Regulation, rules are to be established for the conduct of inspections in order to enhance a standardised approach to control activities carried out by Member States. Rules should be laid down for the conduct of officials in charge of inspections, and the obligations of Member States regarding the behaviour of their officials authorised to conduct such inspections. At the same time, the duties of operators during inspection should be clarified. It is also necessary to lay down common principles for inspection procedures at sea, in port, during transport, at market places, and regarding inspection reports and their transmission. (23) Article 79 of the Control Regulation provides that Union inspectors may carry out inspections in EU waters and on EU fishing vessels outside EU waters. It is appropriate to draw up rules regarding the nomination of Union inspectors, their tasks and obligations, as well as the type of follow up to be given to their report. (24) Article 92 of the Control Regulation provides for the establishment of a point system for serious infringements with the aim to ensure compliance with the rules of the Common Fisheries Policy and a level playing field in all EU waters. For this to be achieved, it is necessary to establish common rules at the level of the European Union for the application of such a point system, including a list of points to be attributed for each serious infringement. (25) In accordance with Article 5(6) and Article 103 of the Control Regulation, the financial assistance in the framework of Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (2) and Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the Common Fisheries Policy and in the area of the Law of the Sea (3) is made conditional upon compliance by Member States with their obligations in the fields of fisheries conservation and control, the Commission having the possibility under certain conditions to suspend and cancel such financial assistance. It is necessary to lay down detailed rules for the application of these measures. (26) Article 107 of the Control Regulation provides for deduction of quotas by the Commission in cases of failure by Member States to comply with the rules on stocks subject to multiannual plans which leads to a serious threat to the conservation of such stocks. Rules should therefore be drawn up regarding the extent of the deduction, taking into account the nature of the non-compliance, the extent of its impact, as well as the gravity of the threat to the resource. (27) Chapter I of Title XII of the Control Regulation establishes rules on the handling of data recorded for the purpose of that Regulation, including the obligation for the Member States to set up a computerised database and a validation system and the provisions on accessing and exchanging such data. It is necessary to lay down common rules establishing procedures to process such data and to ensure access to it by the Commission and specifying the requirements for the exchange of data. (28) Article 110 of the Control Regulation deals with the remote access of the Commission or the body designated by it to computer files containing the data recorded by fisheries monitoring centres of Member States. In order to ensure such an access it is pertinent to establish clear rules on the conditions and the procedures that should be respected. (29) Articles 114 to 116 of the Control Regulation provide that the Member States have to establish official websites. With a view to ensure their equal accessibility in all Member States it is pertinent to establish rules at EU level on these websites. (30) According to Article 117 of the Control Regulation a system of mutual assistance shall be established for ensuring the administrative cooperation among Member States and the Commission. Such administrative cooperation is essential to ensure that a level playing field in the EU is established and that illegal activities are properly investigated and sanctioned. Rules should therefore be drawn up for a systematic exchange of information either on request or spontaneously, and for the possibility to request enforcement measures and administrative notification by another Member State. (31) The protection of individuals with regard to the processing of personal data by the Member States is governed by Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (4). The protection of individuals with regard to the processing of personal data by the Commission is governed by Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (5), in particular as regards the requirements of confidentiality and security of processing, the transfer of personal data from the national systems of Member States to the Commission, the lawfulness of processing, and the rights of data subjects to information, access to and rectification of their personal data. (32) To facilitate the implementation of the fisheries control system, detailed rules should be concentrated in one single Regulation. The following Commission Regulations should therefore be repealed:  Regulation (EEC) No 2807/83 (6) laying down detailed rules for recording information on Member States catches of fish,  Regulation (EEC) No 3561/85 (7) concerning information about inspections of fishing activities carried out by national control authorities,  Regulation (EEC) No 493/87 (8) establishing detailed rules for remedying the prejudice caused on the halting of certain fisheries,  Regulation (EEC) No 1381/87 (9) establishing detailed rules concerning the marking and documentation of fishing vessels,  Regulation (EEC) No 1382/87 (10) establishing detailed rules concerning the inspection of fishing vessels,  Regulation (EC) No 2943/95 (11) setting out detailed rules for applying Council Regulation (EC) No 1627/94 laying down general provisions concerning special fishing permits,  Regulation (EC) No 1449/98 (12) laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards effort reports,  Regulation (EC) No 356/2005 (13) laying down detailed rules for the marking and identification of passive fishing gear and beam trawls,  Regulation (EC) No 2244/2003 (14) laying down detailed provisions regarding satellite-based Vessel Monitoring Systems,  Regulation (EC) No 1281/2005 (15) of the management of fishing licences and the minimal information to be contained therein,  Regulation (EC) No 1042/2006 (16) laying down detailed rules for the implementation of Article 28(3) and (4) of Council Regulation (EEC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy,  Regulation (EC) No 1542/2007 (17) on landing and weighing procedures for herring, mackerel and horse mackerel,  Regulation (EC) No 1077/2008 (18) laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007, and  Regulation (EC) No 409/2009 (19) establishing Community conversion factors and presentation codes used to convert fish processed weight into fish weight, and amending Commission Regulation (EEC) No 2807/83. (33) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION TITLE I GENERAL PROVISIONS SCOPE Article 1 Subject matter This Regulation lays down detailed rules for the application of the control system of the European Union as established by the Control Regulation. Article 2 Definitions For the purpose of this Regulation the following definitions shall apply: (1) EU fishing vessel means a vessel defined in Article 3(d) of Council Regulation (EC) No 2371/2002 (20); (2) EU waters means waters defined in Article 3(a) of Regulation (EC) No 2371/2002; (3) holder of a fishing licence means a natural or legal person to whom a fishing licence as referred to Article 6 of the Control Regulation has been issued; (4) Union inspectors means inspectors as defined in Article 4(7) of the Control Regulation; (5) fish aggregating device means any equipment floating on the sea surface or anchored with the objective of attracting fish; (6) passive gear means any fishing gear the catch operation of which does not require an active movement of the gear, including: (a) gillnets, entangling nets, trammel nets, and trap nets; (b) drifting gillnets, and drifting trammel nets, any of which may be equipped with anchoring, floating and navigational gear; (c) long lines, lines, pots and traps; (7) beam trawl means any towed trawl in which the mouth of the trawl is held open by a beam or similar device, irrespectively of whether they are supported or not when dragged along the seabed; (8) vessel monitoring system (VMS) as referred to in Article 9(1) of the Control Regulation means a satellite-based fishing vessel monitoring system providing to the fisheries authorities data at regular intervals on the location, course and speed of vessels; (9) satellite-tracking device as referred to in Article 4(12) of the Control Regulation means a device installed on board of a fishing vessel that transmits position and related data automatically to the fisheries monitoring centre according to the legal requirements and that allows detection and identification of the fishing vessel at all times; (10) fishing trip means any voyage of a fishing vessel during which fishing activities are conducted that starts at the moment when the fishing vessel leaves a port and ends on arrival in port; (11) fishing operation means all activities in connection with searching for fish, the shooting, towing and hauling of active gears, setting, soaking, removing or resetting of passive gears and the removal of any catch from the gear, keep nets, or from a transport cage to fattening and farming cages; (12) electronic fishing logbook means the record by computerised means of fishing operation details by the master of a fishing vessel transmitted to the Member State authorities; (13) product presentation means a description of the processed state of the fisheries product or part thereof in accordance with the codes and descriptions in Annex I; (14) European Fisheries Control Agency means the agency as defined in Article 1 of Council Regulation (EC) No 768/2005 (21); (15) sighting means any observation of a fishing vessel by any competent authority of a Member State; (16) commercially sensitive information means information the release of which is likely to prejudice the commercial interests of an operator; (17) computerised validation system means a system capable of verifying that all data recorded in Member States databases is accurate, complete and submitted within the deadlines; (18) web service means a software system designed to support interoperable machine-to-machine interaction over a network. TITLE II GENERAL CONDITIONS FOR ACCESS TO WATERS AND RESOURCES CHAPTER I Fishing licenses Article 3 Issue and management of fishing licences 1. A fishing licence referred to in Article 6 of the Control Regulation shall be valid for one EU fishing vessel only. 2. Fishing licences referred to in Article 6 of the Control Regulation shall be issued, managed and withdrawn by Member States for their fishing vessels in accordance with this Regulation. 3. Fishing licences referred to in Article 6 of the Control Regulation shall contain as a minimum the information set out in Annex II. 4. Fishing licences issued in accordance with Regulation (EC) No 1281/2005 shall be considered as fishing licences issued in accordance with this Regulation if they contain the minimum information required by paragraph 3 of this Article. 5. A fishing licence shall only be valid if the conditions on the basis of which it has been issued are still met. 6. If a fishing licence has been temporarily suspended or permanently withdrawn, the authorities of the flag Member State shall immediately inform the holder of the fishing licence. 7. At any moment the total capacity corresponding to the fishing licences issued by a Member State, in GT or kW, shall not be higher than the maximum capacity levels for that Member State established in accordance with Articles 12 and 13 of Regulation (EC) No 2371/2002, and Commission Regulation (EC) No 1438/2003 (22), Council Regulation (EC) No 639/2004 (23), and Commission Regulation (EC) No 2104/2004 (24). CHAPTER II Fishing authorisations Article 4 Fishing authorisations 1. A fishing authorisation referred to in Article 7 of the Control Regulation shall be valid for one EU fishing vessel only. 2. Fishing authorisations referred to in Article 7 of the Control Regulation shall contain as a minimum the information set out in Annex III. The flag Member State shall ensure that the information contained in the fishing authorisation is accurate and consistent with the rules of the Common Fisheries Policy. 3. Special fishing permits issued in accordance with Council Regulation (EC) No 1627/94 (25) shall be considered as fishing authorisations issued in accordance with this Regulation if they contain the minimum information required by paragraph 2 of this Article. 4. A fishing authorisation as referred to in paragraph 2 and a fishing licence as referred to in Article 3(2) of this Regulation may be contained in the same document. 5. Without prejudice to special rules EU fishing vessels of less than 10 metres length overall which fish exclusively in the territorial waters of their flag Member States shall be excluded from the obligation to a have a fishing authorisation. 6. Paragraph 2 and paragraph 5 of Article 3 of this Regulation shall apply correspondingly. Article 5 List of fishing authorisations 1. Without prejudice to special rules, when the websites as referred to in Article 114 of the Control Regulation have become operational and not later than 1 January 2012 Member States shall make available on the secure part of their official websites the list of their fishing vessels that have received fishing authorisations referred to in Article 7 of the Control Regulation before these fishing authorisations become valid. They shall update their list in case of any changes to this list before they become effective. 2. For the period 1 January 2011 until 31 December 2011, on request Member States shall make available to the Commission a list of their fishing vessels that have received fishing authorisations for 2011. They shall inform the Commission of any changes to this list before these changes become effective. CHAPTER III Marking and identification of EU fishing vessels and their gear Section 1 Marking and identification of fishing vessels Article 6 Marking of fishing vessels An EU fishing vessel shall be marked as follows: (a) the letter(s) of the port or district in which the EU fishing vessel is registered and the number(s) under which it is registered shall be painted or displayed on both sides of the bow, as high above the water as possible so as to be clearly visible from the sea and the air, in a colour contrasting with the background on which they are painted; (b) for EU fishing vessels over 10 metres length overall and less than 17 metres length overall, the height of the letters and numbers shall be at least 25 centimetres with a line thickness of at least 4 centimetres. For EU fishing vessels of 17 metres length overall or more, the height of the letters and numbers shall be at least 45 centimetres, with a line thickness of at least 6 centimetres; (c) the flag Member State may require the international radio call sign (IRCS) or the external registration letters and numbers to be painted on top of the wheelhouse, so as to be clearly visible from the air, in a colour contrasting with the ground on which it is painted; (d) the contrasting colours shall be white and black; (e) the external registration letters and numbers painted or displayed on the hull of the EU fishing vessel shall not be removable, effaced, altered, illegible, covered or concealed. Article 7 Documents carried on board an EU fishing vessel 1. The master of a EU fishing vessel of 10 metres length overall or more shall carry on board documents, issued by a competent authority of the Member State in which it is registered, showing at least the following elements of the vessel: (a) the name if any; (b) the letters of the port or district in which it is registered, and the number(s) under which it is registered; (c) the international radio call sign, if any; (d) the names and addresses of the owner(s) and, where applicable, the charterer(s); (e) the length overall, propulsion engine power, gross tonnage and, for EU fishing vessels which entered into service from 1 January 1987 onwards, date of entry into service. 2. On EU fishing vessels of 17 metres length overall or more with fish rooms the master shall keep on board accurate drawings with description of its fish rooms, including the indication of all access points and of their storage capacity in cubic metres. 3. The master of an EU vessel with chilled or refrigerated seawater tanks shall keep on board an up-to-date document indicating the calibration of the tanks in cubic metres at 10 centimetre intervals. 4. The documents referred to in paragraphs 2 and 3 shall be certified by the competent authority of the flag Member State. Any modification of the characteristics contained in the documents referred to in paragraphs 1 to 3, shall be certified by a competent authority of the flag Member State. 5. The documents referred to in this Article shall be presented for the purposes of control and inspection at the request of the officials. Section 2 Marking and identification of fishing gear and crafts Article 8 Marking of crafts and fish aggregating devices Any craft carried on board EU fishing vessels and fish aggregating devices shall be marked with external registration letters and numbers of the EU fishing vessel(s) which use them. Article 9 General rules for passive gear and beam trawls 1. The provisions contained in Articles 9 to 12 of this Regulation shall apply to EU fishing vessels fishing in all EU waters and the provisions contained in Articles 13 to 17 of this Regulation to EU waters outside 12 nautical miles measured from the base lines of the coastal Member States. 2. It shall be prohibited in EU waters as set down in paragraph 1 to carry out fishing activities with passive gear, buoys, and beam trawls, which are not marked and identifiable in accordance with the provisions of Articles 10 to 17 of this Regulation. 3. It shall be prohibited in EU waters as set down in paragraph 1 to carry on board: (a) beams of a beam trawl which do not display the external registration letters and numbers in accordance with Article 10 of this Regulation; (b) passive gear which is not labelled in accordance with Article 11(2) of this Regulation; (c) buoys which are not marked in accordance with Article 13(2) of this Regulation. Article 10 Rules for beam trawls The master of an EU fishing vessel or his representative shall ensure that each assembled beam trawl carried on board or used for fishing clearly displays the external registration letters and numbers of that fishing vessel on the beam of each beam trawl assembly. Article 11 Rules for passive gear 1. The master of an EU fishing vessel or his representative shall ensure that each passive gear carried on board or used for fishing is clearly marked and identifiable in accordance with the provisions of this Article. 2. Each passive gear used for fishing shall permanently display the external registration letters and numbers displayed on the hull of the fishing vessel to which it belongs: (a) for nets, on a label attached to the upper first row; (b) for lines and long lines, on a label at the point of contact with the mooring buoy; (c) for pots and traps, on a label attached to the ground rope; (d) for passive gear extending more than 1 nautical mile, on labels attached in accordance with (a), (b) and (c) at regular intervals not exceeding 1 nautical mile so that no part of the passive gear extending more than 1 nautical mile shall be left unmarked. Article 12 Rules for labels 1. Each label shall be: (a) made of durable material; (b) securely fitted to the gear; (c) at least 65 millimetres broad; (d) at least 75 millimetres long. 2. The label shall not be removable, effaced, altered, illegible, covered or concealed. Article 13 Rules for buoys 1. The master of a EU fishing vessel or his representative shall ensure that two end marker buoys and intermediary marker buoys, rigged in accordance with Annex IV, are fixed to each passive gear used for fishing and are deployed in accordance with the provisions of this Section. 2. Each end marker buoy and intermediary buoy shall display the external registration letters and numbers displayed on the hull of the EU fishing vessel to which they belong and which has deployed such buoys as follows: (a) letters and numbers shall be displayed as high above the water as possible so as to be clearly visible; (b) in a colour contrasting with the surface on which they are displayed. 3. The letters and numbers displayed on the marker buoy shall not be effaced, altered or allowed to become illegible. Article 14 Rules for cords 1. The cords linking the buoys to the passive gear shall be of submersible material, or shall be weighted down. 2. The cords linking the end marker buoys to each gear shall be fixed at the ends of that gear. Article 15 Rules for end marker buoys 1. End marker buoys shall be deployed so that each end of the gear may be determined at any time. 2. The mast of each end marker buoy shall have a height of at least 1 metre above the sea level measured from the top of the float to the lower edge of the bottom most flag. 3. End marker buoys shall be coloured, but may not be red or green. 4. Each end marker buoy shall include: (a) one or two rectangular flag(s); where two flags are required on the same buoy, the distance between them shall be at least 20 centimetres flags indicating the extremities of the same gear shall be of the same colour and may not be white and shall be of the same size; (b) one or two light(s), which shall be yellow and give one flash each 5 seconds (F1 Y 5s), and be visible from a minimum distance of 2 nautical miles. 5. Each end marker buoy may include a top sign on the top of the buoy with one or two striped luminous bands which shall be neither red nor green and shall be at least 6 centimetres broad. Article 16 Rules for fixing of end marker buoys 1. End marker buoys shall be fixed to passive gear in the following way: (a) the buoy in the western sector (meaning the half compass circle from south through west to and including north) shall be rigged with two flags, two striped luminous bands, two lights and a label in accordance with Article 12 of this Regulation; (b) the buoy in the eastern sector (meaning the half compass circle from north through east to and including the south) shall be rigged with one flag one striped luminous band, one light and a label in accordance with Article 12 of this Regulation. 2. The label shall contain the information contained in Article 13(2) of this Regulation. Article 17 Intermediary marker buoys 1. Intermediary marker buoys shall be fixed to passive gear extending more than 5 nautical miles as follows: (a) intermediary marker buoys shall be deployed at distances of not more than 5 nautical miles so that no part of the gear extending 5 nautical miles or more shall be left unmarked; (b) intermediary marker buoys shall be fitted with a flashing light which shall be yellow and give one flash every 5 seconds (F1 Y 5s) and be visible from a minimum distance of 2 nautical miles. They shall have the same characteristics as those of the end marker buoy in the eastern sector, except that the flag shall be white. 2. By derogation from paragraph 1, in the Baltic Sea intermediary marker buoys shall be fixed to passive gear extending more than 1 nautical mile. Intermediary marker buoys shall be deployed at distances of not more than 1 nautical mile so that no part of the gear extending 1 nautical mile or more shall be left unmarked. Intermediary marker buoys shall have the same characteristics as those of the end marker buoy in the eastern sector except for the following: (a) the flags shall be white; (b) every fifth intermediary marker buoys shall be fitted with a radar reflector giving an echo of at least 2 nautical miles. CHAPTER IV Vessel monitoring system Article 18 Requirement of satellite-tracking devices on EU fishing vessels 1. Without prejudice to Article 25(3) of this Regulation an EU fishing vessel subject to VMS shall not be allowed to leave a port without a fully operational satellite-tracking device installed on board. 2. When an EU fishing vessel is in port, the satellite-tracking device may only be switched off if: (a) prior notification has been given to the fisheries monitoring centre (FMC) of the flag Member State and the FMC of the coastal Member State; and (b) providing that the next report shows that the EU fishing vessel has not changed its position in relation to the previous report. The competent authorities of the flag Member State may allow to replace the prior notification referred to in (a) with an automatic VMS message or alarm generated by the system, indicating that the EU fishing vessel is within a pre-defined geographical area of a port. 3. This Chapter shall not apply to EU fishing vessels used exclusively for the exploitation of aquaculture. Article 19 Characteristics of satellite-tracking devices 1. The satellite-tracking device installed on board EU fishing vessels shall ensure the automatic transmission to the FMC of the flag Member State, at regular intervals, of data relating to: (a) the fishing vessel identification; (b) the most recent geographical position of the fishing vessel, with a position error which shall be less than 500 metres, with a confidence interval of 99 %; (c) the date and time (expressed in Coordinated Universal Time (UTC)) of the fixing of the said position of the fishing vessel; and (d) the instant speed and course of the fishing vessel. 2. Member States shall ensure that satellite-tracking devices are protected against input or output of false positions and cannot be manually over-ridden. Article 20 Responsibilities of the masters concerning the satellite-tracking devices 1. The masters of an EU fishing vessel shall ensure that the satellite-tracking devices are fully operational at all times and that the data referred to in Article 19(1) of this Regulation are transmitted. 2. Without prejudice to Article 26(1) of this Regulation, the master of an EU fishing vessel shall ensure in particular that: (a) the data are not altered in any way; (b) the antenna or the antennas connected to the satellite tracking devices are not obstructed, disconnected or blocked in any way; (c) the power supply of the satellite-tracking devices is not interrupted in any way; and (d) the satellite-tracking device is not removed from the fishing vessel. 3. It shall be prohibited to destroy, damage, render inoperative or otherwise interfere with the satellite-tracking device unless the competent authorities of the flag Member State have authorised its repair or replacement. Article 21 Control measures to be adopted by flag Member States Each flag Member State shall ensure the continuous and systematic monitoring and control of the accuracy of the data referred to in Article 19 of this Regulation, and shall act promptly whenever data are found to be inaccurate or incomplete. Article 22 Frequency of data transmission 1. Each Member State shall ensure that its FMC receives, at least once every 2 hours, through the VMS the information referred to in Article 19 of this Regulation concerning its fishing vessels. The FMC may require the information at shorter time intervals. 2. The FMC shall have the capacity of polling the actual position of each of its fishing vessel. Article 23 Monitoring of entry into and exit from specific areas Each Member State shall ensure that through VMS data its FMC monitors, as regards its fishing vessels, date and time of entry into and exit from: (a) any maritime area where specific rules on access to waters and resources apply; (b) fishing restricted areas referred to in Article 50 of the Control Regulation; (c) regulatory areas of the Regional Fisheries Management Organisations to which the European Union or certain Member States are a party; (d) waters under the sovereignty and jurisdiction of a third country. Article 24 Transmission of data to the coastal Member State 1. The VMS established by each Member State shall ensure the automatic transmission to the FMC of a coastal Member State of the data to be provided in accordance with Article 19 of this Regulation concerning its fishing vessels during the time they are in the waters of the coastal Member State. That data transmission shall be simultaneous with the receipt at the FMC of the flag Member State and shall be in accordance with the format set out in Annex V. 2. Coastal Member States monitoring jointly an area may specify a common destination for the transmission of the data to be provided in accordance with Article 19 of this Regulation. They shall inform the Commission and the other Member States thereof. 3. Each Member State shall transmit to the other Member States and the Commission in a, where possible electronic, format compatible with the World Geodetic System 1984 (WGS 84) a comprehensive list of the latitude and longitude coordinates which delineate its exclusive economic zone or exclusive fishery zone. It shall also communicate to the other Member States and the Commission any changes of these coordinates. Alternatively Member States may publish this list on the website referred to in Article 115 of the Control Regulation. 4. Member States shall ensure effective coordination between their competent authorities regarding the transmission of VMS data in accordance with Article 9(3) of the Control Regulation, including through the establishment of clear and documented procedures for this purpose. Article 25 Technical failure or non-functioning of the satellite-tracking device 1. In the event of a technical failure or non-functioning of the satellite-tracking device fitted on board a EU fishing vessel, the master or his representative shall, starting from the time that the event was detected or from the time that he was informed in accordance with paragraph 4 or Article 26(1) of this Regulation, communicate every 4 hours, to the FMC of the flag Member State the up-to-date geographical coordinates of the fishing vessel by appropriate telecommunication means. Member States shall decide on the telecommunication means to be used and indicate them on the website referred to in Article 115 of the Control Regulation. 2. The FMC of the flag Member State shall enter the geographical positions referred to in paragraph 1 into the VMS database without delay on their receipt. The manual VMS data shall be clearly distinguishable in a database from automatic messages. Where appropriate, those manual VMS data shall be transmitted without delay to coastal Member States. 3. Following a technical failure or non-functioning of the satellite-tracking device, an EU fishing vessel may only leave port once the satellite-tracking device fitted on board is fully functioning to the satisfaction of the competent authorities of the flag state. By derogation the FMC of the flag Member State may authorise its fishing vessels to leave the port with a non-functioning satellite-tracking device for its repair or replacement. 4. The competent authorities of the flag Member State or, where appropriate, of the coastal Member State shall seek to inform the master of or the person responsible for the vessel or their representative when the satellite-tracking device fitted on board a EU fishing vessel appears to be defective or not fully functioning. 5. The removal of the satellite-tracking device for repair or replacement shall be subject to the approval of the competent authorities of the flag Member State. Article 26 Non-receipt of data 1. When the FMC of a flag Member State has not received data transmissions in accordance with Article 22 or Article 25(1) of this Regulation for 12 consecutive hours it shall notify the master or the operator of the EU fishing vessel or their representative(s) thereof as soon as possible. If, in respect of an EU particular fishing vessel, that situation occurs more than three times within a period of a calendar year, the flag Member State shall ensure that the satellite-tracking device of the fishing vessel is thoroughly checked. The flag Member State shall investigate the matter in order to establish whether the equipment has been tampered with. By way of derogation from Article 20(2)(d) of this Regulation, that investigation may entail the removal of such equipment for examination. 2. When the FMC of a flag Member State has not received data transmissions for 12 hours in accordance with Article 22 or Article 25(1) of this Regulation and the last received position was from within the waters of another Member State it shall notify the FMC of that coastal Member State thereof as soon as possible. 3. When the competent authorities of a coastal Member State observe an EU fishing vessel in its waters and have not received data in accordance with Article 24(1) or 25(2) of this Regulation, they shall notify the master of the fishing vessel and the FMC of the flag Member State thereof. Article 27 Monitoring and recording of the fishing activities 1. Member States shall use the data received pursuant to Article 22, Article 24(1) and Article 25 of this Regulation for the effective monitoring of the activities of fishing vessels. 2. Flag Member States shall: (a) ensure that data received according to this Chapter are recorded in computer-readable form and safely stored in computerised databases for at least 3 years; (b) take all necessary measures to ensure that they are only used for official purposes; and (c) take all necessary technical measures to protect such data against any accidental or illicit destruction, accidental loss, deterioration, distribution or unauthorised consultation. Article 28 Access to data by the Commission The Commission may request Member States in accordance with Article 111(1)(a) of the Control Regulation to ensure the automatic transmission to the Commission or to the body designated by it, of the data to be provided in accordance with Article 19 of this Regulation concerning a specific group of fishing vessels and during a specific time. That data transmission shall be simultaneous with receipt at the FMC of the flag Member State and shall be in accordance with the format set out in Annex V. TITLE III CONTROL OF FISHERIES CHAPTER I Fishing logbook, transhipment declaration and landing declaration in paper format Section 1 Completion and submission of a fishing logbook, landing declaration and transhipment declaration in paper format Article 29 EU fishing vessels subject to the completion and submission of a fishing logbook and transhipment/landing declaration in paper format 1. Without prejudice to specific provisions contained in multi-annual plans, the master of a EU fishing vessel of 10 metres length overall or more that is not subject to the electronic completion and transmission of fishing logbook data, transhipment declarations and landing declarations, shall complete and submit the fishing logbook data, transhipment declarations and landing declarations referred to in Articles 14, 21 and 23 of the Control Regulation in paper format. These transhipment declarations and landing declarations may also be completed and submitted by the representative of the master on his behalf. 2. The requirement to complete and submit the fishing logbook data, transhipment declarations and landing declarations in paper format shall also apply to EU fishing vessels whose length overall is less than 10 metres when they are required by their flag Member State to keep a fishing logbook and submit transhipment and/or landing declarations in accordance with Articles 16(3) and 25(3) of the Control Regulation. Article 30 Models for fishing logbooks, transhipment declarations and landing declarations in paper format 1. For all fishing areas, except NAFO sub area 1 and ICES divisions V(a) and XIV, the fishing logbook, transhipment declaration and landing declaration in paper format shall be completed and submitted by masters of EU fishing vessels in accordance with the model shown in Annex VI. However, the model shown in Annex VII may be used for fisheries operations carried out exclusively in the Mediterranean by masters of EU fishing vessels which are not subject to the obligation to transmit fishing logbook, transhipment declaration and landing declaration data electronically, and which make daily fishing trips in a single fishing zone. 2. For NAFO sub area 1 and ICES divisions V(a) and XIV, the format shown in Annex VIII shall be used for the paper fishing logbook and the format shown in Annex IX for paper transhipment declarations and landing declarations. 3. The fishing logbook, transhipment declaration and landing declaration in paper format shown in Annexes VI and VII shall also be kept in accordance with paragraph 1 and Article 31 of this Regulation when such EU fishing vessels are carrying out fishing activities in the waters of a third country, in waters regulated by a Regional Fisheries Management Organisation or in waters outside EU waters not regulated by a Regional Fisheries Management Organisation, unless the third country or the rules of the Regional Fisheries Management Organisation concerned specifically require a different kind of fishing logbook, transhipment declaration or landing declaration to be completed and submitted. If the third country does not specify a particular fishing logbook, but does require data elements different from those required by the European Union, such data elements shall be recorded. 4. Member States may continue to use paper fishing logbook formats in conformity with Regulation (EEC) No 2807/83 for EU fishing vessels not subject to the electronic completion and transmission of fishing logbook data in accordance with Article 15 of the Control Regulation until stocks of paper fishing logbook formats have been used up. Article 31 Instructions for the completion and submission of fishing logbooks, transhipment declarations and landing declarations in paper format 1. The fishing logbook, transhipment declaration and landing declaration in paper format shall be completed and submitted in accordance with the instructions set out in Annex X. 2. Where the instructions set out in Annex X state that the application of a rule is optional, the flag Member State may make it mandatory. 3. All entries in the fishing logbook, transhipment declaration or landing declaration shall be legible and indelible. No entry shall be erased or altered. If a mistake is made the incorrect entry shall be crossed out with a single line and the new correct entry shall be written and initialled by the master. Each line shall be initialled by the master. 4. The master of the EU fishing vessel or, for transhipment declarations and landing declarations, his representative shall certify with his initials or signature that the entries in the fishing logbook, transhipment declaration and landing declaration are correct. Article 32 Deadlines for the submission of a fishing logbook, transhipment declaration and a landing declaration in paper format 1. When a EU fishing vessel has made a landing in a port or a transhipment in a port or in a place close to the shore of its flag Member State, its master shall submit the original(s) of the fishing logbook, transhipment declaration and landing declaration as soon as possible and not later than 48 hours after completion of transhipment or landing to the competent authorities of the Member State concerned. The original(s) of such a transhipment declaration and landing declaration may also be submitted by the representative of the master on his behalf. 2. When no catches are landed after a fishing trip, the master shall submit the original(s) of the fishing logbook and transhipment declaration as soon as possible and not later than 48 hours after arrival in port. The original(s) of such a transhipment declaration may also be submitted by the representative of the master on his behalf. 3. When a EU fishing vessel has made a transhipment in a port or in a place close to the shore or a landing in a port of a Member State other than its flag Member State, it shall submit the first copy (copies) of the fishing logbook, transhipment declaration and landing declaration as soon as possible and not later than 48 hours after transhipment or landing to the competent authorities of the Member State in which the transhipment or landing takes place. The original(s) of the fishing logbook, transhipment declaration and landing declaration shall be dispatched as soon as possible and not later than 48 hours after transhipment or landing to the competent authorities of the flag Member State. 4. When a EU fishing vessel has made a transhipment in a port or in the waters of a third country or on the high seas or a landing in a port of a third country, it shall dispatch the original(s) of the fishing logbook, transhipment declaration and landing declaration as soon as possible and not later than 48 hours after the transhipment or landing to the competent authorities of the flag Member State. 5. When a third country or the rules of a Regional Fisheries Management Organisation require a different kind of fishing logbook, transhipment declaration or landing declaration from the one in Annex VI the master of the EU fishing vessel shall submit a copy of that document to his competent authorities as soon as possible and not later than 48 hours after transhipment or landing. Section 2 Specific rules for the fishing logbook in paper format Article 33 Completion of fishing logbook in paper format 1. The paper fishing logbook shall be completed with all obligatory information even when there are no catches: (a) daily by not later than 24.00 and before entering the port; (b) at the time of any inspection at sea; (c) at the time of events defined in the Community legislation or by the flag Member State. 2. A new line in the paper fishing logbook shall be filled in: (a) for each day at sea; (b) when fishing in a new ICES Division or another fishing zone the same day; (c) when entering fishing effort data. 3. A new page in the paper fishing logbook shall be filled in: (a) when using different gear, or a net of a different mesh size range, to that of the previous gear used; (b) for any fishing done after a transhipment or an intermediate landing; (c) if the number of columns is insufficient; (d) on departure from a port when no landing has taken place. 4. On departure from a port, or following completion of a transhipment operation, and when catches remain on board, the quantities of each species shall be indicated on a new fishing logbook page. 5. The codes given in Annex XI shall apply to indicate, under the appropriate headings of the paper format fishing logbook, the fishing gear used. Section 3 Specific rules for the transhipment declaration and landing declaration in paper format Article 34 Handing over of a transhipment declaration in paper format 1. In the case of a transhipment operation between two EU fishing vessels on completion of a transhipment operation the master of the transhipping fishing vessel or his representative shall hand over a copy of his vessels paper transhipment declaration to the master of the receiving vessel or his representative. The master of the receiving vessel or his representative on completion of transhipment operation shall also hand over a copy of his vessels paper transhipment declaration to the master of the transhipping vessel or his representative. 2. The copies referred to in paragraph 1 shall be presented for the purposes of control and inspection at the request of an official. Article 35 Signing of the landing declaration Each page of the landing declaration shall be signed prior to submission by the master or his representative. CHAPTER II Fishing logbook, landing declaration and transhipment declaration in electronic format Section 1 Completion and transmission of a fishing logbook, landing declaration and transhipment declaration data in electronic format Article 36 Requirement of electronic recording and reporting system on EU fishing vessels 1. Without prejudice to Article 39(4) of this Regulation an EU fishing vessel subject to electronic completion and transmission of fishing logbook, transhipment declaration and landing declaration in accordance with Articles 15, 21 and 24 of the Control Regulation shall not be allowed to leave port without a fully operational electronic recording and reporting system installed on board. 2. This Chapter shall not apply to EU fishing vessels used exclusively for the exploitation of aquaculture. Article 37 Format for transmission of data from an EU fishing vessel to the competent authority of its flag State Member States shall determine the format to be used between EU fishing vessels flying their flags and their competent authorities for the completion and transmission of fishing logbook, transhipment declaration and landing declaration data as referred to in Articles 15, 21 and 24 of the Control Regulation. Article 38 Return messages 1. Return messages shall be issued to the EU fishing vessels for each transmission of fishing logbook, transhipment, prior notification and landing data. The return message shall contain an acknowledgement of receipt. 2. The master of an EU fishing vessel shall retain the return message until the end of the fishing trip. Article 39 Provisions in the event of technical failure or non-functioning of electronic recording and reporting systems 1. In the event of a technical failure or non-functioning of the electronic recording and reporting system fitted on board a EU fishing vessel, the master of the fishing vessel or his representative shall, starting from the time that the event was detected or from the time that he was informed in accordance with Article 40(1) of this Regulation, communicate fishing logbook, transhipment declaration and landing declaration data to the competent authorities of the flag Member State by appropriate telecommunications means on a daily basis and no later than 24.00 even when there are no catches. Member States shall decide on the telecommunication means to be used and indicate them on the website referred to in Article 115 of the Control Regulation. 2. In the event of a technical failure or non-functioning of the electronic recording and reporting system fishing logbook and transhipment declaration data shall also be sent: (a) at the request of the competent authority of the flag State; (b) immediately after the last fishing operation or after the transhipment has been completed; (c) before entering into port; (d) at the time of any inspection at sea; (e) at the time of events defined in Community legislation or by the flag State. Prior notification and landing declaration data shall also be sent in the cases referred to in (a) and (e). 3. The competent authorities of the flag Member State shall enter the data referred to in paragraph 1 into the electronic data base without delay on their receipt. 4. Following a technical failure or non-functioning of its electronic recording and reporting system, a EU fishing vessel may only leave port once the recording and reporting system fitted on board is fully functioning to the satisfaction of the competent authorities of the flag Member State or is otherwise authorised to leave by the competent authorities of the flag Member State. The flag Member State shall immediately notify the coastal Member State when it has authorised one of its fishing vessels to leave a port in the coastal Member State with a non-functioning electronic recording and reporting system. 5. The removal of the electronic recording and reporting system for repair or replacement shall be subject to the approval of the competent authorities of the flag Member State. Article 40 Non-receipt of data 1. When the competent authorities of a flag Member State have not received data transmissions in accordance with Articles 15, 22 and 24 of the Control Regulation they shall notify the master or the operator of the EU fishing vessel or their representative(s) thereof as soon as possible. If, in respect of a particular EU fishing vessel, that situation occurs more than three times within a period of calendar year, the flag Member State shall ensure that the electronic recording and reporting system of the fishing vessel is thoroughly checked. The flag Member State shall investigate the matter in order to establish why data have not been received and shall take appropriate measures. 2. When the competent authorities of a flag Member State have not received data transmissions in accordance with Articles 15, 22 and 24 of the Control Regulation and the last position received through the Vessel Monitoring System was from within the waters of a coastal Member State they shall notify the competent authorities of that coastal Member State thereof as soon as possible. 3. The master or the operator of the EU fishing vessel or their representative shall send all data which have not yet been transmitted and for which a notification was received in accordance with paragraph 1 to the competent authorities of the flag Member State immediately on receipt of the notification. Article 41 Data access failure 1. When the competent authorities of a coastal Member State observe an EU fishing vessel of another Member State in their waters and cannot access fishing logbook or transhipment data in accordance with Article 44 of this Regulation they shall request the competent authorities of the flag Member State to ensure access to those data. 2. If the access referred to in paragraph 1 is not ensured within 4 hours of the request, the coastal Member State shall notify the flag Member State. On receipt of the notification the flag Member State shall immediately send the data to the coastal Member State by any available electronic means. 3. If the coastal Member State does not receive the data referred to in paragraph 2, the master or operator of the EU fishing vessel or their representative shall send the data and a copy of the return message referred to in Article 38 of this Regulation to the competent authorities of the coastal Member State on request and by any available, if possible electronic, means. Member States shall decide on the means to be used and shall indicate them on the website referred to in Article 115 of the Control Regulation. 4. If the master or the operator of the EU fishing vessel or their representative can not provide the competent authorities of the coastal Member State with a copy of the return message referred to in Article 38 of this Regulation, fishing activities in the waters of the coastal Member State by the fishing vessel concerned shall be prohibited until the master, the operator of the fishing vessel or his representative can provide a copy of the return message or information referred to in Article 14(1) of the Control Regulation to the said authorities. Article 42 Data on the functioning of the electronic recording and reporting system 1. Member States shall maintain databases on the functioning of their electronic recording and reporting system. Those databases shall contain at least and be capable to generate automatically the following information: (a) the list of their fishing vessels whose electronic recording and reporting systems have experienced technical failure or have failed to function; (b) the number of vessels that have not made daily electronic fishing logbook transmissions and the average number of electronic fishing logbook transmissions received per fishing vessel, broken down by flag Member State; (c) the number of transhipment declaration, landing declaration, takeover declaration and sales note transmissions received, broken down by flag Member State. 2. Summaries of information generated according to paragraph 1 shall be sent to the Commission at its request. Alternatively this information may also be made available on the secure website in a format and at time intervals to be decided by the Commission after consultation with Member States. Article 43 Format for exchange of information between Member States 1. Information referred to in this Section shall be exchanged between Member States using the format defined in Annex XII from which extensible mark-up language (XML) shall be derived. The XML standard to be used for all electronic data exchanges between Member States, and between Member States, the Commission and the body designated by it, shall be decided by the Commission after consultation with Member States. 2. Amendments to the format referred to in paragraph 1 shall be clearly identified and marked with the date it was updated. Such amendments shall not come into effect earlier than 6 months after they have been decided. 3. When a Member State receives electronic information from another Member State it shall ensure that a return message is issued to the competent authorities of that Member State. The return message shall contain an acknowledgement of receipt. 4. Data elements in Annex XII that are mandatory for masters to record in their fishing logbook according to EU rules shall also be mandatory in exchanges between Member States. Article 44 Access to data 1. A flag Member State shall ensure in real time the electronic exchange of information referred to in Article 111(1) of the Control Regulation to a coastal Member State on fishing logbook, transhipment declaration, prior notifications and landing declaration data of its fishing vessels when conducting fishing operations in the waters under the sovereignty or jurisdiction or entering a port of the coastal Member State. 2. Without prejudice to paragraph 1 a flag Member State may on request ensure in real time the electronic exchange of information referred to in Article 111(1) of the Control Regulation on fishing logbook and transhipment declaration data of its fishing vessels to a Member State carrying out, in accordance with Article 80 of the Control Regulation, inspections of fishing vessels of another Member State in EU waters outside of the waters of the requesting Member State, in international waters or in waters of third countries. 3. Data referred to in paragraphs 1 and 2 for the previous 12 months shall be made available by the flag Member State on request. 4. The data referred to in paragraph 1 shall at least include the data from the last departure from port to the time when the landing is completed. The data referred to in paragraph 2 shall at least include the data from the last departure from port to the time of the request. Data as referred to in paragraphs 1 and 2 from fishing trips for the previous 12 months shall be made available on request. 5. The master of an EU fishing vessel shall have secure access to his own electronic fishing logbook information, transhipment declaration data and landing declaration data stored in the database of the flag Member State at any time. 6. A coastal Member State shall grant online access to its database of fishing logbook, transhipment declaration, prior notification and landing declaration data to a fishery patrol vessel of another Member State via the FMC of that Member State in the context of a joint deployment plan or other agreed joint inspection activities. Article 45 Exchange of data between Member States 1. Access to the data referred to in Article 44 of this Regulation shall be by secure Internet connection on a permanent basis. 2. Member States shall exchange the relevant technical information to ensure mutual access to and exchange of electronic fishing logbook data, transhipment declaration data and landing declaration data. 3. Member States shall: (a) ensure that data received according to this Chapter are recorded in computer-readable form and safely stored in computerised databases for at least 3 years; (b) take all necessary measures to ensure that they are only used for official purposes; and (c) take all necessary technical measures to protect such data against any accidental or illicit destruction, accidental loss, deterioration, distribution or unauthorised consultation. Article 46 Single authority 1. In each Member State, the single authority referred to in Article 5(5) of the Control Regulation shall be responsible for transmitting, receiving, managing and processing all data covered by this Chapter. 2. Member States shall exchange contact details of the authorities referred to in paragraph 1 and shall inform the Commission and the body designated by it thereof within 3 months after the entry into force of this Regulation. 3. Any changes in the information referred to in paragraphs 1 and 2 shall be communicated to the Commission, the body designated by it and other Member States before they become effective. Section 2 Specific rules for the fishing logbook in electronic format Article 47 Frequency of transmission 1. When at sea the master of an EU fishing vessel shall transmit the electronic fishing logbook information to the competent authorities of the flag Member State at least once a day and no later than 24.00 even when there are no catches. He shall also send such data: (a) at the request of the competent authority of the flag Member State; (b) immediately after the last fishing operation has been completed; (c) before entering into port; (d) at the time of any inspection at sea; (e) at the time of events defined in EU legislation or by the flag State. When the last fishing operation took place not more than 1 hour before the entry into port the transmissions referred to in (b) and (c) may be sent in a single message. 2. The master may transmit corrections to the electronic fishing logbook and transhipment declaration data up to the last transmission referred to in paragraph 1(c). Corrections shall be easily identifiable. All original electronic fishing logbook data and corrections to those data shall be stored by the competent authorities of the flag Member State. 3. The master shall keep a copy of the information referred to in paragraph 1 on board the fishing vessel for the duration of each absence from port and until the landing declaration has been submitted. 4. When a EU fishing vessel is in port, does not carry fishery products on board and the master has submitted the landing declaration for all fishing operations on the last fishing trip, transmission in accordance with paragraph 1 of this Article may be suspended subject to prior notification to the FMC of the flag Member State. Transmission shall be resumed when the EU fishing vessel leaves the port. Prior notification is not required for EU fishing vessels equipped with and transmitting data via VMS. CHAPTER III Common rules for fishing logbooks, transhipment declarations and landing declarations in paper or electronic format Section 1 Common rules for the determination of live weight Article 48 Definitions For the purpose of this Chapter the following definitions shall apply: (1) presentation means the form into which the fish is processed while on board of the fishing vessel and prior to landing, as described in Annex I; (2) collective presentation means a presentation consisting of two or more parts extracted from the same fish. Article 49 Conversion factors 1. For the completion and submission of fishing logbooks as referred to in Articles 14 and 15 of the Control Regulation the EU conversion factors set out in Annexes XIII, XIV and XV shall apply to convert stored or processed fish weight into live fish weight. They shall apply to fisheries products on board or transhipped or landed by EU fishing vessels. 2. By way of derogation from paragraph 1, where Regional Fisheries Management Organisations, of which the European Union is a contracting party or cooperating non-contracting party, for its regulatory area or a third country with whom the European Union has an agreement to fish, for the waters under its sovereignty or jurisdiction, have established conversion factors, those factors shall apply. 3. Where no conversion factors as referred to in paragraphs 1 and 2 exist for a given species and presentation, the conversion factor adopted by the flag Member State shall apply. 4. Without prejudice to paragraph 2 the competent authorities of Member States shall use the EU conversion factors referred to in paragraph 1 when calculating the live weight of transhipments and landings in order to monitor the quota uptake. Article 50 Calculation method 1. The fish live weight shall be obtained by multiplying the fish processed weight by the conversion factors referred to in Article 49 of this Regulation for each species and presentation. 2. In case of collective presentations, only one conversion factor corresponding to one of the parts of the collective presentation of a fish shall be used. Section 2 Common rules for the completion and submission of the Fishing logbook Article 51 General rules for fishing logbooks 1. The margin of tolerance referred to in Article 14(3) of the Control Regulation for the estimation of quantities in kilograms live weight of each species retained on board shall be expressed as a percentage of the fishing logbook figures. 2. For catches which are to be landed unsorted the margin of tolerance may be calculated on the basis of one or more representative samples for the total quantities kept on board. 3. For the purpose of the application of Article 14 of the Control Regulation species caught for live bait shall be considered as a species caught and kept on board. 4. The master of a EU fishing vessel crossing an effort zone where it is authorised to fish shall record and report the information referred to in Article 14(5) of the Control Regulation as applicable even if he does not carry out any fishing activities in that zone. Section 3 Common rules for the completion and submission of transhipment/landing declarations Article 52 Margin of tolerance in the transhipment declaration The margin of tolerance referred to in Article 21(3) of the Control Regulation for the estimation of quantities in kilograms live weight of each species transhipped or received shall be expressed as a percentage of the transhipment declaration figures. Article 53 Difference in transhipped catches When a difference exists between the quantities of catches transhipped from the transhipping vessel and the quantities taken on board by the receiving vessel the higher quantity shall be considered to have been transhipped. Member States shall ensure that follow up action is taken to determine the actual weight of fishery products transhipped between the transhipping and the receiving vessel. Article 54 Completion of landing operation When, in accordance with Article 61 of the Control Regulation, the fisheries products are transported from the place of landing before they have been weighed, the landing operation shall be regarded to have been completed for the purpose of the application of Articles 23(3) and 24(1) of the Control Regulation when the fisheries products have been weighed. Article 55 Fishing Operations involving two or more EU fishing vessels Without prejudice to special rules in the case of fishing operations involving two or more EU fishing vessels:  from different Member States, or  from the same Member State but where the catches are landed in a Member States of which they do not fly the flag, the landed catch shall be attributed to the EU fishing vessel landing the fisheries products. CHAPTER IV Sampling plans and collection of data on EU fishing vessels not subject to fishing logbook and landing declaration requirements Article 56 Establishment of sampling plans The sampling plans referred to in Articles 16(2) and 25(2) of the Control Regulation for the monitoring of EU fishing vessels not subject to fishing logbook and landing declaration requirements shall be established by Member States in accordance with this Chapter to determine the landings of a stock or group of stocks taken by such fishing vessels and, where appropriate, their fishing effort. These data shall be used for the recording of catches and, where appropriate, fishing effort as referred to in Article 33 of the Control Regulation. Article 57 Sampling methodology 1. The sampling plans referred to in Article 56 of this Regulation shall be drawn up in accordance with Annex XVI. 2. The size of the sample to be inspected shall be determined on the basis of risk as follows: (a) very low risk: 3 % of the sample; (b) low risk: 5 % of the sample; (c) medium risk: 10 % of the sample; (d) high risk: 15 % of the sample; (e) very high risk: 20 % of the sample. 3. Catches per day of a fleet sector for a given stock shall be estimated by multiplying the total number of active EU fishing vessels of the fleet sector concerned with the average daily catch per given stock per EU fishing vessel based on the catches of the sample of the EU fishing vessels inspected. 4. Member States that collect systematically on at least a monthly basis for each of their fishing vessels not subject to fishing logbook and landing requirements data: (a) on all landings of catches of all species in kilogram, including zero landings; (b) on the statistical rectangles where these catches where taken, shall be considered to have met the requirement of a sampling plan as referred to in Article 56 of this Regulation. CHAPTER V Control of fishing effort Article 58 Fishing effort report 1. The fishing effort report referred to in Article 28 of the Control Regulation shall be sent in accordance with Annex XVII. 2. Where the master of an EU fishing vessel transmits a message to the competent authorities by radio in accordance with Article 28(1) of the Control Regulation, Member States shall decide on the radio stations to be used and indicate them on the website referred to in Article 115 of the Control Regulation. CHAPTER VI Corrective measures Article 59 General principles In order to benefit from the corrective measures referred to in Article 37 of the Control Regulation, Member States shall notify the Commission as soon as possible and in any case within 1 month of the date of the publication in the Official Journal of a closure of a fishery in accordance with Article 36 of the Control Regulation of the extent of the prejudice suffered. Article 60 Allocation of available fishing opportunities 1. When the prejudice has not been removed wholly or in part by action in accordance with Article 20(5) of Regulation (EC) No 2371/2002, the Commission shall, as soon as possible after receiving the information referred to in Article 59 of this Regulation, take the necessary measures with the aim of remedying the prejudice caused. 2. The measure referred to in paragraph 1 shall state: (a) which Member States have suffered prejudice (the prejudiced Member States) and the amount of the prejudice (as reduced by any quota exchanges); (b) where applicable, which Member States have exceeded their fishing opportunities (the exceeding Member States) and the amount of the excess of fishing opportunities (as reduced by any exchanges in accordance with Article 20(5) of Regulation (EC) No 2371/2002); (c) where applicable, the deductions to be made from the fishing opportunities of the exceeding Member States in proportion to the exceeded fishing opportunities; (d) where applicable, the additions to be made to the fishing opportunities of the prejudiced Member States in proportion to the prejudice suffered; (e) where applicable the date or dates on which the additions and deductions shall take effect; (f) where appropriate, any other necessary measure for remedying the prejudice suffered. CHAPTER VII Engine power Article 61 Certification of propulsion engine power 1. The certification of the maximum continuous engine power of a new propulsion engine, a replacement propulsion engine and a propulsion engine that has been technically modified, as referred to in Article 40(1) and (2) of the Control Regulation, shall be provided in accordance with Council Regulation (EEC) No 2930/86 (26). 2. A propulsion engine shall be considered to have been technically modified as referred to in paragraph 1 when any of its main components (parts), including but not limited to, injection equipment, valves, turbocharger, pistons, cylinder liners, connecting rods, cylinder heads, have been modified or replaced by new parts with different technical specifications resulting in a modified power rating or when the engine adjustments, such as the injection settings, turbocharger configuration, or the valve timings have been modified. The nature of the technical modification shall be clearly explained in the certification referred to in paragraph 1. 3. The holder of a fishing licence shall inform the competent authorities before a new propulsion engine will be installed or before an existing propulsion engine will be replaced or technically modified. 4. This Article shall apply to fishing vessels subject to a fishing effort regime as from 1 January 2012. For other fishing vessels it shall apply as from 1 January 2013. It shall only apply to fishing vessels which have had new propulsion engines installed, or whose existing propulsion engines have been replaced or technically modified, after the entry into force of this Regulation. Article 62 Verification and sampling plan 1. For the purpose of verifying the engine power in accordance with Article 41 of the Control Regulation, Member States shall establish a sampling plan for the identification of those fishing vessels or groups of fishing vessels in their fleet with a risk of under-declaration of propulsion engine power. As a minimum, the sampling plan shall be based on following high risk criteria: (a) fishing vessels operating in fisheries that are subject to fishing effort regimes, in particular those fishing vessels to which an individual effort allocation in kWdays has been allocated; (b) fishing vessels subject to limitations of vessel power resulting from national or European Union law; (c) fishing vessels for which the ratio of vessel power (kW) to vessel tonnage (GT) is 50 % lower than the average ratio for the same type of fishing vessel, gear type and target species. For the purpose of that analysis, Member States may divide the fleet according to one or several of the following criteria: (i) fleet segmentation or management units defined in national law; (ii) length categories; (iii) tonnage categories; (iv) gears used; (v) target species. 2. Member States may consider additional risk criteria following their own assessment. 3. Member States shall draw a list of their fishing vessels which meet one or more of the risk criteria referred to in paragraph 1 and, where appropriate, the risk criteria referred to in paragraph 2. 4. From each group of fishing vessels corresponding to one of the risk criteria referred to in paragraphs 1 and 2, Member States shall take a random sample of fishing vessels. The size of the sample shall be equal to the square root rounded to the nearest whole number of fishing vessels in the group concerned. 5. For each fishing vessel included in the random sample, Member States shall verify all technical documents as referred to in Article 41(1) of the Control Regulation in their possession. Among the other documents as referred to under letter (g) of Article 41(1) of the Control Regulation, Member States shall pay special attention to the engine maker catalogue specifications, where available. 6. This Article shall apply as from 1 January 2012. Physical verifications as referred to in Article 41(2) of the Control Regulation shall prioritise trawlers operating in a fishery subject to a fishing effort regime. Article 63 Physical verification 1. When propulsion power measurements are performed on board a fishing vessel in the framework of a physical verification of propulsion engine power as referred to in Article 41(2) of the Control Regulation, the propulsion engine power may be measured at the most accessible point between the propeller and the engine. 2. If the power of the propulsion engine is measured after the reduction gear, an appropriate correction shall be applied to the measurement in order to calculate the propulsion engine power at the engine output flange according to the definition in Article 5(1) of Regulation (EEC) No 2930/86. That correction shall take into account the power losses resulting from the gearbox on the basis of the official technical data provided by the gearbox manufacturer. CHAPTER VIII Control of recreational fisheries Article 64 Establishment of sampling plans 1. Without prejudice to the use of data as referred to in paragraph 5, sampling plans to be established by Member States in accordance with Article 55(3) of the Control Regulation for the purpose of monitoring catches of stocks subject to recovery plans practised from vessels engaged in recreational fisheries shall provide for the collection of biennial data. 2. The methods used in the sampling plans shall be established clearly and shall be, as far as possible: (a) stable over time; (b) standardised within regions; (c) in accordance with the quality standards established by relevant international scientific bodies and, where appropriate, by the relevant Regional Fisheries Management Organisations to which the European Union is contracting party or observer. 3. The sampling plan shall include a sampling design for the estimation of catches of stocks subject to recovery plans, the gear used and the relevant geographical area of the recovery plan concerned where these catches where taken; 4. Member States shall estimate systematically the accuracy and precision of the collected data. 5. For the purpose of the sampling plans referred to in paragraph 1 Member States may use the data collected according to the multiannual Community programme as laid down in Council Regulation (EC) No 199/2008 (27) to the extent that such data are available. 6. This provision shall not apply when a Member State has prohibited recreational fisheries of stocks subject to a recovery plan. Article 65 Notification and evaluation of sampling plans 1. Member States shall notify their sampling plans to the Commission 12 months after the entry into force of a recovery plan. For recovery plans which are already in force at the time of entry into force of this Regulation, the sampling plan shall be notified within 12 months after entry into force of this Regulation. Amendments of the sampling plan shall be notified before they become effective. 2. In addition to the evaluation requested in Article 55(4) of the Control Regulation, the Scientific, Technical and Economic Committee for Fisheries shall also evaluate: (a) after the notification referred to in paragraph 1 and every 5 years thereafter the conformity of the notified sampling plans with the criteria and requirements mentioned in Article 64(2) and (3) of this Regulation; (b) the conformity of any amendments to a sampling plan referred to in paragraph 1 with the criteria and requirements mentioned in Article 64(2) and (3) of this Regulation. 3. The Scientific, Technical and Economic Committee for Fisheries shall make recommendations, where appropriate, for improving the sampling plan. TITLE IV CONTROL OF MARKETING CHAPTER I Traceability Article 66 Definition For the purpose of this Chapter, the following definition shall apply: Fisheries and aquaculture products mean any products which fall under Chapter 03 and Tariff headings 1604 and 1605 of the Combined Nomenclature established by Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (28). Article 67 Information on lots 1. Operators shall provide the information on fisheries and aquaculture products referred to in Article 58(5) of the Control Regulation at the moment when the fisheries and aquaculture products are put into lots and no later than the first sale. 2. In addition to paragraph 1, operators shall update the relevant information referred to in Article 58(5) of the Control Regulation which ensues from the merging or splitting of the lots of fisheries and aquaculture products after first sale, at the stage when it becomes available. 3. In case where, as a result of the merging or splitting of the lots after first sale, fisheries and aquaculture products from several fishing vessels or aquaculture production units are mixed, operators shall be able to identify each lot of origin at least by means of their identification number referred to in Article 58(5)(a) of the Control Regulation and make possible to trace them back to catching or harvesting stage, in accordance with Article 58(3) of the Control Regulation. 4. Systems and procedures referred to in Article 58(4) of the Control Regulation shall allow operators to identify the immediate supplier(s) and, except when they are final consumers, the immediate buyer(s) of the fisheries and aquaculture products. 5. The information on fisheries and aquaculture products referred to in Article 58(5) of the Control Regulation shall be provided by means of the labelling or packaging of the lot, or by means of a commercial document physically accompanying the lot. It may be affixed to the lot by way of an identification tool such as a code, barcode, electronic chip or a similar device or marking system. The information on the lot shall remain available at all stages of production, processing and distribution in such a way that the competent authorities of Member States have access to it at any time. 6. Operators shall affix the information on fisheries and aquaculture products referred to in Article 58(5) of the Control Regulation by way of an identification tool such as a code, barcode, electronic chip or a similar device or marking system: (a) as from 1 January 2013, to fisheries subject to a multiannual plan; (b) as from 1 January 2015, to other fisheries and aquaculture products. 7. Where the information referred to in Article 58(5) of the Control Regulation is provided by means of a commercial document physically accompanying the lot, at least the identification number shall be affixed to the corresponding lot. 8. Member States shall cooperate with each other to ensure that the information affixed to the lot and/or accompanying physically the lot can be accessed by the competent authorities of another Member State than the one where the fisheries or aquaculture products have been put into the lot, in particular when the information is affixed to the lot by way of an identification tool such as a code, barcode, an electronic chip or a similar device. Operators using such tools shall ensure that they are developed on the basis of internationally recognised standards and specifications. 9. The information on the date of catches referred to in Article 58(5) point (d) of the Control Regulation may include several calendar days or one period of time corresponding to several dates of catches. 10. The information on the suppliers referred to in Article 58(5) point (f) of the Control Regulation shall be the immediate supplier(s) of the operator referred in paragraph 4 of this Article. This information may be provided, where applicable, by way of the identification mark referred to in Annex II, Section I, of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (29). 11. The information listed in points (a) to (f) of Article 58(5) of the Control Regulation shall not apply to: (a) imported fisheries and aquaculture products which are excluded from the scope of implementation of the catch certificate in accordance with Article 12(5) of Council Regulation (EC) No 1005/2008 (30); (b) fisheries and aquaculture products caught or farmed in freshwater; and (c) ornamental fish, crustaceans and molluscs. 12. The information listed in points (a) to (h) of Article 58(5) of the Control Regulation shall not apply to fisheries and aquaculture products falling under Tariff headings 1604 and 1605 of the Combined Nomenclature. 13. For the purposes of Article 58 of the Control Regulation, the information on the relevant geographical area shall be: (a) the relevant geographical area, as defined in Article 4(30) of the Control Regulation, for catches of stocks or group of stocks subject to a quota and/or a minimum size in EU legislation; or (b) the catch area in accordance with Article 5 of Commission Regulation (EC) No 2065/2001 (31), for other stocks or group of stocks. 14. The value of small quantities of fisheries and aquaculture products referred to in Article 58(8) of the Control Regulation shall be applicable to direct sales by a fishing vessel, per calendar day and per final consumer. Article 68 Information to the consumer 1. Member States shall ensure that the information referred to in Article 58(6) of the Control Regulation concerning the commercial designation, the scientific name of the species, the catch area referred to in Article 5 of Regulation (EC) No 2065/2001 and the production method is indicated on the label or appropriate mark of the fisheries and aquaculture products offered for retail sale, including imported products. 2. By derogation from paragraph 1, the scientific name of the species may be provided to the consumers at retail level by means of commercial information such as bill boards or posters. 3. Where a fisheries or aquaculture product has been previously frozen, the word defrosted shall also be indicated on the label or appropriate mark referred to in paragraph 1. The absence of this wording at retail level shall be considered as meaning that the fisheries and aquaculture products have not been frozen beforehand and later defrosted. 4. By derogation from paragraph 3, the word defrosted shall not have to appear on: (a) fisheries and aquaculture products previously frozen for health safety purposes, in accordance with Annex III, Section VIII, of Regulation (EC) No 853/2004; and (b) fisheries and aquaculture products which have been defrosted before the process of smoking, salting, cooking, pickling, drying or a combination of those processes. 5. This Article shall not apply to fisheries and aquaculture products falling under Tariff headings 1604 and 1605 of the Combined Nomenclature. 6. Fisheries and aquaculture products and packages labelled or marked prior to the date of entry into force of this Article which do not comply with Article 58(5) point (g) on the scientific name and point (h) of the Control Regulation and with paragraphs (1), (2) and (3) of this Article may be marketed until such stocks have been used up. CHAPTER II Weighing of fisheries products Section 1 General rules on weighing Article 69 Scope Without prejudice to Articles 78 - 89 of this Regulation the provisions contained in this chapter shall apply to landings from EU fishing vessels taking place in a Member State and transhipments involving EU fishing vessels taking place in ports or places close to the shore of a Member State as well as to the weighing of fisheries products on board EU fishing vessels in EU waters. Article 70 Weighing records 1. Registered buyers, registered auctions or other bodies or persons that are responsible for the first marketing or storage before first marketing of fisheries products, or where appropriate the master of the EU fishing vessel, shall record weighing carried out in accordance Articles 60 and 61 of the Control Regulation by indicating the following information: (a) the FAO alpha-3 codes of the species weighed; (b) result of weighing for each quantity of each species in kilograms product weight; (c) the external identification number and the name of the fishing vessel from which the weighed quantity originates; (d) presentation of the fisheries products weighed; (e) date of weighing (YYYY-MM-DD). 2. Registered buyers, registered auctions or other bodies or persons that are responsible for the first marketing, or storage before first marketing of fisheries products or where appropriate the master of an EU fishing vessel, shall keep the records referred to in paragraph 1 for a period of 3 years. Article 71 Timing of weighing 1. Where fisheries products are transhipped between EU fishing vessels and the first landing of the transhipped fisheries products is to take place in a port outside of the European Union, the fisheries products shall be weighed before being transported away from the port or place of transhipment. 2. When the fisheries products are weighed on board an EU fishing vessel in accordance with Article 60(3) of the Control Regulation and they are weighed again on land after landing the figure resulting from the weighing on land shall be used for the purpose of Article 60(5) of the Control Regulation. 3. Without prejudice to special provisions for EU fishing vessels not subject to the electronic completion and transmission of fishing logbook data as referred to in Article 15 of the Control Regulation the Member State may require the master to hand over a copy of the log sheet to the competent authorities of the Member State of landing prior to weighing. Article 72 Weighing systems 1. All weighing systems shall be calibrated and sealed in accordance with national systems by the competent authorities of the Member State. 2. The natural or legal person responsible for the weighing system shall maintain a record of calibration. 3. Where the weighing is carried out on a conveyor belt system a visible counter shall be fitted that records the cumulative total of the weight. The reading of the counter at the start of the weighing operation as well as the cumulative total shall be recorded. All use of the system shall be recorded by the natural or legal person responsible for the weighing in the weighing logbook. Article 73 Weighing of frozen fisheries products 1. Without prejudice to special provisions and in particular Articles 70 and 74 of this Regulation when landed quantities of frozen fisheries products are weighed, the weight of frozen fisheries products landed in boxes or blocks may be determined per species and, where appropriate, presentation by multiplying the total number of boxes or blocks by a net average weight for a box or block calculated according to the methodology set down in Annex XVIII. 2. The natural or legal persons weighing the fisheries products shall keep a record per landing, indicating: (a) the name and external registration letters and numbers of the vessel from which the fishery products have been landed; (b) the species and, where appropriate, presentation of fish landed; (c) the size of the lot and sample of pallets per species and, where appropriate, presentation in accordance with the provisions of point 1 of Annex XVIII; (d) the weight of each pallet in the sample and the average weight of the pallets; (e) the number of boxes or blocks on each pallet in the sample; (f) the tare weight per box, if different from the tare weight specified in point 4 of Annex XVIII; (g) the average weight of an empty pallet in accordance with the provisions of point 3(b) of Annex XVIII; (h) the average weight per box or block of fisheries per species and, where appropriate, presentation. Article 74 Ice and water 1. Before weighing the registered buyer, registered auction or other bodies or persons responsible for the first marketing of fisheries products shall ensure that the fisheries products be cleaned of ice as is reasonable without causing spoilage and reducing quality. 2. Without prejudice to special rules for pelagic species referred to in Articles 78  89 of this Regulation which are landed in bulk for transfer to the point of first marketing, storage or processing, the deduction of water and ice from the total weight shall not exceed 2%. In all cases the percentage for deduction of water and ice shall be recorded on the weighing slip with the entry for weight. For non-pelagic species there shall be no deduction of water or ice. Article 75 Access by competent authorities The competent authorities shall have full access at all times to the weighing systems, the weighing records, written declarations and all premises where the fisheries products are stored or processed. Article 76 Sampling plans 1. The sampling plan referred to in Article 60(1) of the Control Regulation and any substantial modification thereof shall be adopted by Member States in accordance with the risk-based methodology described in Annex XIX. 2. The sampling plan referred to in Article 60(3) of the Control Regulation and any substantial modification thereof shall be adopted by Member States in accordance with the risk-based methodology described in Annex XX. If catches are weighed on board, the margin of tolerance as referred to in Articles 14(3) and 21(3) of the Control Regulation shall not apply when the figure resulting from weighing after landing is greater than the corresponding figure resulting from weighing on board. 3. When Member States are intending to adopt sampling plans as referred to in Article 60(1) and (3) of the Control Regulation, they shall preferably submit a single sampling plan covering all weighing procedures concerned for a period of 3 years within 6 months after the entry into force of this Regulation. This sampling plan may consist of different parts for different fisheries. 4. Any new sampling plans to be adopted after the date referred to in paragraph 3 or any modifications to such plans shall be submitted for approval 3 months before the end of the year concerned. Article 77 Control plans and programmes for the weighing of fisheries products after transport from the place of landing 1. The control plan referred to in Article 61(1) of the Control Regulation and any substantial modification thereof shall be adopted by Member States in accordance with the risk-based methodology described in Annex XXI. 2. When Member States are intending to adopt control plans referred to in Article 61(1) of the Control Regulation they shall submit a single control plan per Member State covering all transports of fisheries products to be weighed after transport. Such a control plan shall be submitted within 6 months after the entry into force of this Regulation. This single control plan may consist of different parts for different fisheries. 3. The common control programme referred to in Article 61(2) of the Control Regulation and any substantial modification thereof shall be adopted by Member States in accordance with the risk-based methodology described in Annex XXII. 4. When Member States are intending to adopt common control programmes referred to in Article 61(2) of the Control Regulation, they shall submit them within 6 months after the entry into force of this Regulation. 5. Any new control plan as referred to in paragraph 2 or common control programmes as referred to in paragraph 4 to be adopted after the date referred to in paragraphs 2 and 4 or any modifications to such plans or programmes shall be submitted 3 months before the end of the year preceding the date of entry into force of that plan or programme. Section 2 Special rules for weighing of certain pelagic species Article 78 Scope of weighing procedures for catches of herring, mackerel and horse mackerel The rules set out in this Section shall apply to the weighing of catches landed in the European Union or by EU fishing vessels in third countries, of herring (Clupea harengus), mackerel (Scomber scombrus) and horse mackerel (Trachurus spp.) or a combination thereof, taken in: (a) for herring in ICES zones: I, II, IIIa, IV, Vb, VI and VII; (b) for mackerel in ICES zones: IIa, IIIa, IV, Vb, VI, VII, VIII, IX, XII, XIV and EU waters of CECAF; (c) for horse mackerel: ICES zones IIa, IV, Vb, VI, VII, VIII, IX, X, XII, XIV and EU waters of CECAF, when the quantities per landing exceed 10 tonnes. Article 79 Ports of weighing catches of herring, mackerel and horse mackerel 1. Catches of species referred to in Article 78 of this Regulation shall be weighed immediately on landing. However, catches of these species may be weighed after transport where:  for a destination within a Member State the Member State concerned has adopted a control plan as referred to in Article 61(1) of the Control Regulation in accordance with the risk-based methodology described in Annex XXI,  for a destination in another Member State the Member States concerned have adopted a common control programme as referred to in Article 61(2) of the Control Regulation in accordance with the risk-based methodology described in Annex XXII, and where this control plan or common control programme has been approved by the Commission 2. Each Member State concerned shall establish at which of its ports the weighing of species referred to in Article 78 of this Regulation shall be carried out and shall ensure that all landings of such species are carried out in those ports. Such ports shall have: (a) established landing and transhipment times; (b) established landing and transhipment places; (c) established inspection and surveillance procedures. 3. The Member States concerned shall communicate to the Commission the list of such ports and the inspection and surveillance procedures applicable in those ports, including the terms and conditions for recording and transmitting the quantities of any such species within each landing. 4. Any changes to the lists of ports and to the inspection and surveillance procedures referred to in paragraph 3 shall be transmitted to the Commission, at least 15 days before they enter into force. 5. Member States shall ensure that all landings of species referred to in Article 78 of this Regulation by their vessels outside the European Union are carried out in ports expressly chosen for the purpose of weighing by third countries which have concluded agreements with the European Union concerning such species. 6. The Commission shall transmit the information referred to in paragraphs 3 and 4 as well as the list of ports chosen by third countries to all Member States concerned. 7. The Commission and the Member States concerned shall publish the list of ports and changes thereto on their official websites. Article 80 Entry into a port of a Member State 1. For the purpose of weighing, the master of a fishing vessel or his representative shall inform the competent authorities of the Member State in which the landing is to be made, at least 4 hours in advance of entry to port of landing concerned of the following: (a) the port he intends to enter, the name of the vessel and its external registration letters and numbers; (b) the estimated time of arrival at that port; (c) the quantities in kilograms live weight of herring, mackerel and horse mackerel retained on board; (d) relevance geographical area(s) where the catch was taken; the zone shall refer to the sub-area and division or sub-division in which catch limits apply pursuant to Union law. 2. The master of an EU fishing vessel which is under the obligation to record fishing logbook data electronically shall send the information referred to in paragraph 1 electronically to his flag Member State. The Member States shall transmit this information without delay to the Member State where the landing is to be made. The electronic fishing logbook data referred to in Article 15 of the Control Regulation and the information referred to in paragraph 1 may be sent in a single electronic transmission. 3. Member States may provide for a shorter notification period than laid down in paragraph 1. In such a case the Member States concerned shall inform the Commission 15 days before the entry into force of the shorter notification period. The Commission and the Member States concerned shall put this information on their websites. Article 81 Discharge The competent authorities of the Member State concerned shall require that the discharge of any catches referred to in Article 78 of this Regulation does not commence until it is expressly authorised. If the discharge is interrupted, permission shall be required before the discharge can recommence. Article 82 Fishing logbook 1. Immediately upon arrival in port and before the discharge commences, the master of a fishing vessel which is not under the obligation to record fishing logbook data electronically shall present the completed relevant page or pages of the fishing logbook for inspection by the competent authority of the Member State at the port of landing. 2. The quantities of herring, mackerel and horse mackerel retained on board, notified prior to landing as referred to in Article 80(1)(c) of this Regulation, shall be equal to the quantities recorded in the fishing logbook after its completion. Article 83 Publicly operated weighing facilities for fresh herring, mackerel and horse mackerel Without prejudice to the provisions of Article 72 of this Regulation, where publicly operated weighing facilities are used, the natural or legal persons weighing catches referred to in Article 78 of this Regulation shall issue to the buyer a weighing slip indicating the date and time of the weighing and the identity number of the tanker. A copy of the weighing slip shall be attached to the sales note or takeover declaration. Article 84 Privately operated weighing facilities for fresh fish 1. In addition to the provisions of Article 72 of this Regulation, the use of privately operated weighing facilities shall also be subject to the requirements of this Article. 2. The natural or legal persons weighing any catches referred to in Article 78 of this Regulation shall for each weighing system keep a bound, paginated record. This shall be completed immediately after the completion of weighing of an individual landing, and at the latest by 23.59 local time of the day of completion of weighing. This record shall indicate: (a) the name and external registration letters and numbers of the vessel from which any catches referred to in Article 78 of this Regulation have been landed; (b) the unique identity number of the tankers and its load in cases where any catches referred to in Article 78 of this Regulation have been transported from the port of landing before weighing in accordance with Article 79 of this Regulation. Each tanker load shall be weighed and recorded separately. However the total weight of all the tanker loads from the same vessel may be recorded as a whole in case these tanker loads are weighed consecutively and without interruption; (c) the species of fish; (d) the weight of each landing; (e) the date and time of the beginning and end of the weighing. 3. Without prejudice to Article 72(3) of this Regulation, where the weighing is carried out on a conveyor belt system all use of the system shall be recorded in the bound, paginated record of weighing. Article 85 Weighing of frozen fish When landed quantities of frozen herring, mackerel and horse mackerel are weighed, the weight of frozen fish landed in boxes shall be determined per species in accordance with Article 73 of this Regulation. Article 86 Keeping of weighing records All records of weighing provided for in Article 84(3) and Article 85 of this Regulation and the copies of any transport documents as part of a control plan or a common control programme referred to in Article 79(1) of this Regulation shall be kept for 6 years. Article 87 Sales note and takeover declaration The natural or legal persons responsible for the submission of sales notes and takeover declarations shall submit such declarations in respect of species referred to in Article 78 of this Regulation to the competent authorities of the Member State concerned on demand. Article 88 Cross-checks Until the establishment of a computerised database in accordance with Article 109 of the Control Regulation the competent authorities shall carry out administrative cross-checks on all landings between the following: (a) quantities by species of herring, mackerel and horse mackerel indicated in the prior notification of landing, as referred to in Article 80(1)(c) of this Regulation, and the quantities recorded in the fishing logbook; (b) quantities by species of herring, mackerel and horse mackerel recorded in the fishing logbook and the quantities recorded in the landing declaration; (c) quantities by species of herring, mackerel and horse mackerel recorded on the landing declaration and the quantities recorded in the takeover declaration or the sales note; (d) catch area recorded in the vessels fishing logbook and the VMS data for the vessel concerned. Article 89 Monitoring of weighing 1. The weighing of catches of herring, mackerel and horse mackerel from the vessel shall be monitored by species. In the case of vessels pumping catch ashore the weighing of the entire discharge shall be monitored. In the case of landings of frozen herring, mackerel and horse mackerel, all boxes shall be counted and the methodology for calculating the average net weight of boxes provided for in Annex XVIII shall be monitored. 2. The following data shall be cross-checked in addition to those referred to in Article 88 of this Regulation: (a) quantities by species of herring, mackerel and horse mackerel recorded in the records of weighing at public or private facilities and the quantities by species recorded in the takeover declaration or the sales note; (b) quantities by species of herring, mackerel and horse mackerel recorded in any transport documents as part of a control plan or a common control programme referred to in Article 79(1) of this Regulation; (c) unique identity numbers of tankers entered into the record in accordance with Article 84(2)(b) of this Regulation. 3. It shall be verified that the vessel is empty of all fish, once the discharge has been completed. 4. All monitoring activities covered by this Article and Article 107 of this Regulation shall be documented. Such documentation shall be kept for 6 years. CHAPTER III Sales notes Article 90 General rules 1. In the sales note the number of individuals as referred to in Article 64(1)(f) of the Control Regulation shall be indicated if the relevant quota is managed on the basis of individuals. 2. The type of presentation referred to in Article 64(1)(g) of the Control Regulation shall include the state of presentation as set out in Annex I. 3. The price referred to in Article 64(1)(l) of the Control Regulation shall be indicated in the currency applicable in the Member State where the sale takes place. Article 91 Formats of sales notes 1. Member States shall determine the format to be used for the electronic completion and transmission of sales notes as referred in Article 63 of the Control Regulation. 2. Information referred to in this Chapter shall be exchanged between Member States using the format defined in Annex XII from which extensible mark-up language (XML) shall be derived. The XML standard to be used for all electronic data exchanges between Member States, and between Member States, the Commission and the body designated by it, shall be decided by the Commission after consultation with Member States. 3. Amendments to the format referred to in paragraph 1 shall be clearly identified and marked with the date it was updated. Such amendments shall not come into effect earlier than 6 months after they have been decided. 4. When a Member State receives electronic information from another Member State it shall ensure that a return message is issued to the competent authorities of that Member State. The return message shall contain an acknowledgement of receipt. 5. Data elements in Annex XII that are mandatory for registered buyers, registered auctions or other bodies or persons authorised by Member States to record in their sales notes according to EU rules shall also be mandatory in exchanges between Member States. 6. Member States shall: (a) ensure that data received according to this Chapter are recorded in computer-readable form and safely stored in computerised databases for at least 3 years; (b) take all necessary measures to ensure that they are only used for official purposes; and (c) take all necessary technical measures to protect such data against any accidental or illicit destruction, accidental loss, deterioration, distribution or unauthorised consultation. 7. In each Member State, the single authority referred to in Article 5(5) of the Control Regulation shall be responsible for transmitting, receiving, managing and processing all data covered by this Chapter. 8. Member States shall exchange contact details of the authorities referred to in paragraph 7 and shall inform the Commission and the body designated by it thereof within 3 months after the entry into force of this Regulation. 9. Any changes in the information referred to in paragraphs 7 and 8 shall be communicated to the Commission, the body designated by it and other Member States before they become effective. 10. The format of sales notes not subject to electronic completion and transmission shall be decided by Member States. Those sales notes shall contain as a minimum the information set down in Article 64(1) of the Control Regulation. TITLE V SURVEILLANCE CHAPTER I Surveillance reports Article 92 Information to be recorded in the surveillance report 1. The surveillance reports referred to in Article 71(3) and (4) of the Control Regulation shall be established in accordance with Annex XXIII to this Regulation. 2. Member States shall upload the data contained in their surveillance reports into the electronic database referred to in Article 78 of the Control Regulation and provide for the functionalities referred to in Annex XXIV No 2 to this Regulation. The minimum information recorded in this database shall be that indicated in Annex XXIII. Paper surveillance reports may also additionally be scanned into the database. 3. The data from the reports shall be kept available in the database for at least 3 years. 4. Upon receipt of a surveillance report as referred to in paragraph 1 the flag Member State shall, as soon as possible, initiate an investigation on the activities of its fishing vessels to which the surveillance report refers. 5. Paragraph 1 shall apply without prejudice to the rules adopted by Regional Fisheries Management Organisations to which the European Union is a contracting party. CHAPTER II Control observers Article 93 General rules concerning control observers 1. Without prejudice to special rules established by a Regional Fisheries Management Organisation or agreed with a third country, EU fishing vessels identified for the application of a control observer scheme shall carry at least one control observer on board during the time fixed by the scheme. 2. Member States shall designate control observers and ensure they are able to carry out their tasks. Member States shall ensure in particular the deployment of control observers to and from the EU fishing vessel concerned. 3. Control observers shall not perform other tasks than those established Article 73 of the Control Regulation and in Article 95 of this Regulation unless other tasks are to be performed pursuant to the EU control observer scheme or as a part of an observer programme under the scope of a Regional Fisheries Management Organisation or established in the framework of a bilateral agreement with a third country. 4. The competent authorities shall ensure that for the purposes of their mission control observers have means of communication independent from the communication system of the fishing vessel. 5. These rules do not affect the powers of the master of the fishing vessel as being in sole charge of the operations of the vessel. Article 94 Independence of control observers In order to be independent from the owner, the operator, the master of the EU fishing vessel and any crew member, as prescribed by Article 73(2) of the Control Regulation, control observers shall not be:  a relative or an employee of the master of the EU fishing vessel or any other crew member, the representative of the master or the owner or the operator of the EU fishing vessel to which he is assigned,  an employee of a company controlled by the master, a crew member, the representative of the master or the owner or the operator of the EU fishing vessel to which he is assigned. Article 95 Duties of control observers 1. Control observers shall verify the relevant documents and record the fishing activities of the EU fishing vessel in which they are embarked as are listed in Annex XXV. 2. Control observers on board an EU fishing vessel shall, where appropriate, brief the officials who are about to proceed to an inspection of that fishing vessel upon arrival on board. If the facilities on board the EU fishing vessel so allow and where appropriate the brief shall take place in a closed meeting. 3. Control observers shall draw up the report referred to in Article 73(5) of the Control Regulation using the format established in Annex XXVI. They shall forward that report without delay and in any case within 30 days following completion of an assignment to his authorities and to the competent authorities of the flag Member State. Their competent authorities shall make the report available, on request, to the coastal Member State, the Commission or the body designated by it. Copies of reports made available to other Member States may not include the locations where the catches were taken in respect of start and finish positions of each fishing operation, but may include daily totals of catch in kilograms live weight equivalent by species and ICES division or other zone as appropriate. Article 96 Pilot projects The Union may provide financial assistance for carrying out pilot projects involving the deployment of control observers in accordance with Article 8(a)(iii) of Regulation (EC) No 861/2006. TITLE VI INSPECTION CHAPTER I Conduct of inspections Section 1 General provisions Article 97 Officials authorised to conduct inspections at sea or on land 1. Officials responsible for carrying out inspections, as referred to in Article 74 of the Control Regulation shall be authorised by the competent authorities of the Member States. To this end, Member States shall provide their officials with a service card stating their identity and the capacity under which they operate. Each official on duty shall carry that service card and present it during an inspection at the earliest opportunity. 2. Member States shall confer adequate powers on their officials as necessary for the fulfilment of control, inspection and enforcement in accordance with this Regulation, and to ensure compliance with the rules of the Common Fisheries Policy. Article 98 General principles 1. Without prejudice to provisions contained in multi-annual plans, competent authorities of Member States shall adopt a risk based approach for the selection of targets for inspection, using all available information. In accordance with this approach, officials shall carry out inspections in accordance with rules laid down in this Chapter. 2. Without prejudice to provisions contained in multi-annual plans, Member States shall coordinate their control, inspection and enforcement activities. To this end, they shall adopt and execute national control action programmes as referred to in Article 46 of the Control Regulation and common control programmes as referred to in Article 94 of the Control Regulation covering both activities at sea and on land as necessary to ensure compliance with the rules of the Common Fisheries Policy. 3. Subject to a risk based control and enforcement strategy each Member State shall carry out the necessary inspection activities in an objective way in order to prevent the retention on board, transhipment, landing, transfer to cages and farms, processing, transport, storage, marketing and stocking of fishery products originating from activities that are not in compliance with the rules of the Common Fisheries Policy. 4. Inspections shall be carried out in a manner as to prevent to the extent possible any negative impact on the hygiene and quality of the fisheries products inspected. 5. Member States shall ensure that national fisheries related information systems allow for the direct electronic exchange of information on port state inspections between themselves, other Member States, the Commission and the body designated by it as appropriate, in accordance with Article 111 of the Control Regulation. Article 99 Duties of officials during the pre-inspection phase During the pre-inspection phase officials shall, where possible, collect all appropriate information, including: (a) fishing licences and fishing authorisations; (b) VMS information corresponding to the current fishing trip; (c) aerial surveillance, and other sightings; (d) previous inspection records and available information on the secure part of the website of the flag Member State on the EU fishing vessel concerned. Article 100 Duties of officials authorised to conduct inspections 1. Officials authorised to conduct inspections shall verify and note the relevant items defined in the appropriate inspection module of the inspection report in Annex XXVII. For this purpose they may take pictures, video and audio recordings in accordance with national law, and, where appropriate, samples. 2. Officials shall not interfere with the right of any operator to communicate with the competent flag state authorities during inspection operations. 3. Officials shall take into account any information provided in accordance with Article 95(2) of this Regulation by a control observer on board the fishing vessel to be inspected. 4. On completion of an inspection officials shall debrief operators as appropriate on fisheries regulations relevant to the prevailing circumstances. 5. Officials shall leave as soon as possible the fishing vessel or the inspected premise following the completion of the inspection if no evidence of an apparent infringement is detected. Article 101 Obligations of Member States, the Commission and European Fisheries Control Agency 1. The competent authorities of Member States, and, where appropriate, the Commission and the European Fisheries Control Agency, shall ensure that their officials, whilst being courteous and sensitive, conduct inspections professionally and to a high standard. 2. The competent authorities of each Member State shall establish procedures to ensure that any complaint made by operators regarding the conduct of inspections carried out by their officials is investigated in a fair and thorough manner in accordance with national law. 3. Coastal Member States may, subject to appropriate arrangements with the flag Member State of a fishing vessel, invite officials of the competent authorities of that Member State to participate in inspections of fishing vessels of that Member State, whilst those vessels are operating in waters of the coastal Member State or landing in its ports. Section 2 Inspections at sea Article 102 General provisions on inspections at sea 1. Any vessel used for control purposes including surveillance shall display so as to be clearly visible, a pennant or a symbol as shown in Annex XXVIII. 2. A boarding craft used to facilitate the transfer of officials carrying out inspections shall fly a similar flag or pennant of a size appropriate to that of the boarding craft to indicate that it is engaged in fishery inspection duties. 3. Persons in charge of inspection vessels shall have due regard to the rules of seamanship and manoeuvre at a safe distance from the fishing vessel in accordance with the international rules for the prevention of collisions at sea. Article 103 Boarding fishing vessels at sea 1. Officials responsible for the conduct of the inspection shall ensure that no action is taken that may compromise the safety of the fishing vessel and its crew. 2. Officials shall not require the master of a fishing vessel that is being boarded or disembarked to stop or manoeuvre during fishing, or to stop the shooting or hauling of fishing gear. Officials may, however, require the interruption or delay of the shooting of gear to permit safe boarding or disembarkation until they have boarded or disembarked the fishing vessel. In the case of boarding this delay shall not exceed 30 minutes after officials have boarded the fishing vessel unless an infringement has been detected. This provision does not affect the possibility of officials to require the gear to be hauled for inspection. Article 104 On board activities 1. When carrying out their inspection, officials shall verify and note all appropriate items provided for in the appropriate inspection report module set out in Annex XXVII to this Regulation. 2. Officials may require the master to haul a fishing gear for inspection. 3. Inspection teams shall normally be comprised of two officials. Additional officials may supplement inspections teams when necessary. 4. The duration of an inspection shall not exceed 4 hours, or until the net is hauled in, and the net and catches are inspected, whichever is longer. It shall not apply in the case that an apparent infringement is detected or where the officials need further information. 5. In the case of an apparent infringement being detected, identification marks and seals may be affixed securely to any part of the fishing gear or the fishing vessel, including containers of fisheries products and the compartment(s) in which they may be stowed, and the official(s) may remain on board for the time necessary for the completion of appropriate measures to ensure security and continuity of all the evidence of the apparent infringement. Section 3 Inspections in port Article 105 Preparation of inspection 1. Without prejudice to benchmarks defined in specific control and inspection programmes and in Article 9 of Regulation (EC) No 1005/2008, an inspection of a fishing vessel shall take place in port or on landing, on the following occasions: (a) routinely subject to a sampling methodology based on a risk-based management; or (b) where it is suspected of failing to comply with the rules of the Common Fisheries Policy. 2. In cases referred to in paragraph 1(b) and without prejudice to the last sentence of Article 106(2) of this Regulation the competent authorities of the Member States shall ensure that the fishing vessel to be inspected in port is met by their officials on arrival. 3. Paragraph 1 does not exclude the possibility for Member States to undertake random inspections. Article 106 Inspections in port 1. When carrying out inspections officials shall verify and note all appropriate items listed in the corresponding inspection report module set out in Annex XXVII to this Regulation. Officials shall have due regard to any specific requirements which apply to the inspected fishing vessel, in particular to relevant provisions in multi-annual plans. 2. When carrying out an inspection of a landing officials shall monitor the whole landing process from the beginning to the end of the respective operation. A cross-check shall be carried out between the quantities by species recorded in the prior notification of arrival to land fishery products, the quantities by species recorded in the fishing logbook and the quantities by species landed or transhipped whichever is applicable. This provision shall not exclude the possibility of an inspection taking place after the start of the landing. 3. Member States shall ensure the effective inspection and control of premises used in connection with fishing activities and subsequent processing of fisheries products. Article 107 Inspection of certain pelagic landings For landings of herring, mackerel and horse mackerel as referred to in Title IV, Chapter II, Section 2 of this Regulation the competent authorities of a Member State shall ensure that at least 15 % of the quantities of this fish landed and at least 10 % of the landings of this fish are inspected. Section 4 Transport inspections Article 108 General principles 1. Without prejudice to provisions contained in multi-annual plans, transport inspections may take place anywhere and at anytime from the point of landing to the arrival of the fisheries products at the place of sale or processing. In carrying out inspections, the necessary measures shall be taken as to ensure the maintenance of the cold chain of the fisheries products inspected. 2. Without prejudice to provisions contained in multi-annual plans and national control programmes or specific control and inspection programmes, transport inspections shall include, wherever possible, a physical examination of the products transported. 3. The physical examination of the transported fishery products shall involve the taking of a sample representative of the different sections of the lot or lots transported. 4. When carrying out a transport, inspection officials shall verify and note all items referred to in Article 68(5) of the Control Regulation and all appropriate items in the report module set out in Annex XXVII to this Regulation. This shall include verification that the quantities of fisheries products transported correspond to the details entered on the transport document. Article 109 Transport vehicles sealed 1. When a vehicle or a container has been sealed to avoid manipulation of the cargo, competent authorities of Member States shall ensure that serial numbers of seals are noted on the transport document. Officials shall inspect that the seals are intact and that the serial numbers correspond with the details on the transport document. 2. Where seals are removed to facilitate inspection of the cargo before the cargo arrives at the final destination, officials shall replace the original seal with a fresh seal, recording the seal details in the transport document and the reasons for the removal of the original seal. Section 5 Market inspections Article 110 General principles Officials shall verify and note all appropriate items listed in the corresponding inspection module in Annex XXVII to this Regulation when visiting cold stores, gross and retail markets, restaurants or any other premises where fish is stored and/or sold after landing has taken place. Article 111 Additional methodologies and technologies In addition to the items listed in Annex XXVII, Member States may make use of available methodologies and technologies for the identification and validation of fisheries products, their source or origin and the suppliers and catching vessels or production units. Article 112 Control of fisheries products withdrawn from the market Officials shall verify that fisheries products withdrawn from sale in accordance with Article 17 of Council Regulation (EC) No 104/2000 (32) are disposed of in accordance with the provisions of Commission Regulation (EC) No 2493/2001 (33). CHAPTER II Duties of operators Article 113 General obligations of operators 1. All operators acting under the jurisdiction of a Member State may be subject to an inspection regarding their obligations under rules of the Common Fishery Policy. 2. All operators subject to an inspection shall: (a) facilitate and provide officials on request with the necessary information and documents, including, where possible, copies thereof, or access to relevant databases, regarding fishing activities as required to be completed and held in electronic or paper format in accordance with the rules of the Common Fisheries Policy; (b) facilitate access to all parts of vessels, premises and any transport means, including aircraft and hovercraft used in connection or associated with fishing and processing activities; (c) ensure at any moment the safety of officials, and actively assist and cooperate with the officials in the performance of their inspection duties; (d) not obstruct, intimidate or interfere, not cause any other person to obstruct, intimidate or interfere, and prevent any other person to obstruct, intimidate or interfere with officials carrying out the inspection; (e) provide, where possible, a meeting facility in isolation for a briefing of officials by a control observer as referred to in Article 95(2) of this Regulation. Article 114 Obligations of the master during inspections 1. The master of a fishing vessel which is being inspected or his representative shall: (a) facilitate safe and effective boarding of officials in accordance with good seamanship when the appropriate signal of the International Code of Signals is given or when the intention to board is established through radio communication by a vessel or helicopter carrying an official; (b) provide a boarding ladder meeting the requirements of Annex XXIX to facilitate safe and convenient access to any vessel which requires a climb of 1,5 metres or more; (c) facilitate the officials to perform their inspection duties, providing such assistance as is requested and is reasonable; (d) permit the official(s) to communicate with the authorities of the flag State, the coastal State and the inspecting State; (e) alert officials to particular safety hazards on board fishing vessels; (f) provide access by officials to all areas of the vessel, all processed or unprocessed catches, all fishing gears and all relevant information and documents; (g) facilitate safe disembarkation by officials on completion of the inspection. 2. Masters shall not be required to reveal commercially sensitive information over open radio channels. CHAPTER III Inspection report Article 115 Common rules concerning inspection reports 1. Without prejudice to special rules in the framework of Regional Fisheries Management Organisations, inspection reports as referred to in Article 76 of the Control Regulation shall include the relevant information contained in the appropriate module established in Annex XXVII. The reports shall be completed by officials during the inspection or as soon as possible after the completion of the inspection. 2. When an apparent infringement is detected in the course of an inspection, the legal and material elements together with any other information relevant to the infringement shall be included in the inspection report. When several infringements are detected in the course of an inspection, relevant elements of each infringement shall be noted in the inspection report. 3. Officials shall communicate their findings to the natural person in charge of the fishing vessel, vehicle, aircraft, hovercraft or premises being inspected (operator) at the end of the inspection. The operator shall have the possibility to comment on the inspection and its findings. Comments by the operator shall be noted in the inspection report. In case where officials do not speak the same language as the inspected operator, they shall take appropriate measures to make understandable their findings. 4. If required, the operator shall have the right to contact his representative or the competent authorities of his flag State, if serious difficulties arise regarding comprehension of the outcomes of the inspection and of the ensuing report. 5. The format for electronic transmission referred to in Article 76(1) of the Control Regulation shall be decided after consultation between the Member States and the Commission. Article 116 Completion of inspection reports 1. When the inspection report is established manually on a paper format, it shall be legible, indelible and clearly recorded. No entry in the report shall be erased or altered. If a mistake is made in a manually established report, the incorrect entry shall be struck out neatly and shall be initialled by the official concerned. 2. The official responsible for the inspection shall sign the report. The operator shall be invited to sign the report. Without prejudice to national law his/her signature shall constitute an acknowledgement of the report and shall not be regarded as an acceptance of the contents therein. 3. Officials may establish inspection reports referred to in Article 115 of this Regulation by electronic means. Article 117 Copy of the inspection report A copy of the inspection report referred to in Article 116 of this Regulation shall be sent to the operator no later than 15 working days after the completion of the inspection and in accordance with the national law of the Member State having sovereignty or jurisdiction at the place of inspection. If an infringement is detected, disclosure of the report shall be subject to the laws on disclosure of information in the Member State concerned. CHAPTER IV Electronic database Article 118 Electronic database 1. Member States shall include in their national control programmes procedures on the recording by their officials of inspection reports in a paper or an electronic format. These reports shall be entered into the electronic database referred to in Article 78 of the Control Regulation and provide for the functionalities referred to in Annex XXIV No. 2 to this Regulation. The minimum information contained in the electronic database shall be those items noted in accordance with Article 115(1) of this Regulation and indicated as compulsory in Annex XXVII. Paper inspection reports shall also be scanned into the database. 2. The database shall be accessible for the Commission and the body designated by it, in accordance with the procedures described in Articles 114, 115 and 116 of the Control Regulation. The relevant data in the database shall also be accessible to other Member States in the context of a joint deployment plan. 3. The data from the inspection reports shall be kept available in the database for at least 3 years. CHAPTER V Union inspectors Article 119 Notification of Union inspectors 1. Member States and the European Fisheries Control Agency shall notify the Commission electronically within 3 months after the entry into force of this Regulation of the names of their officials to be included in the list of Union inspectors referred to in Article 79 of the Control Regulation. 2. Officials to be included in the list shall: (a) have a thorough experience in the field of fisheries control and inspection; (b) have an in-depth knowledge of fisheries legislation of the European Union; (c) have a thorough knowledge of one of the official languages of the European Union and a satisfactory knowledge of a second; (d) be physically fit to perform their duties; (e) have, where appropriate, received the necessary training with regard the safety at sea. Article 120 List of Union inspectors 1. On the basis of the notifications of Member States and the European Fisheries Control Agency the Commission shall adopt a list of Union inspectors 6 months after the entry into force of this Regulation. 2. After the establishment of the initial list, Member States and the European Fisheries Control Agency shall notify to the Commission by October each year any amendment to the list which they wish to introduce for the following calendar year. The Commission shall amend the list accordingly by 31 December each year. 3. The list and amendment thereto shall be published on the official website of the European Fisheries Control Agency. Article 121 Communication of Union inspectors to Regional Fisheries Management Organisations The body designated by the Commission shall communicate to the secretariat of a Regional Fisheries Management Organisation the list of Union inspectors who are to carry out inspections in the framework of that Organisation. Article 122 Powers and duties of Union inspectors 1. In the accomplishment of their tasks Union inspectors shall comply with the law of the European Union and, as far as applicable, the national law of the Member State where the inspection takes place or, where the inspection is carried out outside EU waters, of the flag Member State of the inspected fishing vessel and relevant international rules. 2. Union inspectors shall present a service card stating their identity and the capacity under which they operate. For this purpose they shall be provided with an identification document issued by the Commission or the European Fisheries Control Agency stating their identity and capacity. 3. Member States shall facilitate the execution of duties by Union inspectors and shall afford them such assistance as they need to fulfil their tasks. 4. Competent authorities of Member States may permit Union inspectors to assist national inspectors in the execution of their duties. 5. Articles 113 and 114 of this Regulation shall apply in a corresponding manner. Article 123 Reports 1. Union inspectors shall submit a daily summary on their inspection activities, including the name and identification number of each fishing vessel or craft inspected and the type of inspection carried out, to the competent authorities of the Member State in whose waters the inspection took place or, where the inspection was carried outside EU waters, to the flag Member State of the inspected EU fishing vessel, and the European Fisheries Control Agency. 2. If Union inspectors detect an infringement in the course of an inspection, they shall without delay submit a summarised inspection report to the competent authorities of the coastal Member State or, where the inspection was carried outside EU waters, to competent authorities of the flag State of the inspected fishing vessel and the European Fisheries Control Agency. Such summarised inspection report shall specify at least the date and place of the inspection, identification of the inspection platform, identification of the inspected target and type of infringement detected. 3. Union inspectors shall submit a copy of the full inspection report noting the relevant items in the appropriate inspection module of the inspection report in Annex XXVII to the competent authorities of the flag State of the inspected fishing vessel or craft and of the Member State in whose waters the inspection took place, within 7 days from the date of inspection. If the Union inspectors have detected an infringement, a copy of the full inspection report shall also be sent to the European Fisheries Control Agency. 4. Daily reports and inspection reports referred to in this Article shall be transmitted, upon request, to the Commission. Article 124 Follow-up of reports 1. Member States shall act on reports submitted by the Union inspectors in accordance with Article 123 of this Regulation in the same way as they act on reports from their own officials. 2. The Member State that nominated the Union inspector or, where appropriate, the Commission or the European Fisheries Control Agency shall cooperate with the Member State acting on a report submitted by the Union inspector in order to facilitate judicial and administrative proceedings. 3. On request, a Union inspector shall assist and give evidence in infringement proceedings undertaken by any Member State. TITLE VII ENFORCEMENT POINT SYSTEM FOR SERIOUS INFRINGEMENTS Article 125 Setting up and operation of a point system for serious infringements Each Member State shall designate the competent national authorities which shall be responsible for: (a) setting up the system for the attribution of points for serious infringements, as referred to in Article 92(1) of the Control Regulation; (b) assigning the appropriate numbers of points to the holder of a fishing licence; (c) transferring assigned points to any future holder of a fishing licence for the fishing vessel concerned where the latter is sold, transferred or otherwise changes ownership; and (d) keeping relevant records of the points assigned or transferred to the holder for each fishing licence. Article 126 Assignation of points 1. The number of points for serious infringements shall be assigned in accordance with Annex XXX to the holder of the fishing licence for the fishing vessel concerned by the competent authority of the flag Member State. 2. When two or more serious infringements by the same natural or legal person holding the licence are detected in the course of one inspection, points in respect of each serious infringement concerned shall be assigned to the holder of the fishing licence referred to in paragraph 1 up to a maximum of 12 points. 3. The holder of the fishing licence shall be informed that points have been assigned to him. 4. The points are assigned to the holder of the licence on the date set in the decision assigning them. Member States shall ensure that the application of national rules concerning the suspensory effects of review proceedings do not render the point system ineffective. 5. Where the serious infringement is detected in a Member State other than the flag Member State, the points shall be assigned by the competent authorities of the flag Member State referred to in Article 125 of this Regulation upon notification pursuant to Article 89(4) of the Control Regulation. Article 127 Notification of decisions If the authority designated in accordance with Article 125 of this Regulation is not the same as the single authority referred to in Article 5(5) of the Control Regulation, the latter shall be informed of any decision taken pursuant to this Title. Article 128 Transfer of ownership When the fishing vessel is offered for sale or for other type of transfer of ownership, the holder of the fishing licence shall inform any potential future licence holder of the number of points which are still assigned to him by means of a certified copy obtained from the competent authorities. Article 129 Suspension and permanent withdrawal of a fishing licence 1. The accumulation of 18, 36, 54, 72 points by the holder of a fishing licence shall automatically trigger the first, second, third and fourth suspension of the fishing licence respectively for the relevant periods referred to in Article 92(3) of the Control Regulation. 2. The accumulation of 90 points by the holder of a fishing licence shall trigger automatically the permanent withdrawal of the fishing licence. Article 130 Follow-up of suspension and permanent withdrawal of fishing licence 1. If a fishing licence is suspended or permanently withdrawn in accordance with Article 129 of this Regulation, the competent authority of the flag Member State shall inform the holder of the fishing licence immediately of this suspension or permanent withdrawal. 2. Upon receiving the information referred to in paragraph 1 the holder of the fishing licence shall ensure that the fishing activity of the vessel concerned ceases immediately. He shall ensure that it proceeds immediately to its home port or a port indicated by the competent authorities of the flag Member State. During the voyage the fishing gear shall be lashed and stowed in accordance with Article 47 of the Control Regulation. The holder of the fishing licence shall ensure that any catch on board the fishing vessel is dealt with in accordance with the instructions of the competent authorities of the flag Member State. Article 131 Deletion of fishing licences from relevant lists 1. If the fishing licence is suspended or withdrawn permanently in accordance with Article 129(1) or (2) of this Regulation, the fishing vessel to which the suspended or permanently withdrawn fishing licence relates shall be identified as being without fishing licence in the national register referred to in Article 15(1) of Regulation (EC) No 2371/2002. This fishing vessel shall also be identified in this way in the EU fishing fleet register referred to in Article 15(3) of Regulation (EC) No 2371/2002. 2. The permanent withdrawal of a fishing licence in accordance with Article 129(2) of this Regulation shall not affect the reference levels of the Member State issuing the licence as referred to in Article 12 of Regulation (EC) No 2371/2002. 3. The competent authorities of Member States shall immediately update the list referred to in Article 116(1)(d) of the Control Regulation with an indication of all points assigned and resulting suspensions and permanent withdrawals of fishing licences, including the date on which they became applicable and their duration. Article 132 Illegal fishing during the suspension period or after the permanent withdrawal of a fishing licence 1. If a fishing vessel, the fishing licence of which is suspended or has been permanently withdrawn in accordance with Article 129 of this Regulation, carries out fishing activities during the suspension period or after the permanent withdrawal of the fishing licence, the competent authorities shall take immediate enforcement measures in accordance with Article 91 of the Control Regulation. 2. The fishing vessel referred to in paragraph 1 may, where appropriate, be included the EU IUU vessel list in accordance with Article 27 of Regulation (EC) No 1005/2008. Article 133 Deletion of points 1. If a fishing licence has been suspended in accordance with Article 129 of this Regulation, the points on the basis of which the fishing licence has been suspended shall not be deleted. Any new points assigned to the holder of the fishing licence shall be added to existing points for the purpose of Article 129 of this Regulation. 2. For the application of Article 92(3) of the Control Regulation, if points have been deleted in accordance with Article 92(4) of the Control Regulation the holder of fishing licence shall be considered as if his fishing licence had not been suspended in accordance with Article 129 of this Regulation. 3. Two points shall be deleted provided that the total amount of points assigned to the holder of the fishing licence for the fishing vessel concerned exceeds two, if: (a) the fishing vessel which has been used in committing the infringement for which points were assigned uses thereafter VMS or records and transmits thereafter fishing logbook, transhipment and landing declaration data electronically without being legally subject to these technologies; or (b) the holder of the fishing licence volunteers after the assignation of points to take part in a scientific campaign for the improvement of the selectivity of the fishing gear; or (c) the holder of the fishing licence is a member of a producer organisation and the holder of the fishing licence accepts a fishing plan adopted by the producer organisation in the year following the assignation of the points involving a reduction of 10 % of the fishing opportunities for the holder of the fishing licence; or (d) the holder of the fishing licence joins a fishery covered by an eco-labelling scheme that is designed to certify and promote labels for products from well-managed marine capture fisheries and focus on issues related to the sustainable use of fisheries resources. For each 3-year period since the date of the last serious infringement, the holder of a fishing licence can avail himself of one of the options under (a), (b), (c) or (d), to reduce the amount of points assigned only once, and provided that such reduction does not lead to the deletion of all points on the fishing licence. 4. If the points were deleted in accordance with paragraph 3 the holder of the fishing licence shall be informed of that deletion. The holder of the fishing licence shall also be informed of the number of points that still remain. Article 134 Point system for masters of fishing vessels Member States shall inform the Commission 6 months after the date of application of this Title of their national point systems for masters as referred to in Article 92(6) of the Control Regulation. TITLE VIII MEASURES TO ENSURE COMPLIANCE BY THE MEMBER STATES OF COMMON FISHERIES POLICY OBJECTIVES CHAPTER I Suspension and cancellation of Union financial assistance Article 135 Definition For the purpose of this Chapter the following definitions shall apply: (1) payment means any financial contribution to be paid out by the Commission following a payment request submitted by a Member State during or at the end of the implementation of an operational programme under Regulation (EC) No 1198/2006 or of a project covered by Article 8(a) of Regulation (EC) No 861/2006; (2) interruption means disrupting the running of the payments deadline; (3) suspension means suspension of the payments pursuant to specific payment requests as referred to in Article 103(1) of the Control Regulation; (4) cancellation means annulling all or part of the suspended Union contribution to an operational programme under Regulation (EC) No 1198/2006 or to a specific project covered by Article 8(a) of Regulation (EC) No 861/2006. Article 136 Interruption of the payment deadline 1. The deadline for a payment may be interrupted by the authorising officer by delegation as defined in Council Regulation (EC, Euratom) No 1605/2002 (34) for a maximum period of 6 months if: (a) there are findings of non-compliance with CFP rules; or (b) the authorising officer by delegation has to carry out additional verifications following findings indicating that there are failures in the control system of a Member State and/or non-compliance with CFP rules of fishery and fishery-related activities. 2. The concerned Member State shall be informed in writing as referred to in Article 103(3) of the Control Regulation of the reasons for the interruption of the payment deadline. It shall be asked to communicate to the Commission within 1 month of receipt of that letter the remedial actions taken and/or information concerning the financial assistance granted to the fisheries related activities subject matter of the non-compliance as set out in Annex XXXI to this Regulation. 3. Where the Member State concerned does not respond to the Commissions request within the period mentioned in paragraph 2, or where it provides an unsatisfactory response, the Commission may send a reminder allowing an additional period of maximum 15 days. 4. The interruption shall be ended where the Member State demonstrates in its reply that it has taken remedial actions to ensure compliance with CFP rules or that the findings indicating that there are failures in its control system and/or non-compliance with CFP rules of fishery and fishery-related activities were unfounded. Article 137 Suspension of payments 1. 1. Where the Member State concerned does not respond to the Commissions request within the period mentioned in Article 136 of this Regulation, or where it provides an unsatisfactory response, the Commission may adopt on the basis of the information available at that time a decision to suspend all or part of payments of the Union financial assistance to that Member State (hereinafter referred to as suspension decision) as referred to in Article 103(1) of the Control Regulation. 2. The suspension decision shall summarise the relevant issues of fact and law, shall include the assessment of the Commission with regard to the conditions referred to in Article 103(1) and (6) of the Control Regulation and shall set the part of the payment that is suspended. The suspension decision shall call upon the Member State concerned to take remedial actions within a prescribed period which shall not exceed 6 months. 3. The amount of payments to be suspended shall be decided by applying a rate which shall be determined taking into account the criteria set in Article 103(5) of the Control Regulation. Article 138 Cancellation of financial assistance 1. Where, during the suspension period, the Member State still fails to demonstrate that it has corrected the situation which led to the suspension decision, as referred to in Article 103(2) of the Control Regulation, the Commission may inform it of its intention to adopt a cancellation decision. Article 136(2) and (3) of this Regulation shall apply in a corresponding manner. 2. Where the Member State concerned does not respond to the Commissions request referred to in paragraph 1, or where it provides an unsatisfactory response, the Commission may adopt on the basis of the information available at that time a decision to cancel all or part of suspended payments to that Member State. 3. The cancellation decision referred to in paragraph 2 may include the recovery of part of or all of the advance, if any, on the financial contribution already paid for in relation to the projects covered by Article 8(a) of Regulation (EC) No 861/2006 for which payments were suspended. 4. The amount of the suspended payments to be cancelled shall be decided by applying a rate which shall be determined taking into account the criteria set in Article 103(5) of the Control Regulation. 5. The amount of the advance on the financial contribution to be recovered on projects for which payments were suspended shall be repaid to the Commission by a recovery procedure as set in Article 28(2) of Regulation (EC) No 861/2006 and Article 72 of Regulation (EC, Euratom) No 1605/2002. CHAPTER II Deduction of fishing opportunities Article 139 General rules for the deduction of fishing opportunities for excess of utilisation 1. The size of the excess of utilisation of fishing opportunities with respect to available quotas and fishing effort established for a given period, as referred to in Articles 105(1) and 106(1) of the Control Regulation, shall be determined on the basis of the figures available on the 15th day of the second month after the expiration of the regulated period. 2. The size of the excess of utilisation of fishing opportunities shall be determined with respect to the fishing opportunities available at the end of each given period to the Member State concerned taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Regulation (EC) No 2371/2002, quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (35), reallocation of available fishing opportunities in accordance with Article 37 of the Control Regulation, and deduction of fishing opportunities in accordance with Articles 105, 106 and 107 of the Control Regulation. 3. The exchange of fishing opportunities in accordance with Article 20(5) of Regulation (EC) No 2371/2002 for a given period shall not be allowed after the last day of the first month after the expiration of that period. Article 140 Consultation on the deduction of fishing opportunities For deductions of fishing opportunities in accordance with Article 105(4) and (5) and Article 106(3) of the Control Regulation, the Commission shall consult the Member State concerned on suggested measures. The Member State concerned shall respond within 10 working days to this consultation by the Commission. CHAPTER III Deduction of quotas for failure to comply with the rules of the common fisheries policy Article 141 Rules for deduction of quotas for failure to comply with the objectives of the Common Fisheries Policy 1. The deadline for the Member State to demonstrate that the fisheries can be safely exploited, referred to in Article 107(2) of the Control Regulation, shall apply from the date of the Commissions letter to the Member State. 2. Member States shall include, in their reply pursuant to Article 107(2) of the Control Regulation, material evidence that is capable of demonstrating to the Commission that the fishery can be safely exploited. Article 142 Determination of the quantities to be deducted 1. Any deduction of quotas in accordance with Article 107 of the Control Regulation shall be proportionate to the extent and the nature of non-compliance with rules on stocks subject to multi-annual plans and gravity of the threat to the conservation of these stocks. It shall take into account the damage caused to these stocks by the non-compliance with rules on stocks subject to multi-annual plans. 2. If a deduction according to paragraph 1 cannot be operated on the quota, allocation or share of a stock or group of stocks to which the non-compliance refers because a quota, allocation or share of a stock or group of stocks in question is not or not sufficiently available to the Member State concerned, the Commission, after consultation of the Member State concerned, may deduct in the following year or years quotas for other stocks or groups of stocks available to that Member States in the same geographical area, or with the same commercial value in accordance with paragraph 1. TITLE IX DATA AND INFORMATION CHAPTER I Analysis and audit of data Article 143 Subject matter The computerised validation system referred to in Article 109(1) of the Control Regulation shall comprise in particular: (a) a database or databases storing all data to be validated by this system, as referred to in Article 144 of this Regulation; (b) validation procedures including data quality checks, analysis and cross-checks of all these data, as referred to in Article 145 of this Regulation; (c) procedures for the access to all these data by the Commission or a body designated by it, as referred to in Article 146 of this Regulation. Article 144 Data to be validated 1. For the purpose of the computerised validation system, Member States shall ensure that all data referred to in Article 109(2) of the Control Regulation, are stored in a computerised database or databases. The minimum elements to be included are the items listed in Annex XXIII, those indicated as compulsory in Annex XXVII, the items in Annex XII and the items in Annex XXXII. The validation system may also take into account any other data deemed necessary for the purpose of the validation procedures. 2. The data in the databases referred to in paragraph 1 shall be accessible for the validation system on a continuous basis and in real-time. The validation system shall have direct access to all these databases without any human intervention. To this end all databases or systems in a Member State containing the data referred to in paragraph 1 shall be linked with each other. 3. If the data referred to in paragraph 1 are not stored automatically in a database, Member States shall foresee the manual entry or digitising into the databases, without delay and by respecting the deadlines set in the relevant legislation. The date of data receipt and data entry shall be correctly recorded in the database. Article 145 Validation procedures 1. The computerised validation system shall validate each dataset referred to in Article 144(1) of this Regulation on the basis of automated computerised algorithms and procedures in a continuous, systematic and thorough manner. The validation shall contain procedures to control the basic data quality, to check the data format and the minimal data requirements, as well as more advanced verification by analysing several records of a dataset into detail, using statistical methods, or cross-checking data from different sources. 2. For each validation procedure, there shall be a business rule or a set of business rules that defines which validations are executed by the procedure, as well as where the results of these validations are stored. Where applicable, the relevant reference to the legislation whose application is being verified shall be indicated. The Commission may define after consultation with Member States a standard set of business rules to be used. 3. All results of the computerised validation system, both positive and negative, shall be stored in a database. It shall be possible to identify immediately any inconsistency and non-compliance issue detected by the validation procedures, as well as the follow-up of these inconsistencies. It shall also be possible to retrieve the identification of fishing vessels, vessel masters or operators for which inconsistencies and possible non-compliance issues were detected repeatedly in the course of the past 3 years. 4. The follow-up of the inconsistencies detected by the validation system shall be linked with the validation results, indicating the date of validation and follow-up. If the detected inconsistency is identified as the result of a wrong data entry, that data entry shall be corrected in the database, clearly marking the data as being corrected, as well as reporting the original value or entry and the reason for correcting the data. If the detected inconsistency leads to a follow-up, the validation result shall contain a link to the inspection report, where appropriate, and the follow-up of it. Article 146 Access by the Commission 1. Member States shall ensure that the Commission or the body designated by it have at any time real-time access to: (a) all the data referred in Article 144(1) of this Regulation; (b) all business rules defined for the validation system, containing the definition, the relevant legislation and the place where the validation results are stored; (c) all validation results and follow-up measures, with a marker if the data item has been corrected, and with a link to infringement procedures if applicable. 2. Member States shall ensure that the data referred to in paragraph 1(a), (b) and (c) can be accessed by the automated exchange of data via secure web services, as defined in Article 147 of this Regulation. 3. The data shall be made available for download according to the data exchange format and all data elements as defined in Annex XII and in the XML format. Other data items that shall be accessible and are not defined in Annex XII shall be available in the format as defined in Annex XXXII. 4. The Commission or the body designated by it shall be given the possibility to download the data referred to in paragraph 1 for any period and any geographical area for an individual fishing vessel or list of fishing vessels. 5. At the reasoned request of the Commission the Member State concerned shall correct without delay data for which the Commission has identified inconsistencies. The Member State concerned shall inform other relevant Member States about this correction without delay. CHAPTER II Websites of Member States Article 147 Operation of websites and web services 1. For the purpose of the official websites referred to in Articles 115 and 116 of the Control Regulation Member States shall create web services. These web services shall generate real-time and dynamic content for the official websites and they shall provide automated access to the data. If necessary, Member States shall adapt their existing databases or create new databases in order to provide the required content of the web services. 2. This web services shall enable the Commission and the body designated by it to pull all available data referred to in Articles 148 and 149 of this Regulation at any time. That automated pulling mechanism shall be based on the electronic information exchange protocol and format referred to Annex XII. Web services shall be created according to international standards. 3. Every subpage of the official website referred to in paragraph 1 shall contain a menu at the left side where hyperlinks to all other subpages are listed. It shall also contain the definition of the related web service at the bottom of the subpage. 4. Web services and websites shall be deployed in a centralised manner, providing only one unique access point per Member State. 5. The Commission may lay down common standards, technical specifications and procedures for the websites interface, technically compatible computerised systems and web services among Member States, the Commission and the body designated by it. The Commission shall coordinate the process to create those specifications and procedures after consultation with the Member States. Article 148 Publicly accessible website and web services 1. The publicly accessible part of the website shall contain an overview page and different subpages. The public overview page shall list hyperlinks containing the references in Article 115(a) to (g) of the Control Regulation and referring to subpages providing the information referred to in that Article. 2. Each public subpage shall contain at least one of the information items listed in Article 115(a) to (g) of the Control Regulation. Subpages, as well as the related web services, shall contain at least the information set out in Annex XXXIII. Article 149 Secured website and web services 1. The secure part of the website shall contain an overview page and different subpages. The secure overview page shall list hyperlinks containing the references in Article 116(1)(a) to (h) of the Control Regulation and referring to subpages providing the information referred to in that Article. 2. Each secure subpage shall contain at least one of the information items listed in Article 116(1)(a) to (h) of the Control Regulation. Subpages, as well as the related web services, shall contain at least the information set out in Annex XXIV. 3. Both the secure website as the secure web services shall make use of electronic certificates referred to in Article 116(3) of the Control Regulation. TITLE X IMPLEMENTATION CHAPTER I Mutual assistance Section 1 General provisions Article 150 Scope 1. This Chapter lays down the conditions under which the Member States shall administratively cooperate with each other, with third countries, with the Commission and with the body designated by it in order to ensure the effective application of the Control Regulation and of this Regulation. It does not prevent Member States to establish other forms of administrative cooperation. 2. This Chapter shall not bind Member States to grant each other assistance where that would be likely to be injurious to their national legal system, public policy, security or other fundamental interests. Before denying a request for assistance, the requested Member State shall consult the applicant Member State to determine whether assistance may be given in part, subject to specific terms and conditions. Where a request for assistance cannot be complied with the applicant Member State and the Commission or the body designated by it shall promptly be notified of that fact and reasons shall be stated. 3. This Chapter shall not affect the application in the Member States of rules on criminal procedure and mutual assistance in criminal matters, including those on secrecy of judicial inquiries. Article 151 Costs Member States shall bear their own costs of executing a request for assistance and shall waive all claims for the reimbursement of expenses incurred in applying this Title. Article 152 Single authority The single authority referred to in Article 5(5) of the Control Regulation shall act as a single liaison office responsible for the application of this Chapter. Article 153 Follow up measures 1. Where national authorities decide, in response to a request for assistance based on this Chapter or following a spontaneous exchange of information, to take measures which may be implemented only with the authorisation or at the demand of a judicial authority, they shall communicate to the Member State concerned and the Commission or the body designated by it any information on those measures which is related to non-compliance with rules of the Common Fisheries Policy. 2. Any such communication must have the prior authorisation of the judicial authority if such authorisation is required by national law. Section 2 Information without prior request Article 154 Information without prior request 1. When a Member State becomes aware of any potential non-compliance with the rules of the Common Fisheries Policy, in particular serious infringement referred to in Article 90(1) of the Control Regulation or reasonably suspects that such an infringement may occur, it shall notify the other Member States concerned and the Commission or the body designated by it, without delay. That notification shall supply all necessary information and shall be made via the single authority as referred to in Article 152 of this Regulation. 2. When a Member State takes enforcement measures in relation to a non-compliance or an infringement referred to in paragraph 1, it shall notify the other Member States concerned and the Commission or the body designated by it via the single authority as referred to in Article 152 of this Regulation. 3. All notifications according to this Article shall be made in writing. Section 3 Requests for assistance Article 155 Definition For the purpose of this Section request for assistance means a request addressed by one Member State to another Member State or by the Commission or the body designated by it to a Member State for: (a) information including information according to Article 93(2) and (3) of the Control Regulation; (b) enforcement measures; or (c) administrative notification. Article 156 General requirements 1. The applicant Member State shall ensure that all requests for assistance contain sufficient information to enable a requested Member State to fulfil the request, including any necessary evidence obtainable in the territory of the applicant Member State. 2. Requests for assistance shall be limited to substantiated cases where there is reasonable cause to believe that non-compliance with rules of the Common Fisheries Policy, in particular serious infringements referred to in Article 90(1) of the Control Regulation have occurred and where the applicant Member State is not able to obtain the requested information or to take the requested measures by its own means. Article 157 Transmission of requests and replies 1. Requests shall only be sent by the single authority of the applicant Member State, by the Commission or the body designated by it to the single authority of the requested Member State. All replies to a request shall be communicated in the same way. 2. Requests for mutual assistance and the respective replies shall be made in writing. 3. The languages used for requests and replies shall be agreed by the single authorities concerned before requests are made. If no agreement can be reached, requests shall be communicated in the official language(s) of the applicant Member State and replies in the official language(s) of the requested Member State. Article 158 Requests for information 1. A Member State shall, at the request of an applicant Member State, of the Commission or the body designated by it, supply any relevant information required to establish whether non-compliance with the rules of the Common Fisheries Policy, in particular serious infringements as referred to in Article 90(1) of the Control Regulation, have occurred or to establish whether there is a reasonable suspicion it may occur. That information shall be supplied via the single authority as referred to in Article 152 of this Regulation. 2. The requested Member State shall, at the request of the applicant Member State, of the Commission or the body designated by it, carry out the appropriate administrative enquiries concerning operations which constitute or appear to the applicant to constitute non-compliance with the rules of the Common Fisheries Policy, in particular serious infringements referred to in Article 90(1) of the Control Regulation The requested Member State shall communicate the results of such administrative enquiries to the applicant Member State and to the Commission or the body designated by it. 3. At the request of the applicant Member State, of the Commission or the body designated by it, the requested Member State may permit a competent official of the applicant Member State to accompany the officials of the requested Member State, the Commission or the body designated by it, in the course of administrative enquiries referred to in paragraph 2. In so far as national provisions on criminal proceedings restrict certain acts to officials specifically designated by national law, the officials of the applicant Member State shall not take part in such acts. In no event, shall they participate in searches of premises or the formal questioning of persons under criminal law. The officials of the applicant Member States present in the requested Member State must at all time be able to present written authority stating their identity and their official functions. 4. At the request of the applicant Member State, the requested Member State shall supply it with any document or certified true copies in its possession which relates to non-compliance with the rules of the Common Fisheries Policy or serious infringements referred to in Article 90(1) of the Control Regulation. 5. The standard form for the exchange of information on request is set out in Annex XXXIV. Article 159 Requests for enforcement measures 1. A requested Member State shall, based on the evidence referred to in Article 156 of this Regulation, at the request of an applicant Member State, of the Commission or the body designated by it, take all necessary enforcement measures to bring about the cessation, within its territory or within maritime waters under its sovereignty or jurisdiction, of any non-compliance with the rules of the Common Fisheries Policy or serious infringements referred to in Article 90(1) of the Control Regulation without delay. 2. The requested Member State may consult the applicant Member State, the Commission or the body designated by it in the course of taking the enforcement measures referred to in paragraph 1. 3. The requested Member State shall report the measures taken and their effect to the applicant Member State, the other Member States concerned, the Commission or the body designated by it, via the single authority as referred to in Article 152 of this Regulation. Article 160 Deadline for replies to requests for information and enforcement measures 1. The requested Member State shall provide the information referred to in Articles 158(1) and 159(3) of this Regulation as quickly as possible, but not later than 4 weeks following the date of receipt of the request. Different time limits may be agreed between the requested and the applicant Member State, the Commission or the body designated by it. 2. Where the requested Member State is unable to respond to the request by the deadline, it shall inform the applicant Member State, the Commission or the body designated by it in writing of the reason for its failure to do so, and indicate when it considers it will be able to respond. Article 161 Requests for administrative notification 1. A requested Member State shall, at the request of an applicant Member State and in accordance with its national rules governing the notification of similar instruments and decisions, notify the addressee of all instruments and decisions taken in the field covered by the Common Fisheries Policy, in particular on issues regulated under the Control Regulation or this Regulation which emanate from the administrative authorities of the applicant Member State and are to be served in the territory of the requested Member State. 2. Requests for notification shall be made using the standard form attached to this Regulation in Annex XXXV. 3. The requested Member State shall transmit its reply to the applicant Member State immediately after the notification via the single authority referred to in Article 152 of this Regulation. The reply shall be made using the standard form set out in Annex XXXVI. Section 4 Relations with the Commission or the body designated by it Article 162 Communication between the Member States and the Commission or the body designated by it 1. Each Member State shall communicate to the Commission or the body designated by it as soon as it is available to it any information it considers relevant concerning methods, practices or revealed tendencies used or suspected of having been used in cases of non-compliance with the rules of the Common Fisheries Policy, in particular in serious infringements as referred to in Article 90(1) of the Control Regulation. 2. The Commission or the body designated by it shall communicate to the Member States, as soon as it becomes available to it, any information that would help them in the enforcement of the Control Regulation or of this Regulation. Article 163 Coordination by the Commission or the body designated by it 1. Where a Member State becomes aware of operations which constitute, or appear to constitute, non-compliance with the rules of the Common Fisheries Policy, in particular serious infringements referred to in Article 90(1) of the Control Regulation, and which are of particular relevance at Union level, it shall communicate to the Commission or the body designated by it as soon as possible any relevant information needed to determine the facts. The Commission or the body designated by it shall convey that information to the other Member States concerned. 2. For the purposes of paragraph 1, operations which constitute non-compliance with the rules of the Common Fisheries Policy, in particular serious infringements as referred to in Article 90(1) of the Control Regulation shall be deemed to be of particular relevance at the level of the European Union especially where: (a) they have, or might have, connections in one or more Member States; or (b) it appears likely to the Member State that similar operations have also been carried out in other Member States. 3. Where the Commission or the body designated by it considers that operations which constitute non-compliance with the rules of the Common Fisheries Policy, in particular serious infringements as referred to in Article 90(1) of the Control Regulation have taken place in one or more Member States, it shall inform the Member States concerned thereof which shall as soon as possible carry out enquiries. The Member States concerned shall, as soon as possible, communicate to the Commission or the body designated by it the findings of those enquiries. Section 5 Relations with third countries Article 164 Information exchange with third countries 1. When a Member State receives information from a third country or a Regional Fisheries Management Organisation which is relevant for the effective application of the Control Regulation and this Regulation, it shall communicate that information via the single authority to the other Member States concerned, to the Commission or the body designated by it, in so far as it is permitted to do so by bilateral agreements with that third country or the rules of that Regional Fisheries Management Organisation. 2. Information received under this Chapter may be communicated to a third country or a Regional Fisheries Management Organisation by a Member State via its single authority under a bilateral agreement with that third country or in accordance with the rules of that Regional Fisheries Management Organisation. That communication shall take place after consultation of the Member State that originally communicated the information and in accordance with EU and national legislation regarding the protection of individuals with regard to the processing of personal data. 3. The Commission or the body designated by it may, in the framework of fisheries agreements concluded between the Union and third countries or in the framework of Regional Fisheries Management Organisations or similar arrangements to which the Union is a Contracting Party or a non-contracting Cooperating Party, communicate relevant information concerning non-compliance with of the rules of the Common Fisheries Policy or serious infringements referred to in Article 90(1) of the Control Regulation to other parties to those agreements, organisations or arrangements, subject to the consent of the Member State that supplied the information. CHAPTER II Reporting obligations Article 165 Format and deadlines for reports 1. For the 5 years-report as referred to in Article 118(1) of the Control Regulation Member Sates shall use the data defined in Annex XXXVII. 2. The report stating the rules that have been used for producing reports on basic data as referred to in Article 118(4) of the Control Regulation shall be sent 6 months after the entry into force of this Regulation. Member States shall send a new report when these rules are modified. TITLE XI FINAL PROVISIONS Article 166 Repeals 1. Regulations (EEC) No 2807/83, (EEC) No 3561/85, (EEC) No 493/87, (EEC) No 1381/87, (EEC) No 1382/87, (EEC) No 2943/95, (EC) No 1449/98, (EC) No 2244/2003, (EC) No 1281/2005, (EC) No 1042/2006, (EC) No 1542/2007, (EC) No 1077/2008 and (EC) No 409/2009 shall be repealed. 2. Regulation (EC) No 356/2005 shall be repealed with effect from 1 January 2012. 3. References to the repealed Regulations shall be construed as references to this Regulation. Article 167 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union, except Title VII, which shall enter into force on 1 July 2011. However, Title II, Chapter III and Title IV, Chapter 1 shall apply as from 1 January 2012. In accordance with Article 124(c) of the Control Regulation and the previous paragraph Title VII shall apply as from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 223, 15.8.2006, p. 1. (3) OJ L 160, 14.6.2006, p. 1. (4) OJ L 281, 23.11.1995, p. 31. (5) OJ L 8, 12.1.2001, p. 1. (6) OJ L 276, 10.10.1983, p. 1. (7) OJ L 339, 18.12.1985, p. 29. (8) OJ L 50, 19.2.1987, p. 13. (9) OJ L 132, 21.5.1987, p. 9. (10) OJ L 132, 21.5.1987, p. 11. (11) OJ L 308, 21.12.1995, p. 15. (12) OJ L 192, 8.7.1998, p. 4. (13) OJ L 56, 2.3.2005, p. 8. (14) OJ L 333, 20.12.2003, p. 17. (15) OJ L 203, 4.8.2005, p. 3. (16) OJ L 187, 8.7.2006, p. 14. (17) OJ L 337, 21.12.2007, p. 56. (18) OJ L 295, 4.11.2008, p. 3. (19) OJ L 123, 19.5.2009, p. 78. (20) OJ L 358, 31.12.2002, p. 59. (21) OJ L 128, 21.5.2005, p. 1. (22) OJ L 204, 13.8.2003, p. 21. (23) OJ L 102, 7.4.2004, p. 9. (24) OJ L 365, 10.12.2004, p. 19. (25) OJ L 171, 6.7.1994, p. 7. (26) OJ L 274, 25.9.1986, p. 1. (27) OJ L 60, 5.3.2008, p. 1. (28) OJ L 256, 7.9.1987, p. 1. (29) OJ L 139, 30.4.2004, p. 55. (30) OJ L 286, 29.10.2008, p. 1. (31) OJ L 278, 23.10.2001, p. 6. (32) OJ L 17, 21.1.2000, p. 22. (33) OJ L 337, 20.12.2001, p. 20. (34) OJ L 248, 16.9.2002, p. 1. (35) OJ L 115, 9.5.1996, p. 3. ANNEX I Table 1 Product presentation alpha-3 codes 3-Alpha product presentation code Presentation Description CBF Cod butterfly (escalado) HEA with skin on, spine on, tail on CLA Claws Claws only DWT ICCAT code Gilled, gutted, part of head off, fins off FIL Filleted HEA+GUT+TLD+bones off, each fish originates two fillets not joined by any par FIS Filleted and skinned fillets FIL+SKI Each fish originates two fillets not joined by any part FSB Filleted with skin and bones Filleted with skin and bones on FSP Filleted skinned with pinbone on Filleted with skin removed and pinbone on GHT Gutted headed and tailed GUH+TLD GUG Gutted and gilled Guts and gills removed GUH Gutted and headed Guts and head removed GUL Gutted liver in GUT without removing liver parts GUS Gutted headed and skinned GUH+SKI GUT Gutted All guts removed HEA Headed Heads off JAP Japanese cut Transversal cut removing all parts from head to belly JAT Tailed Japanese cut Japanese cut with tail removed LAP Lappen Double fillet, HEA, skin+tails+fins ON LVR Liver Liver only, In case of collective presentation use code LVR-C OTH Other Any other presentation (1) ROE Roe (s) Roe(s) only in case of collective presentation use code ROE-C SAD Salted dry Headed with skin on, spine on, tail on and salted directly SAL Salted wet light CBF+salted SGH Salted, gutted and headed GUH+salted SGT Salted gutted GUT+salted SKI Skinned Skin off SUR Surimi Surimi TAL Tail Tails only TLD Tailed Tail off TNG Tongue Tongue only. In case of collective presentation use code TNG-C TUB Tube only Tube only (Squid) WHL Whole No processing WNG Wings Wings only Table 2 State of processing CODE STATE ALI Alive BOI Boiled DRI Dried FRE Fresh FRO Frozen SAL salted (1) When masters of fishing vessels use in the landing declaration or transhipment declaration the presentation code OTH (Other), they shall describe exactly what the presentation OTH refers to. ANNEX II MINIMUM INFORMATION FOR THE FISHING LICENCES 1. FISHING VESSEL DETAILS (1) Union fleet register number (2) Name of fishing vessel (3) Flag state/Country of registration (3) Port of registration (Name and national code (3)) External marking (3) International radio call sign (IRCS (4)) 2. LICENCE HOLDER / FISHING VESSEL OWNER (2) / FISHING VESSEL AGENT (2) Name and address of natural or legal person 3. CHARACTERISTICS OF FISHING CAPACITY Engine power (kW) (5) Tonnage (GT) (6) Length overall (6) Main fishing gear (7) Subsidiary fishing gears (7) OTHER NATIONAL MEASURES AS APPLICABLE (1) This information shall be indicated on the fishing licence only at the moment when the vessel is registered in the Union fishing fleet register in accordance with the provisions of Commission Regulation (EC) No 26/2004 (OJ L 5, 9.1.2004, p. 25). (2) In accordance with Regulation (EC) No 26/2004. (3) For vessels having a name. (4) In accordance with Regulation (EC) No 26/2004 for vessels requested to have an IRCS. (5) In accordance with Regulation (EC) No 2930/86. (6) In accordance with Regulation (EC) No 2930/86. This information shall be indicated on the fishing licence only at the moment when the vessel is registered in the Union fishing fleet register in accordance with the provisions of Regulation (EC) No 26/2004. (7) In accordance with the International Standard Statistical Classification of Fishing Gear (ISSCFCG). ANNEX III MINIMUM INFORMATION FOR FISHING AUTHORISATIONS A. IDENTIFICATION 1. Union fleet register number (1) 2. Name of fishing vessel (2) 3. External registration letters and number (1) B. FISHING CONDITIONS 1. Date of issue: 2. Period of validity: 3. Conditions of authorisation including, where appropriate, species, zone and fishing gear: ¦ ¦ ¦ From ../../.. To ../../.. From ../../.. To ../../.. From ../../.. To ../../.. From ../../.. To ../../.. From ../../.. To ../../.. From ../../.. To ../../.. Zones Species Fishing gear Other conditions Any other requirement arising from an application for a fishing authorisation. (1) In accordance with Regulation (EC) No 26/2004. (2) For vessels having a name. ANNEX IV CHARACTERISTICS OF MARKER BUOYS WESTERN END MARKER BUOYS EASTERN END MARKER BUOYS INTERMEDIARY MARKER BUOYS ANNEX V ELECTRONIC DATA TRANSMISSION FORMAT OF THE VMS DATA FROM THE FLAG TO THE COASTAL MEMBER STATE A. Content of position report and definition of the data elements Category Data element Field code Type Contents Mandatory (M) / Optional (O) Definitions System details Start record SR M Indicates start of the record End record ER M Indicates end of the record Message details Address destination AD Char (3)3 ISO 3166-1 alpha-3 M Address of the Coastal Member State receiving the message. ISO alpha-3 country code From FR Char (3)3 ISO 3166-1 alpha-3 M ISO alpha-3 country code of the Flag Member State transmitting the message Type of message TM Ã ¡hÃ °r (3)3 Code M First three letters of the message type (POS  for position report) Date DA Num (3)8 YYYYMMDD M Year, month and date of transmission Time TI Num (3)4 HHMM M Time of transmission (in UTC) Fishing vessel registration details EU Fleet Register number IR Char (3)12 ISO 3166-1 alpha-3 +Char (3)9 O (1) European Union Fleet Register number composed of the Member state code (ISO alpha-3 country code) and a unique fishing vessel code Flag State FS Char (3)3 ISO 3166-1 alpha-3 M ISO alpha-3 country code of the Flag State of the vessel Radio call sign RC Char (3)7 IRCS Code M International radio call sign of the fishing vessel Fishing vessel name NA Char (3)30 ISO 8859-1 O Name of the fishing vessel External registration XR Char (3)14 ISO 8859-1 O The side number of the fishing vessel Activity details Latitude (decimal) LT Char (3)7 +/-DD.ddd M Latitude of fishing vessel at the time of transmission in decimal degrees using WGS84 geographical coordinate system (2) Longitude (decimal) LG Char (3)8 +/-DDD.ddd M Longitude at the time of transmission in decimal degrees using WGS84 geographical coordinate system. Accuracy shall be 3 decimals. Positions on western hemisphere shall be negative (2). Speed SP Num (3)3 Knots (3) 10 M Fishing vessel speed in tenths of knots e.g.//SP/105 = 10,5 knots Course CO Num (3)3 360 degree scale M Fishing vessel course 360 ° scale e.g.//CO/270 = 270 ° Trip No TN Num (3)3 001-999 O Fishing trip serial number in the current year B. Structure of the position report Each data transmission is structured as follows:  double slash (//) and the characters SR indicate the start of a message,  a double slash (//) and field code indicate the start of a data element,  a single slash (/) separates the field code and the data,  pairs of data are separated by space,  the characters ER and a double slash (//) indicate the end of a record. (1) Mandatory for European Union Fishing vessels. (2) The plus sign (+) does not need to be transmitted, leading zeros can be omitted. (3) ISO 3 alpha codes for international organizations are the following: XEU European Commission XFA CFCA XNW NAFO XNE NEAFC XIC ICCAT XCA CCAMLR. ANNEX VI MODEL OF COMBINED EUROPEAN UNION FISHING LOGBOOK, LANDING DECLARATION AND TRANSHIPMENT DECLARATION ANNEX VII MODEL OF FISHING LOGBOOK AND LANDING/TRANSHIPMENT DECLARATION OF THE EUROPEAN UNION (MEDITERRANEAN SEA) ANNEX VIII EUROPEAN UNION FISHING LOGBOOK FOR NAFO SUB AREA 1 AND ICES DIVISIONS V(a) AND XIV Fishing vessel name/ External Identification / IRCS Date NAFO/ICES division Day Month Year Time tow began (GMT) Time tow finished (GMT) Hours fished Position at start of tow Type of gear Number of nets or lines used Mesh size Catch by species (kilograms  live weight) Latitude Longitude NAFO/ICES division Cod (101) Redfish (103) Greenland halibut (118) Halibut (120) Catfish (340) Capellin (340) Prawn (639) Kept Discarded Kept Discarded Kept Discarded Kept Discarded Kept Discarded Kept Discarded Kept Discarded Sub-total for day Kept Discarded Total for voyage Kept Discarded Round weight (kilograms  live weight) processed today for human consumption Round weight (kilograms  live weight) processed today for reduction Total Remarks Masters signature ANNEX IX EUROPEAN UNION LANDING/TRANSHIPMENT (1) DECLARATION FOR NAFO SUB AREA 1 AND ICES DIVISIONS V(a) AND XIV Fishing vessel name / External identification number (1) IRCS (2) (3) In case of transhipment Name and/or call sign, external Identification and nationality of recipient fishing vessel: Day Month Hour Year 2.0 ¦ Agents name: Masters name: Departure (4) from Return (5) to Landing (6) Signature: Signature: Indicate the weight in kilograms or the unit used (e.g. box, basket) and the landed weight in kilograms of this unit: kilograms (18) (19) Species ICES/NAFO (1) Fishing zone non-member countries Presentation (17) Presentation (17) Presentation (17) Presentation (17) Presentation (17) Presentation (17) Presentation (17) Presentation (17) Presentation (17) Presentation (17) Whole Gutted Head off Filleted (1) Delete whichever does not apply. ANNEX X INSTRUCTIONS TO MASTERS OF EUROPEAN UNION FISHING VESSELS REQUIRED TO COMPLETE AND SUBMIT A FISHING LOGBOOK AND TO COMPLETE AND SUBMIT A LANDING AND OR TRANSHIPMENT DECLARATION IN PAPER FORMATS 1. Fishing logbook information for the fishing vessel using the models in Annexes VI, VII and VIII 1.1 The following general information on the vessel or vessels, as the case may be, shall be recorded (against the corresponding numbers) in the fishing logbook: Information concerning the fishing vessel(s) and trip dates Fishing logbook Reference Number Name of the data element (M=Mandatory) (O=Optional) Description and/or timing to be recorded (1) Name of fishing vessel (s), radio call signal (M) Shall be entered on the first line. In case of pair fishing operations, the name of the second fishing vessel, the name of its master, its nationality and its external identification shall be entered below those of the vessel in respect of which the fishing logbook is being kept. (2) External identification (M) External registration letters and numbers as displayed on the hull. (3) Name and address of the master (M) Name, first name and address of master (street name, number, city, Member State) shall be given. The master(s) of the other fishing vessel(s) shall also keep a fishing logbook indicating the quantities caught and kept on board in such a way that there is no double counting of catches. (4) Day, month, hour (Local) and port of departure (M) Shall be entered before fishing vessel leaves the port. (5) Day, month, hour (Local) and port of return (M) Shall be entered before entering port. (6) Date and port of landing if different from (5) (M) Shall be entered before entering port of landing. (7) Date, name, radio call sign, nationality and external identification (registration number) of recipient fishing vessel (M) Shall be filled in the case of transhipment. Information on the gear (8) Fishing gear (M) The type of gear shall be indicated using the code in column 1 of Annex XI. (9) Mesh size (M) Shall be given in millimetres. (10) Dimensions (O) Gear size and dimensions shall be given according to the specifications in column 2 of Annex XI. Information on fishing operations (11) Date (M) Date for each day at sea shall be recorded in a new line and shall correspond to each day at sea. (12) Number of fishing operations (M) Number of fishing operations shall be given in accordance with the specifications in column 3 of Annex XI (M). (13) Fishing time (O) Total time spent searching (e.g. using sonar) or fishing shall be given and equals the number of hours spent at sea minus the time spent in transit to, between and returning from the fishing grounds, dodging, inactive or waiting for repair. (14) Position (M) The relevant geographical area of capture shall be represented by the statistical rectangle in which the majority of the catch was taken, followed by reference to the relevant ICES division or sub division, CECAF, GFCM or NAFO sub area. (M) Examples: ICES Division, CECAF, GFCM or NAFO Sub Area, NEAFC Division: refer to the maps inside the cover of the fishing logbook and indicate the code of each division for the relevant statistical rectangle used, e.g. IVa, VIb, VIId. Statistical rectangle: refer to the ICES statistical rectangle on the charts inside the cover of the fishing logbook. These rectangles are bounded by latitudes and longitudes corresponding to whole figures of degree or whole figures of degree plus 30 ² for the latitudes and whole figures of degree for the longitudes. Using a combination of figures and a letter indicate the statistical rectangle in which most of the catches were made (e.g. the area between 56 ° and 56 ° 30 ² latitude North and between 6 ° and 7 ° longitude East = ICES code 41/F6). (M) However, optional entries may be made in respect of all the statistical rectangles in which the fishing vessel has operated during the day. (O) Third country fishing zone: indicate the fishing zone(s) of non Member States or the waters outside the sovereignty or jurisdiction of any State using ISO-3166 3-alpha Country Codes e.g. NOR= Norway FRO= Faeroe Islands CAN= Canada ISL= Iceland INT= High Seas (M) (15) Quantities caught and retained on board (M) Once amounts of each species kept on board live weight equivalent, they shall be recorded in the fishing logbook. These amounts shall include quantities set aside for consumption by the crew of the vessel. FAO 3-alpha species codes shall be used. The catch of each species shall be recorded in kilograms live weight equivalent. (O) Where such catches are held in baskets, boxes, bins, cartons, sacks, bags, blocks or other containers, the net weight of the unit used shall be recorded in kilograms live weight, and the precise number of such units used shall be recorded. Alternatively the catch kept on board in such units may be recorded in kilograms live weight. (16) Estimates of discards (M) Discards of quantities of each species above 50 kg live weight equivalent shall be recorded. Discards of species taken for live bait purposes and which are recorded in the fishing logbook at section 15, shall also be recorded. 2. Instructions concerning the landing/transhipment declaration 2.1. The models as shown in Annexes VI and IX (for landings or transhipments in NAFO 1 and ICES Va) 2.2. Information to be provided Where fisheries products that have been landed or transhipped, and if they have been weighed using systems approved by the competent authorities of Member States, on either the donor or receiving fishing vessel, then in such circumstances the actual weight of quantities landed or transhipped shall be indicated in kilograms product weight on the landing or transhipment declaration by species showing: (a) presentation of fish (reference No in fishing logbook (17)); (b) measurement unit for landed quantities (reference No in fishing logbook (18); give the weight of the unit in kilograms product weight. This unit may be different from that entered in the fishing logbook; (c) total weight by species landed or transhipped (reference No in fishing logbook (19); give the weight of quantities actually landed or transhipped for all species; (d) the weight shall correspond to the product weight of fish as landed, i.e. after any processing on board. Conversion factors shall be applied subsequently by the competent authorities in Member States to calculate the equivalent live weight; (e) Signature of the Master (20); (f) Signature and name and address of the agent where applicable (21); (g) ICES division/ NAFO/CECAF/GFCM/Black Sea Sub area / French Guyana zone (FAO Area 31) or management area and third country fishing zone (reference No in fishing logbook: (22)). This shall be applied in the same way as for reference (14) above. 3. Additional instructions for Masters of European Union fishing vessels of 10 metres overall length or more which are not subject to either the provisions of Article 9 of the Control Regulation, vessel monitoring system, or of the electronic completion and transmission of fishing logbook data in accordance with Article 15 of the Control Regulation, and that are required to record fishing effort in a fishing logbook These instructions are applicable to masters of European Union fishing vessels who are required by European Union rules to record time spent in fisheries that are subject to fishing effort regimes: (a) all information required under this section shall be recorded in the fishing logbook between the fishing logbook references No (15) and (16); (b) time shall be recorded as co-ordinated universal time (UTC); (c) species shall be recorded using the 3-alpha FAO fish species codes. 3.1. Information concerning fishing effort (a) Crossing an effort zone Where an authorized fishing vessel crosses an effort zone without carrying out fishing activities in that zone, an additional line shall be completed in the fishing logbook. The following information is to be entered in that line:  the date,  the effort zone,  the dates and times of each entry/exit,  position of each entry and exit in latitude and longitude,  catches retained on board by species at the time of entry,  the word Crossing. (b) Entry into an effort zone Where the fishing vessel enters an effort zone in which it is likely to carry out fishing activities, an additional line shall be completed in the fishing logbook. The following information is to be entered in that line:  the date,  the word entry,  the effort zone,  position in latitude and longitude,  the time of entry,  catches retained on board by species at the time of entry, and  the target species. (c) Exit from an effort zone Where the vessel leaves an effort zone in which it has carried out fishing activities and where the vessel enters another effort zone in which it intends to carry out fishing activities, an additional line shall be completed in the fishing logbook. The following information is to be entered in that line:  the date,  the word entry,  position in latitude and longitude,  the new effort zone,  the time of exit/entry,  catches retained on board by species at the time of exit/entry, and  the target species. Where the fishing vessel leaves an effort zone in which it has carried out fishing activities and will not carry out further fishing activities in that effort zone, an additional line must be completed. The following information is to be inserted in that line:  the date,  the word exit,  position in latitude and longitude,  the effort zone,  the time of departure,  catches retained on board by species at the time of exit, and  the target species. Trans-zonal fishing where the vessel carries out trans-zonal fishing activities (1). Where the fishing vessel carries out trans-zonal fishing activities, an additional line must be completed. The following information is to be inserted in that line:  the date,  the word trans-zonal,  the time of first exit and effort zone,  position of first entry in latitude and longitude,  the time of last entry and effort zone,  position of last exit in latitude and longitude,  catches retained on board by species at the time of exit/entry, and  the target species. (d) In addition for those fishing vessels operating passive gears: When the fishing vessel sets or resets passive gear the following information shall be entered in that line:  the date,  the effort zone,  the position in latitude and longitude,  the words setting or resetting,  the time. When the fishing vessel completes static gear operations:  the date,  the effort zone,  the position in latitude and longitude,  the word finish,  the time. 3.2. Information concerning the communication of vessel movements Where a fishing vessel carrying out fishing activities is required to communicate a fishing effort report to the competent authorities in accordance with Article 28 of the Control Regulation , the following information shall be recorded in addition to that referred to in paragraph 3.1: (a) the date and time of the communication; (b) the geographical position of the fishing vessel in latitude and longitude; (c) the means of communication and, where applicable, the radio station used; and (d) the destination(s) of the communication. (1) Vessels remaining within an effort zone not exceeding 5 nautical miles either side of the line separating two effort zones must record their first entry and last exit during a period of 24 hours. ANNEX XI GEARS AND FISHING OPERATIONS CODES Type of gear Column 1 Code Column 2 Size/number (metres) (optional) Column 3 Number of shoots each day (mandatory) Bottom otter trawl OTB Model of trawl (specify model or perimeter of opening) Number of times gear is shot Nephrops trawls TBN Shrimp trawls TBS Bottom trawls (not specified) TB Beam trawl TBB Beam length x number of beams Number of times gear is shot Otter twin trawls OTT Model of trawl (specify model or perimeter of opening) x numbers of trawls Number of times gear is shot Bottom pair trawl PTB Model of trawl (specify model or perimeter of opening) Mid-water otter trawl OTM Model of trawl Mid-water pair trawl PTM Model of trawl SEINES Danish anchor seine SDN Overall length of seine lines Number of times gear is shot Scottish seine (fly dragging) SSC Scottish pair seine (fly dragging) SPR Seine nets (not specified) SX Boat or vessel seine SV SURROUNDING NETS Purse seine PS Length, height Number of times gear is shot One boat operated purse seine PS1 Length, height Two boat operated purse seine PS2 Without purse lines (lampara) LA DREDGES Dredge DRB Width x number of dredges Number of times gear is shot GILLNETS AND ENTANGLING NETS Gillnets (not specified) GN Length, height Number of times nets shot during the day Gillnets anchored (set) GNS Gillnets (drift) GND Gillnets (circling) GNC Combined gillnets-trammel nets GTN Trammel net GTR TRAPS Pots FPO Number of pots shot each day Traps (not specified) FIX Not specified HOOKS AND LINES Handlines and pole lines (hand operated) LHP Total number of hooks/lines shot during the day Handlines and pole lines (mechanised) LHM Set longlines LLS Number of hooks and lines shot each day Drifting longlines LLD Longlines not specified LL Trolling lines LTL Hooks and lines (not specified) LX HARVESTING MACHINES Mechanised dredges HMD Miscellaneous gear MIS Recreational gear RG Gear not known or not specified NK ANNEX XII ELECTRONIC INFORMATION RECORDING AND INFORMATION EXCHANGE FORMAT (VERSION 3.0) (1) Character set definitions used for ERS should be: Western character set (UTF-8). (2) All 3 character codes are XML elements (3 character code), all 2 character codes are XML attributes. (3) The XML sample files, as well as the most recent reference XSD definition and table version of the above Annex will be placed on the Commission Fisheries website. (4) All the weights in the table are expressed in kilograms and, if needed with up to 2 decimals of precision. Operations table view No Element or attribute name Code Description and content Compulsory (C)/ Compulsory if (CIF) (2) Optional (O) (3) 1 OPS ELEMENT OPS Operations element: this is the top level envelope of all operations sent to the web service operation. OPS element must contain one of the sub-elements DAT, RET, DEL, COR, QUE, RSP 2 Country of destination AD Destination for the message (ISO alpha-3 country code) C 3 Sending country FR Country sending the data (ISO alpha-3 country code) C 4 Operation No ON Unique ID (AAAYYYYMMDD999999) generated by sender. C 5 Operation Date OD Date of transmission of the message (YYYY-MM-DD in UTC) C 6 Operation Time OT Time of sending the message (HH:MM in UTC) C 7 Test flag TS Free text. O 8 Data operation DAT (See details of sub-elements and attributes of DAT) CIF 9 Acknowledgement message RET (See details of sub-elements and attributes of RET) CIF 10 Delete operation DEL (See details of sub-elements and attributes of DEL) CIF 11 Correction operation COR (See details of sub-elements and attributes of COR) CIF 12 Query operation QUE (See details of sub-elements and attributes of QUE) CIF 13 Response operation RSP (See details of sub-elements and attributes of RSP) CIF 14 15 Data Operation DAT Data operation to push log book or sales note information to another MS 16 ERS message ERS Includes all relevant ERS data, i.e. the whole message C 17 Message type TM Type of message (current (CU) or delayed (DE)) C 18 19 Delete Operation DEL Delete operation to ask receiving MS to delete previously sent data 20 Record No. RN Record No to be deleted. (AAAYYYYMMDD999999) C 21 Reason for Rejection RE Free text or code list giving an explanation for the rejection O 22 23 Correction operation COR Correction operation to ask another MS to correct previously sent data. 24 Original Message number RN Record number of the message being corrected (format AAAYYYYMMDD999999) C 25 Reason for Correction RE Free text or code list (4) O 26 New corrected data ERS Includes all relevant ERS data, i.e. the whole message C 27 28 Acknowledgement operation RET Acknowledgement operation to reply to DAT, DEL or COR operation 29 Sent Message number ON Operation no.(AAAYYYYMMDD999999) that is being acknowledged. C 30 Return status RS Indicates the status of the received message/report (4) C 31 Reason for Rejection RE Free text or code list (4) giving an explanation for the rejection O 32 33 Query operation QUE Query operation to pull fishing logbook information from another MS 34 Commands to execute CD Get LOG data (full 12 months unless specified by SD and ED below up to maximum of 12 months). The current and latest data available shall always be included. C 35 Vessel identifier type ID Shall be at least one of the following: RC/IR/XR/NA C 36 Vessel identifier Value IV If given, must comply with the formatting mentioned in vessel identifier type. C 37 Start Date SD Start Date of requested period (oldest date in query), if query (YYYY-MM-DD) O 38 End Date ED End Date of requested period (most recent date in query), if query (YYYY-MM-DD) O 39 40 Response operation RSP Response operation to answer a QUE operation 41 ERS message ERS Includes all relevant ERS data, dependant on the vessel identifier type used in the query i.e. the whole message O 42 Return Status RS Indicates the status of the received message/report (4) C 43 Operation No. ON The operation no.(AAAYYYYMMDD999999) of the query to which this response refers to. C 44 Reason for Rejection RE If response is negative, reason for not replying with data. Free text or code list (4) giving an explanation for the rejection O 45 Response parts RP Responses with different schema definitions C 46 Table view for Fishing logbook, Sales note and Transport document No Element or attribute name Code Description and content Compulsory (C)/ Compulsory if (CIF) (2) Optional (O) (3) 47 ERS message ERS Tag with the ERS message. The ERS message contains a LOG, SAL or TRN declaration. 48 Message (record) number RN Serial number of the message (format AAAYYYYMMDD999999) C 49 Message (record) date RD Date of transmission of the message (YYYY-MM-DD in UTC) C 50 Message (record) time RT Time of transmission of the message (HH:MM:SS in UTC) C 51 52 Fishing logbook declaration LOG Fishing logbook declaration contains one or more of the following declarations DEP, FAR, RLC, TRA, COE, COX, CRO, TRZ, INS, DIS, PNO, EOF, RTP, LAN, PNT. 53 European Union Fleet Register number (CFR number) IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number C 54 IRCS RC International radio call sign C 55 Vessels external identification XR Side (hull) registration number and letters of the vessel CIF FAR, PNO 56 Name of vessel NA Name of the vessel CIF FAR, PNO, and under BFT rules 57 Name of the master MA Name of the master (any change during trip to be sent in next LOG transmission). C 58 Master address MD Address of master (any change during trip to be sent in next LOG transmission) C 59 Country of registration FS Flag state of vessel registration. ISO alpha-3 country code. C 60 Vessel ICCAT number IN Vessel number on ICCAT registry. CIF under BFT rules 61 Vessel IMO number IM IMO number, under BFT rules. CIF under BFT rules and if available 62 63 Departure declaration DEP Departure from port declaration. Required on every departure from port, to be sent in next message 64 Date DA Date of departure (YYYY-MM-DD in UTC) C 65 Time TI Time of departure (HH:MM in UTC). Full time required in effort regimes. If only the hour is required, then it is allowed to set the minutes to 30. C 66 Port name PO Port code (ISO alpha-2 country code + 3 letter port code). Port code list (CCPPP) (4) C 67 Anticipated activity AA Code list (4) O 68 Gear on board GEA (See details of sub-elements and attributes of GEA) C 69 Catch on board sub-declaration (list of species SPE sub-declarations) SPE (see details of sub-elements and attributes of SPE) CIF catch on board the vessel 70 71 Fishing Activity Report declaration FAR Required by midnight on each day at sea or in response to request from the flag state 72 Last report marker LR Marker that indicates that this is the last FAR report that will be sent (LR=1). Every day that a vessel is at sea, it needs to send a FAR. No further FAR can be sent after a FAR with LR = 1, before entering port. CIF last message 73 Inspection marker IS Marker that indicates this fishing activity report was received just prior to an inspection carried out onboard the vessel. (IS=1). Occurs when the inspector asks the fisherman to update his fishing logbook prior to verification. CIF inspection occurring 74 Date DA Date for which fishing activities being reported whilst vessel at sea (YYYY-MM-DD in UTC) C 75 Time TI Start time of fishing activity (HH:MM in UTC). O 76 Pair fishing partner vessel(s) PFP Specified if there are other vessel(s) in a pair fishing operation. Required to effectively monitor pair fishing. There may be more than one partner vessel. Each participating partner submits a FAR declaration mentioning all the other partners. If pair fishing takes place without relocation, then the vessel taking all the catch will declare the SPE elements, and the other vessels will fill out only the RAS element. If relocation takes place, the RLC declarations shall in addition be submitted. (See details of sub-elements and attributes of PFP). CIF pair fishing partner vessel(s) exist and not under BFT rules 77 Relevant area sub-declaration RAS Specified if no catch was made (for effort purposes) (4) (See details of sub-elements and attributes of RAS). CIF when no SPE to record (and under effort regimes) 78 Position sub-declaration POS Position at noon if no catch was made (See details of sub-elements and attributes of POS) CIF under BFT rules 79 Gear sub-declaration GEA (See details of sub-elements and attributes of GEA). At most one GEA per FAR. CIF any undertaken 80 Gear loss sub-declaration GLS (See details of sub-elements and attributes of GLS) CIF required by the rules (3) 81 Catch sub-declaration (list of species SPE sub-declarations) SPE Catch for this fishing activity on board of this vessel. (See details of sub-elements and attributes of SPE) In case of joint fishing operation under BFT rules, fill out the total and allocated SPE under CVT, CVO, and JCI instead. CIF any fish caught and not if JFO under BFT rules. 82 Catching Vessel Transferring the fish sub-declaration CVT (See details of sub-elements and attributes of CVT). In case of joint fishing operation under BFT rules, the information on the catching vessel transferring the fish has to be reported by every vessel participating in the JFO. CIF JFO under BFT rules 83 Other Catching Vessel(s) sub-declaration(s) CVO (See details of sub-elements and attributes of CVO). In case of joint fishing operation under BFT rules, the information on every other catching vessel involved in the JFO has to be reported by every vessel participating in the JFO. CIF JFO under BFT rules 84 Catch info sub-declaration JCI (See details of sub-elements and attributes of JCI). In case of joint fishing operation under BFT rules, the information on the total JFO catch has to be reported by every vessel participating in the JFO. CIF JFO under BFT rules 85 ICCAT JFO number JF ICCAT JFO number, optional under BFT rules. O 86 87 Relocation declaration RLC Used when catch (all or parts thereof) is transferred or moved from shared fishing gear to a vessel or from a vessels hold or its fishing gear to a keep net, container or cage (outside the vessel) in which the live catch is kept until landing 88 Date DA Date of catch relocation whilst vessel at sea (YYYY-MM-DD in UTC) C 89 Time TI Time of relocation (HH:MM in UTC) CIF under BFT rules 90 Receiving vessel REC Receiving vessel identification (See details of sub-elements and attributes of REC). For transfer under BFT rules, fill out BTI instead. CIF relocation and not under BFT rules 91 Donor Vessel(s) DON Donor vessel(s) identification (See details of sub-elements and attributes of DON). For transfer under BFT rules, fill out BTI instead. CIF relocation and not under BFT rules 91 Relocated to RT 3 letter code for relocation destination (4) CIF required, in particular under BFT rules 92 Position sub-declaration POS Location of transfer (See details of sub-elements and attributes of POS). C 93 Catch sub-declaration (list of species SPE sub-declarations) SPE Amount of fish relocated (See details of sub-elements and attributes of SPE) Under BFT rules, fill out BTI instead. CIF relocation and not under BFT rules 94 BFT transfer info sub-declaration BTI (See details of sub-elements and attributes of BTI). Under BFT rules, fill out the BTI instead of DON, REC, and SPE. CIF under BFT rules 95 96 Transhipment declaration TRA For every transhipment of catch, declaration required from both donor and recipient 97 Date DA Start of TRA (YYYY-MM-DD in UTC) C 98 Time TI Start of TRA (HH:MM in UTC). O 99 Relevant area sub-declaration RAS The geographical area in which the transhipment took place (4). (See details of sub-elements and attributes of RAS). CIF took place at sea 100 Port name PO Port code (ISO alpha-2 country code + 3 letter port code). Port code list (CCPPP) (4) CIF took place in port 101 Receiving vessels CFR number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of registration within the EU and X being a letter or a number CIF European Union fishing vessel 102 Transhipment: receiving vessel TT International radio call sign of the receiving vessel C 103 Transhipment: flag state of receiving vessel TC Flag state of vessel receiving the transhipment (ISO alpha-3 country code) C 104 Donor Vessels CFR number RF With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number CIF European Union fishing vessel 105 Transhipment: (donor) vessel TF International radio call sign of the donor vessel C 106 Transhipment: flag state of donor vessel FC Flag state of the donor vessel (ISO alpha-3 country code) C 107 Position sub-declaration POS (See details of sub-elements and attributes of POS) CIF required (3) (NEAFC, NAFO waters or BFT rules) 108 Catch transhipped (list of species SPE sub-declarations) SPE (See details of sub-elements and attributes of SPE) C 109 110 COE: entry in zone effort declaration COE Declaration on entry into the effort zone. If fishing in area subject to fishing effort regime CIF required 111 Date DA Date of entry (YYYY-MM-DD in UTC) C 112 Time TI Time of entry (HH:MM in UTC) C 113 Target specie(s) TS Species to be targeted whilst in zone (4) CIF conducting fishing activities under effort regime, and not crossing zones 114 Relevant area sub-declaration RAS Geographical location of the vessel (4). (See details of sub-elements and attributes of RAS). CIF conducting fishing activities under effort regime, and not crossing zones 115 Position sub-declaration POS Position of entry (see details of sub-elements and attributes of POS) C 116 Catch on board sub-declaration (list of species SPE sub-declarations) SPE (See details of sub-elements and attributes of SPE) O 117 118 Exit from zone effort declaration COX Declaration on exit of the effort zone. If fishing in area subject to fishing effort regime CIF required 119 Date DA Date of exit (YYYY-MM-DD in UTC) C 120 Time TI Time of exit (HH:MM in UTC) C 121 Target specie(s) TS Species to be targeted whilst in zone (4) CIF conducting fishing activities under effort regime, and not crossing zones 122 Relevant area sub-declaration RAS Geographical location of the vessel (4). (See details of sub-elements and attributes of RAS). CIF conducting fishing activities under effort regime, and not crossing zones 123 Position sub-declaration POS Position of exit (see details of sub-elements and attributes of POS) C 124 Catch taken sub-declaration SPE Catch taken whilst in zone (see details of sub-elements and attributes of SPE) O 125 126 Crossing of Zone effort declaration CRO Declaration on crossing the effort zone (no fishing operation). If crossing the zone subject to fishing effort regime CIF required 127 Entry in zone declaration COE (See details of sub-elements and attributes of COE) Only DA TI POS needs to be specified CIF 128 Exit from zone declaration COX (See details of sub-elements and attributes of COX) Only DA TI POS needs to be specified CIF 129 130 Trans-Zonal fishing effort declaration TRZ Tag indicating Trans-Zonal fishing when fishing subject to fishing effort regime CIF required 131 Entry declaration COE First entry (see details of sub-elements and attributes of COE) C 132 Exit declaration COX Last exit (see details of sub-elements and attributes of COX) C 133 134 INS: inspection declaration INS Tag indicating start of an inspection sub-declaration. To be provided by the authorities, but not the master O 135 Country of inspection IC ISO alpha-3 country code of the Coastal state where inspection takes place C 136 Assigned inspector IA Text field with name of inspector, or, if applicable, a 4 digit number identifying their inspector O 137 Country of inspector SC ISO alpha-3 country code of the inspector O 138 Date DA Date of inspection (YYYY-MM-DD) C 139 Time TI Time of inspection (HH:MM in UTC) C 140 Port name PO Port code (ISO alpha-2 country code + 3 letter port code). Port code list (CCPPP) (4) CIF no position declaration 141 Position sub-declaration POS Position of inspection (see details of sub-elements and attributes of POS) CIF no port code 142 143 Discard declaration DIS Tag containing details of fish discarded CIF required (3) 144 Date DA Date of discard (YYYY-MM-DD) C 145 Time TI Time of discard (HH:MM in UTC) C 146 Position sub-declaration POS Position when discarded (see details of sub-elements and attributes of POS) CIF required 147 Discarded fish sub-declaration SPE Discarded fish (see details of sub-elements and attributes of SPE) C 148 149 Prior Notification of return declaration PNO Tag including the Prior Notification declaration. To be transmitted prior to return to port or if required by Community rules CIF required (1) (2) 150 Predicted date of arrival to port PD Intended Date of arrival/crossing (YYYY-MM-DD) C 151 Predicted time of arrival to port PT Intended Time of arrival/crossing (HH:MM in UTC) C 152 Port name PO Port code (ISO alpha-2 country code + 3 letter port code). Port code list (CCPPP) (4) C 153 Relevant area sub-declaration RAS Fishing area to be used for prior notification of cod. List of codes for fishing and effort/conservation areas (4). (See details of sub-elements and attributes of RAS). CIF in the Baltic sea 154 Predicted date of landing DA Intended Date of landing (YYYY-MM-DD) in the Baltic for exiting area O 155 Predicted time of landing TI Intended Time of landing (HH:MM in UTC) in the Baltic for exiting area O 156 Catch on Board sub-declarations (list of species SPE sub-declarations) SPE Catch on board (if pelagic need ICES zone). (see details of the sub-declaration SPE). CIF catch on board 157 Position sub-declaration POS Position for entering/leaving area/zone. (See details of sub-elements and attributes of POS). CIF 158 Purpose of call PC LAN for landing, TRA for transhipment, ACS for access to servicing, OTH for other. C 159 Date fishing trip started DS Date trip started (YYYY-MM-DD UTC) C 160 161 Prior Notification of transfer declaration PNT Tag including the Prior Notification of transfer declaration. To be used under BFT rules. CIF under BFT rules 162 Estimated date DA Estimated Date of transfer to cage (YYYY-MM-DD) C 163 Estimated time TI Estimated Time of transfer to cage (HH:MM in UTC) C 164 Estimated quantity sub-declaration SPE Estimated quantity of BFT to be transferred, both specifying quantities alive and taken on board (See details of sub-elements and attributes of SPE) C 165 Position sub-declaration POS Position where the transfer will take place. (See details of sub-elements and attributes of POS). C 166 Tug boat name NA Name of the tug or towing vessel C 167 Tug boat ICCAT number IN Tug boat vessel number on ICCAT vessel register C 168 Number of cages towed CT Number of cages towed by the tug boat C 169 170 End Of Fishing declaration EOF Tag indicating completion of fishing operations prior to return to port. To be transmitted after last fishing operation and before returning to port. 171 Date DA Date end of fishing (YYYY-MM-DD in UTC) C 172 Time TI Time end of fishing (HH:MM in UTC) C 173 174 Return To Port declaration RTP Tag indicating the return to the harbour. To be transmitted on entry into port, after any PNO declaration. 175 Date DA Date of return (YYYY-MM-DD in UTC) C 176 Time TI Time of return (HH:MM in UTC) C 177 Port name PO Port code (ISO alpha-2 country code + 3 letter port code). Port code list (CCPPP) (4) C 178 Reason for return RE Reason for returning to por (4) CIF 179 Gear onboard GEA (See details of sub-elements and attributes of GEA). O 180 181 Landing declaration LAN Tag with the details of the landing. To be transmitted after landing of catch. LAN can be used in place of transport declaration 182 Date DA (YYYY-MM-DD UTC)  date landing is completed C 183 Time TI Time of landing. Format HH:MM in UTC. O 184 Sender type TS 3 letter code (MAS: master, REP: his representative, AGE: agent) C 185 Port name PO Port code (ISO alpha-2 country code + 3 letter port code). Port code list (CCPPP) (4) C 186 Catch landed sub-declaration (list of SPE with PRO sub-declarations) SPE Species, fishing areas, landed weights, related gears and presentations (see details of sub-elements and attributes of SPE) C 187 Transport declaration TRN LAN can be used in place of transport declaration. By including a TRN, the transporter can be exempted from filing a separate TRN. In that case the TRNs SPE does not need to be filled, as this would be redundant with the catch landed sub-declaration. O 188 189 Position sub-declaration POS Sub-declaration containing coordinates of the geographical position 190 Latitude (decimal) LT Latitude expressed in accordance with the WGS84 format used for VMS C 191 Longitude (decimal) LG Longitude expressed in accordance with the WGS84 format used for VMS C 192 193 GEA: gear deployment sub-declaration GEA Sub-declaration containing information on gear deployment 194 Gear type GE Gear code based on the FAOs International Standard Statistical Classification of the Fishing Gear (4) C 195 Mesh Size ME Size of mesh (in millimetres) CIF gear has mesh subject to size requirement 196 Gear Dimensions GC Gear Dimensions as per Annex XI (column 2). Textual information. O 197 Fishing operations FO Number of fishing operations C 198 Fishing time DU Duration of fishing activity in minutes - defined as fishing time equals the number of hours spent at sea, minus the time spent in transit to, between and returning from the fishing grounds, dodging, inactive or waiting for repair C (merged with line 74: FAR/DU element) 199 Gear shot sub-declaration GES Gear shot sub-declaration (see details of sub-elements and attributes of GES) CIF required (3) (vessel uses static or fixed gear) 200 Gear retrieved sub-declaration GER Gear retrieved sub-declaration (see details of sub-elements and attributes of GER) CIF required (3) (vessel uses static or fixed gear) 201 Gillnet deployment sub-declaration GIL Gillnet deployment sub-declaration (see details of sub-elements and attributes of GIL) CIF vessel has permits for ICES Zones IIIa, IVa, IVb, Vb, VIa, VIb, VIIb, c, j, k and XII 202 Fishing depths FD A distance from water surface to the lowest part of the fishing gear (in metres). Applies to vessels using towed gear, long lines and fixed nets CIF deep sea fishing and in Norwegian waters 203 Average number of hooks used on long lines NH The average number of hooks used on the long lines CIF deep sea fishing and in Norwegian waters 204 The average length of the nets GL The average length of nets when using fixed nets (in metres) CIF deep sea fishing and in Norwegian waters 205 The average height of the nets GD The average height of nets when using fixed nets (in metres) CIF deep sea fishing and in Norwegian waters 206 Quantity of gear QG Total quantity of nets on board  notified on departure if carrying gill nets CIF carrying gill nets 207 Total length of gear TL Total length of gear carried on board  notified on departure if carrying gill nets CIF carrying gill nets 208 209 GES: gear shot sub-declaration GES Sub-declaration containing gear shot info CIF required by the rules (3) 210 Date DA Date gear shot (YYYY-MM-DD in UTC) C 211 Time TI Time gear shot (HH:MM in UTC) C 212 Position sub-declaration POS Position where gear shot (see details of sub-elements and attributes of POS) C 213 Gear Shot Identifier GS Date gear shot operation was completed and day sequence number (MMDDXX) (The daily sequence number shall start with 01 for the first set of gear shot. For example the second set of gear shot on December 20 would be 122002) O 214 215 Gear retrieved sub-declaration GER Sub-declaration containing gear retrieved info CIF required by the rules (3) 216 Date DA Date gear retrieved (YYYY-MM-DD in UTC) C 217 Time TI Time gear retrieved (HH:MM in UTC) C 218 Position sub-declaration POS Position where gear retrieved (see details of sub-elements and attributes of POS) C 219 Gear Shot Identifier GS Date gear shot operation was completed and day sequence number (MMDDXX) O 220 221 Gillnet deployment sub-declaration GIL Sub-declaration on gillnet deployment CIF vessel has permits for ICES Zones IIIa, IVa, IVb, Vb, VIa, VIb, VIIb, c, j, k and XII 222 Nominal length of one net NL Information required to be recorded during each fishing trip (in metres) C 223 Number of nets NN Number of nets in a fleet C 224 Number of fleets FL Number of fleets deployed C 225 Position sub declaration POS Position of each fleet deployment (see details of sub-elements and attributes of POS) C 226 Depth of each fleet deployed FD Depth for each fleet deployed (a distance from water surface to the lowest part of the fishing gear) C 227 Soak time of each fleet deployed ST Soak time for each fleet deployed (hours) C 228 Gear Shot Identifier GS Date gear shot operation was completed and day sequence number (MMDDXX) O 229 230 Gear Loss sub-declaration GLS Sub-declaration on fixed gear lost CIF required by the rules (3) 231 Date gear lost DA Date gear lost (YYYY-MM-DD in UTC) C 232 Time gear lost TI Time gear lost (HH:MM in UTC) C 233 Number of units NN Number of gears lost C 234 POS sub-declaration POS Last known position of gear (see details of sub-elements and attributes of POS) C 235 Measures to retrieve gear MG Free Text C 236 237 RAS: Relevant area sub-declaration RAS Relevant area depending on the relevant reporting requirement  at least one field should be filled in. List of codes will be placed at the EC website with a location to be specified. CIF 238 FAO area FA FAO area (e.g. 27) CIF relevant area of type FAO 239 FAO sub-area SA FAO sub-area (e.g. 3) CIF relevant area of type FAO 240 FAO division ID FAO division (e.g. d) CIF relevant area of type FAO 241 FAO sub- division SD FAO sub-division (e.g. 28) (Meaning together with the above 27.3.d.28) CIF relevant area of type FAO 242 FAO unit UI FAO unit (e.g. 1) (Meaning together with the above 27.3.d.28.1) CIF relevant area of type FAO 243 Economic zone EZ Economic zone CIF outside the EU waters 244 Statistical rectangle SR Statistical rectangle (e.g. 49E6) CIF relevant area of type statistical rectangle 245 Fishing effort zone FE List of fishing effort codes (4). CIF relevant area of type effort zone 246 247 Species sub-declaration SPE Sub-declaration containing details of fish caught by species 248 Species name SN Name of the species (FAO alpha-3 code) C 249 Weight of fish WT Depending on context this item to be either 1. Total weight of fish (in kilograms) in catch period 2. Total weight of fish (in kilograms) on board (aggregate) or 3. Total weight of fish (in kilograms) landed 4. Total weight of fish discarded or used as a live bait CIF species not counted; under BFT rules 250 Number of fish NF Number of fish (when catch have to be registered in numbers of fish i.e. salmon, tuna) CIF salmon; BFT rules 251 Weight of fish to be landed WL Total weight of fish to be landed or transhipped ( in kilograms) CIF (if required by PNO) 252 Number of fish to be landed FL Total number of fish to be landed or transhipped CIF (if required by PNO) 253 Quantity held in nets NQ Estimate of quantity of live fish held in nets i.e. not in hold CIF live BFT 254 Number held in nets NB Estimate of number of live fish held in nets i.e. not in hold CIF live BFT 255 Size distribution sub-declaration SIZ Size composition if fish caught under the normal minimum size (See details of sub-elements and attributes of SIZ) CIF small fish under BFT rules 256 Relevant area sub-declaration RAS The geographical area in which the majority of the catch was taken (4). (See details of sub-elements and attributes of RAS). C 257 Gear type GE Letter code based on the FAOs International Standard Statistical Classification of the Fishing Gear (4) CIF landing declaration for certain species and catch areas only 258 Processing sub-declaration PRO (See details of sub-elements and attributes of PRO) CIF for landing (transhipment) declaration 259 Means of weight measuring MM means of weight measuring: estimation (EST), weighing on board (WGH) CIF under BFT rules 260 261 Processing sub-declaration PRO Processing/presentation details for each species landed 262 Fish freshness category FF Fish freshness category (4) CIF required by sales note 263 State of preservation PS Letter code for the state of the fish (4) CIF sales notes 264 Presentation of fish PR Letter code for the product presentation (reflects manner of processing) (4) C 265 Processings type of packaging TY 3 letter code (4) CIF (LAN or TRA: and fish not been weighed previously) 266 Number of packing units NN Number of packing units: cartons, boxes, bags, containers, blocks etc CIF (for LAN or TRA and fish not been weighed previously) 267 Av weight per unit of packing AW Product weight (kg) CIF (for LAN or TRA and fish not been weighed previously) 268 Conversion factor CF A numerical factor that is applied to convert fish processed weight into fish live weight CIF there is no regional or EU conversion factor for this SPE and presentation combination. 269 270 CVT sub-declaration CVT Sub-declaration containing the details of the BFT Catching Vessel Transferring the fish caught in a JFO into cages. 271 Name of the fishing vessel NA Name of the fishing vessel C 272 ICCAT number IN Vessel number on ICCAT vessel register C 273 IMO number IM IMO number. CIF available 274 Vessels Community fleet register (CFR) number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number (only if EU vessel). CIF EU vessel 275 Vessels IRCS RC International Radio call sign of the fishing vessel C 276 Catch against quota sub-declaration SPE Amount of JFO catches counted against the individual quota of this vessel, taking into account the JFO allocation keys (See details of sub-elements and attributes of SPE). CIF used under FAR declaration 277 278 CVO sub-declaration CVO Sub-declaration containing the details of the Other BFT Catching Vessel(s) involved in a JFO, but not in the transfer of the fish. One CVO sub-declaration per Other Catching Vessel involved in the JFO. By filling out its CVO, the vessel certifies that it has taken no catch on board or transferred into cages. 279 Name of the fishing vessel NA Name of the fishing vessel. C 280 ICCAT number IN Vessel number on ICCAT vessel register C 281 IMO number IM IMO number. CIF available 282 Vessels Community fleet register (CFR) number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number (only if EU vessel). CIF EU vessel 283 Vessels IRCS RC International Radio call sign of the fishing vessel C 284 Catch against quota sub-declaration SPE Amount of JFO catches counted against the individual quota of this vessel, taking into account the JFO allocation keys (See details of sub-elements and attributes of SPE). C 285 286 JCI sub-declaration JCI JFO Catch Information sub-declaration. Contains information about the catch and total quantity caught in the JFO operation (according to BFT rules). 287 Catch date DA Catch date C 288 Catch Time TI Catch Time C 289 Catch Location sub-declaration POS Location of the catch (See details of sub-elements and attributes of POS) C 290 Total JFO Catch sub-declaration SPE Total quantity of BFT caught, both specifying quantities in the cage and taken on board (See details of sub-elements and attributes of SPE) CIF any catch 291 292 BTI sub-declaration BTI BFT Transfer Information sub-declaration. Information about the transfer and transfer vessel related to the BFT transfer operation. 293 Catching Vessel Transferring the fish sub-declaration CVT Identification of the Catching Vessel Transferring the fish (Under CVT, SPE does not need to be filled in). (See details of sub-elements and attributes of CVT). C 294 Transfer position sub-declaration POS Transfer position (See details of sub-elements and attributes of POS) C 295 Catch transferred sub-declaration SPE Total quantity of BFT transferred into the cage (See details of sub-elements and attributes of SPE) CIF any catch 296 Tug boat name NA Name of the tug or towing vessel C 297 Tug boat ICCAT number IN Tug boat vessel number on ICCAT vessel register C 298 Farm of destination name FN Name of the farm C 299 ICCAT farm number FI ICCAT farm register number C 300 301 Size distribution sub-declaration SIZ Size composition if fish caught smaller than minimum size 302 Quantity greater than 6,4 kg S6 Quantity of BFT greater than 6,4 kg or 70 cm and smaller than 8 kg or 75 cm CIF 303 Quantity greater than 8 kg S8 Quantity of BFT greater than 8 kg or 75 cm and smaller than 30 kg or 115 cm CIF 304 305 Receiving vessel sub-declaration REC Element containing one PFP partner vessel sub-element declaration. 306 Partner Vessel PFP Pair fishing partner vessel identification. C 307 308 Donor vessel sub-declaration DON Element containing one or more PFP partner vessel sub-element declarations. There may be several PFP to indicate several vessels collectively donating catch in a single relocation operation. 309 Partner Vessel(s) PFP One or more pair fishing partner vessel identifications. C 310 311 PFP sub-declaration PFP PFP Pair fishing Partner vessels to be transmitted for vessel(s) involved in pair fishing activities, with or without relocation. 312 Partner Vessel CFR numbers IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number O 313 Partner vessel IRCS RC International radio call sign of the partner vessel C 314 Partner vessels external identification XR Side (hull) registration number of the vessel. C 315 Flag state of partner vessel FS Flag state of the partner vessel (ISO alpha-3 country code). C 316 Partner vessel name NA Name of the fishing vessel. C 317 Partner vessels master name MA Name of the master (any change during trip to be sent in next LOG transmission). C 318 319 Sales note declaration SAL Sales note record. 320 European Union Fleet Register number (CFR number) IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number C 321 IRCS RC International radio call sign CIF CFR not up to date 322 Vessels external identification XR Side (hull) number of registration of the vessel that landed the fish C 323 Country of registration FS ISO alpha-3 country code of vessel. C 324 Name of vessel NA Name of the vessel that landed the fish. C 325 SLI declaration SLI (See details of sub-elements and attributes of SLI) CIF sale 326 TLI declaration TLI (See details of sub-elements and attributes of TLI) CIF take-over 327 Invoice reference number NR An invoice reference number as defined by the Member State CIF where possible 328 Invoice date ND Date of the invoice (YYY-MM-DD) CIF where possible 329 Take over contract reference number CN Take-over contract reference number. CIF if take-over took place 330 Transport Document reference number TR Transport document reference number, identifying transport document, see TRN. CIF where applicable 331 332 Sales Line declaration SLI Declaration containing details of a consignment sale 333 Date DA Date of the sale (YYYY-MM-DD). C 334 Sale country SC Country where the sale took place (ISO alpha-3 country code) C 335 Sale location SL Port code list (CCPPP) (4) C 336 Name of seller NS Name of auction centre, other body or person selling the fish C 337 Name of buyer NB Name of body or person buying the fish C 338 Identification number of buyer VN VAT number of the buyer (ISO alpha-2 country code followed by maximum 12 characters or digits) or tax identification number or other unique identifier. C 339 Sales contract reference number CN Sales contract reference number CIF where appropriate 340 Source document sub-declaration SRC (See details of sub-declaration and attributes of SRC) C 341 Consignment sold sub-declaration CSS (See details of sub-declaration and attributes of CSS) C 342 BCD number BC Reference to BCD number (Bluefin tuna Catch Document) O under BFT rules 343 344 Source sub-declaration SRC Sub-declaration containing details of the source document for the consignment sold. Flag state authorities shall trace back the source document based on the vessels fishing logbook and landing data 345 Date of landing DL Date of landing (YYYY-MM-DD). C 346 Country and Port name PO Country and Port name for place of landing. Port code list (CCPPP) may be used to exchange data (4) C 347 348 Consignment Sold sub-declaration CSS Sub-declaration containing details of the item sold 349 Fish price FP Price per kg. C 350 Total price TP Total price for this CSS item sold. To be given if total price cannot be inferred from price per kg. CR Art 64 1 (l). CIF 351 Currency of sale CR Currency code of price of sale (4) C 352 Fish size category SF Size of fish (1-8; one size or kg, g, cm, mm or number of fish per kg as appropriate). (4) CIF 353 Product destination (purpose) PP Product destination codes (4) CIF 354 Withdrawn WD Withdrawn through a Producers Organisation (Y-yes, N-no, T  temporarily). C 355 P.O. Use code OP List of Producers organisation codes (4) O 356 Species in the consignment SPE (See details of sub-elements and attributes of SPE) C 357 358 Take-over declaration TLI Declaration with details of take-over event 359 Date DA Date of the take-over (YYYY-MM-DD). C 360 Take-over country SC Country where the Take-over took place (ISO alpha-3 country code). C 361 Take-over location SL UN LOCODE location code (if not in port) where the take-over took place. If in port  EC port code list to be used (4) C 362 Name of take-over organisation NT Name of the organisation that took-over the fish C 363 Name of storage facility NF Name of facilities where the products are stored. C 364 Address of storage facility AF Address of facilities where the products are stored C 365 Transport Document reference number TR Transport document reference number, identifying transport document, see TRN. CIF where applicable 366 Source sub-declaration SRC (See details of sub-elements and attributes of SRC) C 367 Consignment taken over sub-declaration CST (See details of sub-elements and attributes of CST) C 368 369 Consignment taken over sub-declaration CST Sub-declaration containing detail line for each species taken over 370 Fish size category SF Size of fish (1-8; one size or kg, g, cm, mm or number of fish per kg as appropriate) According to the Annex II of Regulation (EC) No 2406/96 O 371 Species in the consignment SPE (See details of sub-elements and attributes of SPE) C 372 373 Transport sub-declaration TRN Transport document may be transmitted electronically before the transport of fish begins. 374 Place of destination of consignment DC UN LOCODE location code (if not in port) where the fish is transported. If in port  EC port code list to be used (4) C 375 Registration number of a vehicle LP Numeric or alphanumeric code that uniquely identifies the vehicle within the issuing countrys database and appears on the cars registration plate C 376 External identification number of fishing vessel XR External identification number of the fishing vessel C 377 Name of the fishing vessel NA Name of the fishing vessel C 378 List of species SPE List of species present in the consignment and caught by the above fishing vessel (also contains RAS and PRO info). Because transport declaration can be replaced by landing declaration, the immediate parent node of this TRN sub-element can be a LAN, instead of being an ERS element. CIF this TRN is not part of a LAN 379 Place of loading PL UN LOCODE location code (if not in port) where the fish is loaded. If in port  EC port code list to be used (4) C 380 Date of loading DL Date of loading the transport (YYYY-MM-DD in UTC) C 381 Name of consignee(s) NC Name of the company that consigned the fish after transporting C 382 Address of consignee(s) AC Address of the company that consigned the fish after transporting. C 383 Transport document reference number TR Transport document reference number, enabling this transport document to be referenced. When given then it must uniquely identify the transport document. The MS sending the TRN is to assign this number. CIF if transport electronic document used. 384 (1) The present Annex replaces in full the Annex to the Commission Regulation (EC) No 1077/2008 laying down rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007 as amended by Regulation (EU) No 599/2010 (OJ L 295, 4.11.2008, p. 3). (2) Compulsory if required by European Union rules, international or bilateral agreements (3) When CIF does not apply then attribute is optional (4) All Codes (or appropriate references) are listed on the Commission Fisheries website. (1) Character set definitions used for ERS should be: Western character set (UTF-8). (2) All 3 character codes are XML elements (3 character code), all 2 character codes are XML attributes. (3) The XML sample files, as well as the most recent reference XSD definition and table version of the above Annex will be placed on the Commission Fisheries website. (4) All the weights in the table are expressed in kilograms and, if needed with up to 2 decimals of precision. ANNEX XIII EUROPEAN UNION CONVERSION FACTORS FOR FRESH FISH Species: Albacore Thunnus alalunga ALB WHL 1,00 GUT 1,11 Species: Alfonsinos Beryx spp. ALF WHL 1,00 Species: Anchovy Engraulis encrasicholus ANE WHL 1,00 Species: Anglerfish Lophiidae ANF WHL 1,00 GUT 1,22 GUH 3,04 TAL 3,00 Species: Mackarel icefish Champsocephalus gunnari ANI WHL 1,00 Species: Greater silver smelt Argentina silus ARU WHL 1,00 Species: Bigeye tuna Thunnus obesus BET WHL 1,00 GUH 1,10 GUH 1,29 Species: Blue ling Molva dypterygia BLI WHL 1,00 GUT 1,17 Species: Brill Scophthalmus rhombus BLL WHL 1,00 GUT 1,09 Species: Black scabbardfish Aphanopus carbo BSF WHL 1,00 GUT 1,24 HEA 1,40 Species: Atlantic blue marlin Makaira nigricans BUM WHL 1,00 Species: Capelin Mallotus villosus CAP WHL 1,00 Species: Cod Gadus morhua COD WHL 1,00 GUT 1,17 GUH 1,70 HEA 1,38 FIL 2,60 FIS 2,60 Species: Common Dab Limanda limanda DAB WHL 1,00 GUT 1,11 GUH 1,39 Species: Picked dogfish Squalus acanthias DGS WHL 1,00 GUT 1,35 GUS 2,52 Species: European flounder Platichthys flesus FLE WHL 1,00 GUT 1,08 GUS 1,39 Species: Greater forkbeard Phycis blennoides GFB WHL 1,00 GUT 1,11 GUH 1,40 Species: Greenland halibut Reinhardtius hippoglossoides GHL WHL 1,00 GUT 1,08 Species: Haddock Melanogrammus aeglefinus HAD WHL 1,00 GUT 1,17 GUH 1,46 Species: Atlantic halibut Hippoglossus hippoglossus HAL WHL 1,00 Species: Herring Clupea harengus HER WHL 1,00 GUT 1,12 GUH 1,19 Species: European hake Merluccius merluccius HKE WHL 1,00 GUT 1,11 GUH 1,40 Species: White hake Urophycis tenuis HKW WHL 1,00 Species: Horse mackerel Trachurus spp. JAX WHL 1,00 GUT 1,08 Species: Antarctic krill Euphausia superba KRI WHL 1,00 Species: Lemon sole Microstomus kitt LEM WHL 1,00 GUT 1,05 Species: Megrims Lepidorhombus spp. LEZ WHL 1,00 GUT 1,06 FIL 2,50 Species: Unicorn icefish Channichthys rhinoceratus LIC WHL 1,00 Species: Ling Molva molva LIN WHL 1,00 GUT 1,14 GUH 1,32 FIL 2,64 Species: Atlantic mackerel Scomber scombrus MAC WHL 1,00 GUT 1,09 Species: Norway lobster Nephrops norvegicus NEP WHL 1,00 TAL 3,00 Species: Humped rockcod Notothenia gibberifrons NOG WHL 1,00 Species: Norway pout Trisopterus esmarkii NOP WHL 1,00 Species: Marbled rockcod Notothenia rossii NOR WHL 1,00 Species: Orange roughy Hoplostethus atlanticus ORY WHL 1,00 Species: Pacific snow crab Chionoecetes spp. PCR WHL 1,00 Species: White shrimps Penaeus spp. PEN WHL 1,00 Species: European plaice Pleuronectes platessa PLE WHL 1,00 GUT 1,07 GUH 1,39 FIL 2,40 Species: Saithe Pollachius virens POK WHL 1,00 GUT 1,19 Species: Pollack Pollachius pollachius POL WHL 1,00 GUT 1,17 Species: Northern prawn Pandalus borealis PRA WHL 1,00 Species: Atlantic redfishes Sebastes spp. RED WHL 1,00 GUT 1,19 Species: Rough-head grenadier Macrourus berglax RHG WHL 1,00 Species: Roundnose grenadier Coryphaenoides rupestris RNG WHL 1,00 GUT 1,11 GUH 1,92 GHT 3,20 Species: Sandeels Ammodytes spp. SAN WHL 1,00 Species: Blackspot seabream Pagellus bogaraveo SBR WHL 1,00 GUT 1,11 Species: Rough longnose dogfish Deania histricosa SDH WHL 1,00 Species: Arrowhead dogfish Deania profundorum SDU WHL 1,00 Species: South Georgia icefish Pseudochaenichthys georgianus SGI WHL 1,00 Species: Common sole Solea solea SOL WHL 1,00 GUT 1,04 Species: European sprat Sprattus sprattus SPR WHL 1,00 Species: Northern squid Illex illecebrosus SQI WHL 1,00 Species: Squid Martialia hyadesi SQS WHL 1,00 Species: Skates Rajidae SRX WHL 1,00 GUT 1,13 WNG 2,09 Species: Swordfish Xiphias gladius SWO WHL 1,00 GUT 1,11 GUH 1,31 Species: Patagonian toothfish Dissostichus eleginoides TOP WHL 1,00 Species: Turbot Psetta maxima TUR WHL 1,00 GUT 1,09 Species: Tusk Brosme brosme USK WHL 1,00 GUT 1,14 Species: Blue whiting Micromesistius poutassou WHB WHL 1,00 GUT 1,15 Species: Whiting Merlangius merlangus WHG WHL 1,00 GUT 1,18 Species: Atlantic white marlin Tetrapturus albidus WHM WHL 1,00 Species: Witch flounder Glyptocephalus cynoglossus WIT WHL 1,00 GUT 1,06 Species: Yellowtail flounder Limanda ferruginea YEL WHL 1,00 ANNEX XIV EUROPEAN UNION CONVERSION FACTORS FOR FRESH SALTED FISH Species: Ling Molva molva LIN WHL 2,80 ANNEX XV EUROPEAN UNION CONVERSION FACTORS FOR FROZEN FISH Species: Albacore Thunnus alalunga ALB WHL 1,00 GUT 1,23 Species: Alfonsinos Beryx spp. ALF WHL 1,00 Species: Anchovy Engraulis encrasicholus ANE WHL 1,00 Species: Anglerfish Lophiidae ANF WHL 1,00 GUT 1,22 GUH 3,04 TAL 3,00 FIS 5,60 Species: Mackarel icefish Champsocephalus gunnari ANI WHL 1,00 Species: Greater silver smelt Argentina silus ARU WHL 1,00 Species: Bigeye tuna Thunnus obesus BET WHL 1,00 GUH 1,29 HEA 1,25 Species: Blue ling Molva dypterygia BLI WHL 1,00 GUT 1,17 GUH 1,40 Species: Brill Scophthalmus rhombus BLL WHL 1,00 Species: Black scabbardfish Aphanopus carbo BSF WHL 1,00 GUT 1,48 Species: Atlantic blue marlin Makaira nigricans BUM WHL 1,00 Species: Capelin Mallotus villosus CAP WHL 1,00 Species: Cod Gadus morhua COD WHL 1,00 GUT 1,17 GUH 1,70 FIL 2,60 FIS 2,60 FSP 2,95 SAD 1,63 Species: Common Dab Limanda limanda DAB WHL 1,00 Species: Picked dogfish Squalus acanthias DGS WHL 1,00 GUS 2,52 Species: European flounder Platichthys flesus FLE WHL 1,00 Species: Greater forkbeard Phycis blennoides GFB WHL 1,00 GUT 1,12 GUH 1,40 Species: Greenland halibut Reinhardtius hippoglossoides GHL WHL 1,00 GUT 1,08 GUH 1,39 Species: Haddock Melanogrammus aeglefinus HAD WHL 1,00 GUT 1,17 GUH 1,46 FIL 2,60 FIS 2,60 FSB 2,70 FSP 3,00 Species: Atlantic halibut Hippoglossus hippoglossus HAL WHL 1,00 Species: Hering Clupea harengus HER WHL 1,00 Species: European hake Merluccius merluccius HKE WHL 1,00 GUT 1,34 GUH 1,67 Species: White hake Urophycis tenuis HKW WHL 1,00 Species: Horse mackerel Trachurus spp. JAX WHL 1,00 GUT 1,08 Species: Antarctic krill Euphausia superba KRI WHL 1,00 Species: Lemon sole Microstomus kitt LEM WHL 1,00 GUT 1,05 Species: Megrims Lepidorhombus spp. LEZ WHL 1,00 GUT 1,06 Species: Unicorn icefish Channichthys rhinoceratus LIC WHL 1,00 Species: Ling Molva molva LIN WHL 1,00 GUT 1,14 GUH 1,33 FIL 2,80 FSP 2,30 Species: Atlantic mackerel Scomber scombrus MAC WHL 1,00 GUT 1,11 Species: Norway lobster Nephrops norvegicus NEP WHL 1,00 TAL 3,00 Species: Humped rockcod Notothenia gibberifrons NOG WHL 1,00 Species: Norway pout Trisopterus esmarkii NOP WHL 1,00 Species: Marbled rockcod Notothenia rossii NOR WHL 1,00 Species: Orange roughy Hoplostethus atlanticus ORY WHL 1,00 Species: Pacific snow crab Chionoecetes spp. PCR WHL 1,00 Species: White shrimps Penaeus spp. PEN WHL 1,00 Species: European plaice Pleuronectes platessa PLE WHL 1,00 GUT 1,07 Species: Saithe Pollachius virens POK WHL 1,00 GUT 1,19 GUH 1,44 FIS 2,78 FSB 2,12 FSP 2,43 Species: Pollack Pollachius pollachius POL WHL 1,00 GUT 1,17 Species: Northern prawn Pandalus borealis PRA WHL 1,00 Species: Atlantic redfishes Sebastes spp. RED WHL 1,00 GUT 1,19 GUH 1,88 FIS 3,37 FSP 3,00 JAT 1,90 Species: Rough-head grenadier Macrourus berglax RHG WHL 1,00 Species: Roundnose grenadier Coryphaenoides rupestris RNG WHL 1,00 GUT 1,11 GUH 1,92 Species: Sandeels Ammodytes spp. SAN WHL 1,00 Species: Blackspot seabream Pagellus bogaraveo SBR WHL 1,00 GUT 1,11 Species: Rough longnose dogfish Deania histricosa SDH WHL 1,00 Species: Arrowhead dogfish Deania profundorum SDU WHL 1,00 Species: South Georgia icefish Pseudochaenichthys georgianus SGI WHL 1,00 Species: Common sole Solea solea SOL WHL 1,00 Species: European sprat Sprattus sprattus SPR WHL 1,00 Species: Northern squid Illex illecebrosus SQI WHL 1,00 Species: Squid Martialia hyadesi SQS WHL 1,00 Species: Skates Rajidae SRX WHL 1,00 GUT 1,13 WNG 2,09 Species: Swordfish Xiphias gladius SWO WHL 1,00 GUT 1,12 GUH 1,31 HEA 1,33 GHT 1,33 Species: Patagonian toothfish Dissostichus eleginoides TOP WHL 1,00 Species: Turbot Psetta maxima TUR WHL 1,00 GUT 1,09 Species: Tusk Brosme brosme USK WHL 1,00 Species: Blue whiting Micromesistius poutassou WHB WHL 1,00 GUT 1,15 FIS 2,65 SUR 2,97 Species: Whiting Merlangius merlangus WHG WHL 1,00 GUT 1,18 Species: Atlantic white marlin Tetrapturus albidus WHM WHL 1,00 Species: Witch flounder Glyptocephalus cynoglossus WIT WHL 1,00 Species: Yellowtail flounder Limanda ferruginea YEL WHL 1,00 ANNEX XVI METHODOLOGY FOR ESTABLISHING THE SAMPLING PLANS REFERRED TO IN ARTICLES 16(1) AND 25(1) OF THE CONTROL REGULATION This Annex lays down the methodology on the basis of which Member States shall establish the sampling plans referred to in Articles 16(1) and 25(1) of the Control Regulation for vessels not subject to fishing logbook requirements and landing declaration requirements. 1. For the purpose of this Annex the following definitions shall apply: (a) Active vessels: vessels referred to in Articles 16 and 25 of the Control Regulation that have been engaged in any fishing operation (more than 0 days) during a calendar year. A vessel that has not been engaged in fishing operations during a year shall be considered inactive. (b) Metier: A group of fishing operations targeting a similar (assemblage of) species, using similar gear, during the same period of the year, and/or within the same area and which are characterised by similar exploitation patterns. The allocation to a metier is determined by the fishing activity in the previous year. If one vessel has been active in one metier more than 50 % of the year it is allocated to that metier. If the fishing activity is below 50 % for any metier the vessel should be allocated to a metier named polyvalent metier. (c) Target population: landings of fisheries products from active vessels using different metiers. 2. The aim of the sampling plan shall be to monitor the activities of the vessels referred to in Articles 16 and 25 of the Control Regulation and to estimate their overall catch for any given stock and by metier during the period of sampling. 3. The sampling unit shall in principle be the metier. Each vessel concerned should be assigned to one metier only. 4. The target population shall comprise landings by metier from active vessels of length of less than 10 metres. 5. The size of the sample shall be determined on the basis of the risk of non-compliance with the rules of the Common Fisheries Policy for the metier in the Member State where the landing(s) take place. The size of the sample shall be representative of the metier concerned. 6. Member States shall define risk at the following levels: very low, low, medium, high and very high. 7. In establishing the level of risk of non compliance with the rules of the Common Fisheries Policy, Member States shall take account of all relevant criteria. These shall include, but not be limited to:  levels of landings by the target population, involving all regulated stocks, distributed by metiers,  level of previously detected infringements for the vessel concerned,  total number of inspections carried out by metier,  availability of quota to those vessels of the target population, by metier,  use of standardized boxes. If appropriate:  fluctuation of market price levels for the landed fisheries products,  background, and/or potential danger, of fraud link to port/location/region, and metier. 8. When drawing up the sampling plans, Member States shall take into account, the levels of metier activity during the sampling period. 9. Sampling intensity shall take into account the variability of the landings by the metier. 10. Where fisheries products are landed in standardized boxes, the minimum number boxes to be sampled shall be proportionate to the risk levels identified by Member States and as set out in the example below: Number of boxes landed by species Number of boxes to be weighed subject to risk level Very Low Low Medium High Very High 0-25 1 1 1 1 2 25-50 1 2 3 4 5 50-100 1 3 4 5 6 Every additional 100 1 1 2 3 4 11. Precision/confidence levels shall apply as are set out in Levels 2 and 3 in Point 4, Part B of Chapter II of Commission Decision 2010/93/EU (1). 12. The sampling plan shall also include information on how the overall catch for any given stock and by metier during the period of sampling will be estimated. (1) OJ L 41, 16.2.2010, p. 8. ANNEX XVII FISHING EFFORT REPORTING FORMATS 1. For the purposes of this Regulation in a fishing effort report: (a) the geographical location of a fishing vessel shall be expressed in degrees and minutes of longitude and latitude; (b) the area shall be one in which fisheries are subject to a Union regime of fishing effort; (c) the time shall be expressed as co-ordinated universal time (UTC); (d) where the catch retained on board is mentioned, all species which have been recorded in the fishing logbook in accordance with Article 14 of the Control Regulation shall be communicated individually in kilograms live weight equivalent; the reported quantities shall be the total quantities of each species retained on board at the time of communication of the effort report. The species which are communicated are identified by the FAO 3-alpha code 2. Masters of Union fishing vessels shall communicate the following information in the form of an effort report not earlier than 12 hours and at least 1 hour before an entry into an area and shall contain the following information: (a) the heading EFFORT REPORT  ENTRY; (b) the name, external identification and international radio call sign of the fishing vessel; (c) the name of the master of the fishing vessel; (d) the geographical location of the fishing vessel to which the communication refers; (e) the area into which the fishing vessel will enter; (f) the expected date and time of each entry into that area; (g) the catch retained on board by species in kilograms live weight. 3. Masters of Union fishing vessels shall communicate the following information in the form of an effort report not earlier than 12 hours and at least 1 hour before an exit from an area, and shall contain the following information: (a) the heading EFFORT REPORT  EXIT; (b) the name, external identification and international radio call sign of the fishing vessel; (c) the name of the master of the fishing vessel; (d) the geographical location in latitude and longitude of the fishing vessel to which the communication refers; (e) the area from which the fishing vessel will exit; (f) the expected date and time of each exit from that area; (g) the catch retained on board by species in kilograms live weight. 4. Notwithstanding paragraph 3, where masters of Union fishing vessels conduct trans-zonal fisheries which cross the line separating areas more than once during a period of 24 hours, provided that they remain within a delimited zone of 5 nautical miles either side of the line between areas, shall communicate their first entry and last exit within that 24 hour period; 5. Member States shall ensure that Masters of fishing vessels flying their flag comply with the reporting obligations. ANNEX XVIII METHODOLOGY FOR CALCULATING THE AVERAGE NET WEIGHT OF BOXES OR BLOCKS OF FROZEN FISHERIES PRODUCTS Sampling Plan Lot size (number of boxes) Sample size (number of pallets Ã  52 boxes 5 000 or less 3 5 001-10 000 4 10 001-15 000 5 15 001-20 000 6 20 001-30 000 7 30 001-50 000 8 More than 50 000 9 1. The average weight per box or block shall be determined per species using the sampling plan in the table below and, where appropriate, by presentation. The sample shall be selected randomly. 2. Each pallet of boxes or blocks shall be weighed. The total gross weight of all pallets in the sample shall be divided by the total number of pallets in the sample to arrive at the average gross weight per pallet per species and, where appropriate, by presentation. 3. In order to arrive at the net weight per box or block per species and, where appropriate, by presentation the following deductions shall be made from the average gross weight of the pallets of the sample referred to in point 2: (a) the average tare weight per box or block equal to the weight of ice and cardboard, plastic or other packaging material multiplied by the number of boxes or blocks on the pallet; (b) the average weight of empty pallets from the sample as used in the landing. The resulting net weight per pallet per species and, where appropriate, by presentation shall then be divided by the number of boxes on the pallet. 4. The tare weight per box or block referred to in point 3(a) shall be 1,5 kg. Member States may use a different tare weight per box or block provided that they submit their sampling methodology and any changes thereto to the Commission for approval. ANNEX XIX METHODOLOGY FOR ESTABLISHING THE SAMPLING PLANS FOR WEIGHING OF LANDINGS OF FISHERIES PRODUCTS IN MEMBER STATES REFERRED TO IN ARTICLE 60(1) OF THE CONTROL REGULATION This Annex lays down the methodology for Member States to establish sampling plans in accordance with Article 60(1) of the Control Regulation. 1. The aim of the sampling plan shall be to ensure accurate weighing of fisheries products on landing. 2. The size of the sample to be weighed shall be determined on the basis of the risk of non compliance with the rules of the Common Fisheries Policy for the port/location/region in the Member State where the landing(s) take place. 3. Member States shall establish risk at the following levels very low, low, medium, high and very high. 4. In establishing the level of risk of non compliance with the rules of the Common Fisheries Policy, Member States shall take account of all relevant criteria. These shall include, but not be limited to:  levels of landings at the port/location/region involving all regulated stocks,  level of previously detected infringements linked to landings at the port/location/region,  total number of inspections carried out at the port/location/region,  availability of quota to those vessels landing at the port/location/region,  use of standardized boxes. As appropriate:  fluctuation of market price levels for the landed fisheries products,  risk of fraud at port/location/region. 5. The sampling shall be representative and at least as efficient as Simple Random Sampling. 6. Where fisheries products are landed in standardized boxes, the minimum number boxes to be sample weighed shall be proportionate to the risk levels identified by Member States. Preferably, Member States shall indicate the number of boxes to be weighed by means of tables for the different risk levels, as in the example below: Number of boxes landed by species Number of boxes to be weighed subject to risk level Very Low Low Medium High Very High 0-25 1 1 1 1 2 25-50 1 2 3 4 5 50-100 1 3 4 5 6 100-200 2 4 5 6 7 Every additional 100 1 1 2 3 4 7. The sampling plan shall also include information on measures taken in order to ensure that:  operators comply with established sampling levels,  the results of weighing determined from sampling plans are used for the purposes mentioned in Article 60(5) of the Control Regulation,  a selected number of landings of fisheries products, to be determined by each Member State on the basis of its risk analysis, are weighed in the presence of officials of the competent authorities. 8. Any risk analysis, data assessment, validation procedure, audit procedure, or other documents supporting the establishment, and further amendments, of the sampling plan shall be documented and made available for audits and inspection. ANNEX XX METHODOLOGY FOR ESTABLISHING THE SAMPLING PLANS REFERRED TO IN ARTICLE 60(3) OF THE CONTROL REGULATION This Annex lays down the methodology for Member States to establish sampling plans for fisheries products landed from fishing vessels permitted to weigh on board in accordance with Article 60(3) of the Control Regulation. 1. The aim of the sampling plans shall be to verify the accuracy of weighing when fisheries products are permitted to be weighed on board. 2. Member States shall ensure that sampling is carried out at the time of landing of the fisheries products from the fishing vessel on which they were weighed. 3. The size of the sample shall be determined on the basis of the risk of non-compliance with the rules of the Common Fisheries Policy (CFP) by those fishing vessels permitted to weigh fisheries products on board. 4. Member States shall establish risk at the following levels: very low, low, medium, high and very high. 5. In establishing the level of risk of non compliance with the rules of the Common Fisheries Policy, Member States shall take account of all relevant criteria. These shall include, but not be limited to:  levels of landings from fishing vessels permitted to weigh catches of fisheries products on board at a port, or other location, or within a region,  levels of previously detected infringements associated with fishing vessels permitted to weigh catches of fisheries products on board,  levels of inspection activity at a port, or other location, or within a region where fisheries products are landed from fishing vessels permitted to weigh on board,  availability of quota for fishing vessels permitted to weigh fisheries products on board. As appropriate:  fluctuation of market price levels for the landed fisheries products,  risk of fraud at port/location/region. 6. Sampling of landings of fisheries products shall be at least as effective as simple random sampling and proportionate to the level of risk. 7. The sampling plan shall include measures to ensure that the weighing of the sample shall be carried out. 8. The number of boxes sample weighed shall be proportionate to the assessed risk level. Preferably, Member States shall indicate the number of boxes to be weighed by means of tables for the different risk levels, as in the example below: Number of boxes landed by species Number of boxes to be weighed subject to risk level Very Low Low Medium High Very High 0-25 1 1 1 1 2 25-50 1 2 3 4 5 50-100 1 3 4 5 6 100-200 2 4 5 6 7 Every additional 100 1 1 2 3 4 9. When fisheries products from such vessels are weighed before first marketing and the weighing takes place immediately following the landing of the lots of fisheries products, the results of weighing may be used for the purposes of the sampling plan. 10. The sampling plan shall also include measures to ensure that:  operators comply with established sampling levels,  without prejudice to Article 71(2) of this Regulation the results of weighing determined from sampling plans are used for the purposes mentioned in Article 60(5) of the Control Regulation,  a selected number of landings of fisheries products, to be determined by each Member State on the basis of its risk analysis, are weighed in the presence of officials of the competent authorities. 11. Any risk analysis, data assessment, validation procedure, audit procedure, or other documents supporting the establishment, and further amendments, of the sampling plan shall be documented and made available for audits and inspection. ANNEX XXI METHODOLOGY FOR ESTABLISHING THE CONTROL PLANS REFERRED TO IN ARTICLE 61(1) OF THE CONTROL REGULATION This Annex lays down the methodology for Member States to establish the control plans to be applied when they permit fisheries products to be weighed after transport from the place of landing to a destination on the territory of that Member State, in accordance with Article 61(1) of the Control Regulation. 1. The aim of the control plan shall be to minimise the risk of non-compliance with the rules of the Common Fisheries Policy, when a Member State permits fisheries products to be weighed after transport from the place of landing to a destination on the territory of that Member State. 2. The size of the sample shall be determined on the basis of the risk of non-compliance with the rules of the Common Fisheries Policy (CFP) associated with the permitted weighing of fisheries products after transport. 3. Member States shall define risk at the following levels very low, low, medium, high and very high. 4. In establishing the level of risk of non compliance with the rules of the Common Fisheries Policy, Member States shall take account of all relevant criteria. These shall include, but not be limited to:  the levels of landings of fisheries products which are weighed after transport from the place of landing,  levels of previously detected infringements associated with landings of fisheries products weighed after transport from the place of landing,  known levels of transport controls,  availability of quota for those fishing vessels making landings which are weighed after transport from the place of landing,  use of standardized boxes by the vessels which are the provenance of the fisheries products. As appropriate:  fluctuation of market price levels for the landed fisheries products,  risk of fraud at port/location/region. 5. Control plans shall include, but not be limited to.  A programme of inspections of fisheries products where they are transported from the places of landing for weighing at other destinations on the territory of the Member State.  Provisions regarding the availability of transport documents in accordance with Article 68 of the Control Regulation.  Provisions regarding the verification of details of fisheries products transported with respect to data of the prior notification submitted in accordance with Article 17 of the Control Regulation, by the master of the fishing vessel landing the fisheries products.  Provisions regarding the integrity and details of seals placed on vehicles or containers used to transport such fisheries products in accordance with Article 109 of this Regulation.  Provisions for cross checking the fishing logbook and transport document data against the records of weighing at the destination where they are weighed.  Sample weighing of the fisheries products, in the presence of officials of the competent authorities at the destination where weighing prior to first marketing takes place. Sample sizes shall be proportionate to the assessed levels of risk. Where appropriate, Member States may incorporate the use of standardized boxes into the sample weighing procedures. 6. Where fisheries products are held in standardized boxes, a number of boxes shall be sample weighed in the presence of officials of the competent authorities of the Member State. The number of boxes sample weighed shall be proportionate to the assessed risk level. Preferably, Member States shall indicate the number of boxes to be weighed by means of tables for the different risk levels, as in the example below: Number of boxes landed by species Number of boxes to be weighed subject to risk level Very Low Low Medium High Very High 0-25 1 1 1 1 2 25-50 1 2 3 4 5 50-100 1 3 4 5 6 100-200 2 4 5 6 7 Every additional 100 1 1 2 3 4 7. The control plan shall include measures to ensure that the sample weighing is carried out. 8. Any risk analysis, data assessment, validation procedure, audit procedure, or other documents supporting the establishment and further amendments of the control plan shall be documented and made available for audits and inspection. ANNEX XXII METHODOLOGY FOR ESTABLISHING THE COMMON CONTROL PROGRAMME REFERRED TO IN ARTICLE 61(2) OF THE CONTROL REGULATION This Annex lays down the methodology for Member States to establish the common control programme to be applied when the Member State in which the fisheries products are landed, permit their transport before weighing to registered buyers, registered auctions or other bodies or persons responsible for the first marketing of fisheries products in another Member State, in accordance with Article 61(2) of the Control Regulation. 1. The aim of the common control programme shall be to minimise the risk of non-compliance with the rules of the Common Fisheries Policy when Member States in which the fisheries products are landed permit their transport before weighing to registered buyers, registered auctions or other bodies or persons responsible for the first marketing of fisheries products in another Member State. 2. The size of the sample shall be determined on the basis of the risk of non-compliance with the rules of the Common Fisheries Policy (CFP) associated with the transport before weighing in another Member State. 3. Member States shall define risk at the following levels very low, low, medium, high and very high. 4. In establishing the level of risk of non compliance with the rules of the Common Fisheries Policy, Member States shall take account of all relevant criteria. These shall include, but not be limited to:  the levels of landings of fisheries products which are weighed after transport from the place of landing,  levels of previously detected infringements associated with landings of fisheries products weighed after transport from the place of landing,  known levels of transport controls in the Member State of landing, transit and destination,  availability of quota for those fishing vessels making landings which are weighed after transport from the place of landing,  use of standardized boxes by the vessels which are the provenance of the fisheries products. As appropriate:  fluctuation of market price levels for the landed fisheries products,  risk of fraud at port/location/region,  fluctuations in the market price of those fisheries products which are weighed after transport from the place of landing,  risk of fraud at a port, or other location, or within a region where landings and/or weighing of such products take place. 5. Common control programmes shall include, but not be limited to.  A programme of inspections of fisheries products where they are transported from the places of landing for weighing at other destinations on the territory of another Member State.  Provisions regarding the availability of transport documents in accordance with Article 68 of the Control Regulation.  Provisions regarding the verification of details of fisheries products transported and which were submitted in accordance with Article 17 of the Control Regulation, by the master of the fishing vessel landing the fisheries products.  Provisions regarding the integrity and details of seals placed on vehicles or containers used to transport such fisheries products in accordance with Article 109 of this Regulation.  Provisions for cross checking the fishing logbook and transport document data against the records of weighing at the destination where they are weighed.  Sample weighing of the fisheries products, in the presence of officials of the competent authorities at the destination where weighing prior to first marketing takes place. Sample sizes shall be proportionate to the assessed levels of risk. Where appropriate, Member States may incorporate the use of standardized boxes into the sample weighing procedures. 6. Where fisheries products are held in standardized boxes, a number of boxes shall be sample weighed in the presence of officials of the competent authorities of the Member State. The number of boxes sample weighed shall be proportionate to the risk level assessed. Preferably, Member States shall indicate the number of boxes to be weighed by means of tables for the different risk levels, as in the example below: Number of boxes landed by species Number of boxes to be weighed subject to risk level Very Low Low Medium High Very High 0-25 1 1 1 1 2 25-50 1 2 3 4 5 50-100 1 3 4 5 6 100-200 2 4 5 6 7 Every additional 100 1 1 2 3 4 7. The common control programme shall include measures to ensure that the sample weighing is carried out. 8. Any risk analysis, data assessment, validation procedure, audit procedure, or other documents supporting the establishment and further amendments of the common control programme shall be documented and made available for audits and inspection. ANNEX XXIII LIST OF INFORMATION REQUIRED FOR COMPLETION OF SURVEILLANCE REPORTS REGARDING SIGHTINGS AND DETECTIONS OF FISHING VESSELS GENERAL INFORMATION Date of sighting Originating Member State and name of single authority DETAILS OF FISHING VESSEL Flag State Name External identification International radio call sign Lloyds IMO (1) Number if applicable Description of vessel if observed visually Type Position in latitude and minutes, longitude and minutes Fishing area, sub area, division Details of how sighting or detection was made Visual VMS Radar Radio traffic Other (as applicable) State if radio contact was made with vessel Details of person communicated with Time and activity of sighting or detection of vessel Date. ¦Time ¦.Activity ¦.Position Course Speed Record of sightings made Photograph ¦.Video ¦.Audio Written Attach photograph or sketch of vessel if applicable Reporting Official NOTES ON INFORMATION FOR SURVEILLANCE REPORT: 1. Submit as comprehensive information as possible. 2. Vessel name, call sign, flag and if possible registration and Lloyd IMO (1) number are to be obtained from what is seen/detected of, or regarding, the vessel or from radio contact with the vessels (the source of the information must be reported). 3 Distinguishing markings as applicable: State whether the name and port of registration of the vessel was visible or not. Record hull and superstructure colours, number of masts, and position of bridge and funnel length, etc. 4. Type of vessel as applicable: Describe the type of vessel and gear sighted (e.g. longliner, trawler, factory ship, carrier ship). 5. Position: Record the initial sighting of the vessel, including fishing area/subarea/division. 6. Activity of the sighted/detected vessel as applicable: Record the time of the sighting, activity of the vessel at that time and heading (degrees). Record whether the vessel was fishing, setting fishing gear, hauling or other activities. 7. Record of sighting/detection: Indicate if the sighting/detection of the vessel was recorded on video or with photographs. 8. Comments: indicate the course and speed of the vessel. Summarise any radio conversation that took place with indication of the name, nationality, position given by the person(s) contacted on board of the sighted/detected vessel. 9. Diagram of the vessel as applicable: draw the profile of the vessel, indicating any distinguishing markings that could be used for identification. (1) IMO means International Maritime Organisation. ANNEX XXIV INFORMATION WHICH SHALL BE LISTED ON THE SECURE SUBPAGES OF SECURE WEBSITES 1. List of officials in charge of inspection (Article 116(1)(a) of the Control Regulation) with: (a) first name; (b) last name; (c) rank; (d) abbreviated name of the service they belong to; (e) a list of services in charge of, or involved in fisheries inspections. For each organisation the list shall include:  full service name  abbreviation name  complete postal address  street address (if different from postal address)  phone number  fax number  e-mail address  website URL. 2. The data from the inspection and surveillance database referred to in Article 78 of the Control Regulation (Article 116(1)(b) of the Control Regulation): (a) all data elements defined in Articles 92 and 118 of this Regulation shall be accessible; (b) the website interface shall contain functionalities to list, sort, filter, browse and derive statistics from the inspection and surveillance reports. 3. The data of the VMS referred to in Article 19 of this Regulation (Article 116(1)(c) of the Control Regulation). The minimal accessible data elements for every VMS position shall be: (a) flag state; (b) Union fleet register number; (c) international radio call sign (optional); (d) external registration letters and numbers (optional); (e) name of fishing vessel (optional); (f) date; (g) time; (h) latitude; (i) longitude; (j) course; (k) speed; (l) trip number (if available); (m) relevant alarms; (n) indication if the position was sent automatically or entered manually into the system. The website interface shall contain functionalities to download data or visualize it on a map, filtered by fishing vessel, list of fishing vessels, fishing vessel type, period in time or geographical area 4. The data with the fishing licences and authorisations issued and managed in accordance with Articles 3, 4 and 5 of this Regulation, with a clear indication of the conditions set out and the information on all suspensions and withdrawals (Article 116(1)(d) of the Control Regulation). 5. All data elements defined in Annexes II and III to this Regulation, defining the elements of fishing licences and authorisations shall be accessible. These data shall be pulled from EU fleet register The interface shall contain functionalities to list, sort, filter and browse the licences and authorisations. 6. The way of measuring the continuous period of 24 hours for the control of fishing effort (Article 116(1)(e) of the Control Regulation): The time from which the continuous period of a day present in the area is measured (formatted hh:mm in UTC). 7. The data on fishing opportunities referred to in Article 33 of the Control Regulation (Article 116(1)(f) of the Control Regulation): All data elements on recording of catches and fishing effort shall be accessible. 8. National control action programmes (Article 116(1)(g) of the Control Regulation). A hyperlink to every national control action programme, containing the legal reference of the applicable multi-annual plan; The definition of the web services (parameters and URL) that allow pulling all data from the electronic database for the purpose of the verification of the completeness and the quality of the data collected defined in Article 109 of the Control Regulation (Article 116(1)(h) of the Control Regulation). ANNEX XXV TASKS OF CONTROL OBSERVERS 1. Control observers shall note all fishing activities whilst embarked in the fishing vessel, including particularly the following: (a) the date and time and geographical positions of the start and finish of each fishing operation (b) observations of the depth at the start and finish of the fishing operation (c) the type of gear used in each operation and its dimensions, including mesh sizes where applicable and attachments used (d) observations of the estimated catch in order to identify target species, by catches and discards for compliance with catch composition and discard rules (e) observations of the size of different species in the catch, with specific reference to undersize specimens. 2. Control observers shall note any interference with the satellite tracking system. ANNEX XXVI FORMAT OF CONTROL OBSERVER REPORT CONTROL OBSERVER REPORT OBSERVER DETAILS Name Designated by (competent authority) Deployed by (employing authority) Start date End date FISHING VESSEL DETAILS Type Flag state Name Community fleet register number External identifier IRCS IMO Number Engine propulsion power Length overall GEAR TYPES CARRIED 1. 2. 3. GEAR OBSERVED USED DURING TRIP 1. 2. 3. DETAILS OF FISHING OPERATIONS Fishing operation reference number (if applicable) Date Gear type used Dimensions Mesh size Attachments fitted Time of start of operation Finish time of operation Position of start of operation Depth at start Depth at end of operation Position at end of operation CATCH Species Retained Discarded Estimated quantities of each species in kg live weight equivalent Estimated quantities of target species in kg live weight equivalent Estimated quantities of target species in kg live weight equivalent Estimated total kg live weight equivalent of catch OBSERVATIONS OF NON COMPLIANCE END OF TRIP SUMMARY OBSERVER SIGNATURE DATE ANNEX XXVII INSPECTION REPORTS MINIMUM INFORMATION REQUIRED FOR COMPLETION OF INSPECTION REPORTS MODULE 1: INSPECTION OF A FISHING VESSEL AT SEA (INFORMATION TO BE ENTERED AS APPLICABLE) 1. INSPECTING AUTHORITY AND MEMBER STATE (1) 2. INSPECTION VESSEL (1) 3. DATE (1) 4. TIME START INSPECTION (1) 5. TIME FINISH INSPECTION (1) 6. LOCATION (1) BY ICES DIVISION AND STATISTICAL RECTANGLE/CECAF/GFCM/NEAFC/NAFO SUB AREA 7. POSITION OF INSPECTION VESSEL IN LATITUDE AND LONGITUDE (1) 8. INSPECTOR IN CHARGE (1) 9. NATIONALITY 10. INSPECTOR 2 (1) 11. NATIONALITY 12. IRCS (1) (2) 13. IMO No 14. TARGET FISHING VESSEL, EXTERNAL IDENTIFICATION, NAME AND NATIONALITY (1) 15. POSITION IN LATITUDE AND LONGITUDE (IF DIFFERENT FROM PATROL VESSEL) (1) 16. TYPE (1) 17. CERT. OF REGISTRY ID (1) 18. IRCS 19. OWNER NAME AND ADDRESS (1) 20. CHARTERER NAME AND ADDRESS (1) 21. FISHING VESSEL AGENT AND ADDRESS (1) 22. MASTER NAME AND ADDRESS AND DATE OF BIRTH (1) 23. RADIO CALL PRE BOARDING 24. VESSEL FISHING LOGBOOK COMPLETED BEFORE INSPECTION (1) 25. BOARDING LADDER (1) 26. IDENTIFICATION FOR INSPECTORS 27. INFRINGEMENTS OR OBSERVATIONS (1) 28. INSPECTION OF DOCUMENTS AND AUTHORISATIONS (1) 29. CERTIFICATE OF REGISTRY 30. ENGINE PROPULSION POWER CHECK 31. FISHING LICENCE DETAILS (1) 32. FISHING AUTHORISATION DETAILS (1) 33. VMS OPERATING CORRECTLY (1) 34. NUMBER OF FISHING LOGSHEET (S) IN PAPER FORMAT (1) 35. E-FISHING LOGBOOK REFERENCE (1) 36. PRIOR NOTIFICATION REFERENCE (1) 37. PURPOSE OF NOTIFICATION (1) 38. FISH ROOM CERTIFICATE 39. STOWAGE PLAN 40. ULLAGE TABLES FOR REFRIGERATED SEA WATER TANKS 41. CERTIFICATE FOR ON BOARD WEIGHING SYSTEMS 42. MEMBERSHIP OF A PRODUCER ORGANISATION 43. PORT AND STATE AND DATE OF LAST PORT CALL (1) 44. INFRINGEMENTS OR OBSERVATIONS (1) 45. CATCH INSPECTION (1) 46. SPECIES (FAO 3 ALPHA) AND QUANTITY IN KG LIVE WEIGHT EQUIVALENT (1) 47. SEPARATE STOWAGE FOR MULTI ANNUAL STOCKS (1) 48. WHETHER CHECK WEIGHING/BOX COUNT 49. INFRINGEMENTS OR OBSERVATIONS (1) 50. GEAR INSPECTION (1) 51. NET /TYPE/TWINE DETAILS/MESH SIZE (1) 52. ATTACHMENTS/TWINE DETAILS/MESH SIZE (1) 53. TWINE THICKNESS MEASUREMENTS (1) 54. INFRINGEMENTS OR OBSERVATIONS (1) 55. INSPECTORS COMMENTS (1) 56. MASTERS COMMENTS (1) 57. ACTION TAKEN (1) 58. INSPECTORS SIGNATURE (1) 59. MASTERS SIGNATURE (1) MODULE 2: INSPECTION OF A FISHING VESSEL TRANSHIPMENT (INFORMATION TO BE ENTERED AS APPLICABLE) 1. INSPECTION REPORT REFERENCE 2. INSPECTING AUTHORITY AND MEMBER STATE (1) 3. DATE (1) 4. TIME START (1) 5. TIME FINISH (1) 6. LOCATION (3) ORT, ICES DIVISION AND STATISTICAL RECTANGLE/CECAF, GFCM OR NEAFC/NAFO SUB AREA 7. POSITION IN LATITUDE AND LONGITUDE (1) 8. DESIGNATED PORT (1) 9. INSPECTOR IN CHARGE (1) 10. NATIONALITY 11. INSPECTOR 2 (1) 12. NATIONALITY 13. FLAG STATE OF INSPECTION VESSEL (1) 14. IRCS (1) 15. DONOR FISHING VESSEL EXTERNAL IDENTIFICATION, NAME AND FLAG STATE (1) 16. TYPE OF FISHING VESSEL (1) 17. INSPECTION OF DOCUMENTS AND AUTHORISATIONS (1) 18. DONOR FISHING VESSEL FISHING LICENCE DETAILS (1) 19. DONOR FISHING VESSEL FISHING AUTHORISATION (1) 20. CERT. OF REGISTRY ID (1) 21. IRCS (1) 22. IMO DETAILS (1) 23. OWNER NAME AND ADDRESS (1) 24. FISHING VESSEL AGENT NAME AND ADDRESS (1) 25. NAME AND ADDRESS OF CHARTERER (1) 26. MASTER NAME AND ADDRESS AND DATE OF BIRTH (1) 27. VMS CHECK PRE BOARDING 28. VMS OPERATING CORRECTLY 29. PRIOR NOTIFICATION (1) 30. PURPOSE OF NOTIFICATION (1) 31. PORT AND STATE AND DATE OF LAST PORT CALL (3) 32. FISHING LOGBOOK OF DONOR VESSEL COMPLETED BEFORE TRANSHIPPING (1) 33. FISHING LOGBOOK OF DONOR VESSEL DETAILS (1) 34. E-FISHING LOGBOOK OF DONOR VESSEL COMPLETED 35. DONOR VESSEL E-FISHING LOGBOOK REFERENCE (1) 36. INFRINGEMENTS OR OBSERVATIONS (1) 37. CATCH INSPECTION (1) 38. SPECIES (FAO 3 ALPHA)/QUANTITY/PRODUCT WEIGHT/PRESENTATION/CATCH AREA 39. QUANTITY DECLARED IN FISHING LOGBOOK(QD) 40. MARGIN OF TOLERANCE PER SPECIES (1) 41. INFRINGEMENTS OR OBSERVATIONS (1) 42. RECEIVING VESSEL EXTERNAL IDENTIFICATION, NAME AND FLAG STATE (1) 43. CERT. OF REGISTRY ID (1) 44. IRCS (1) 45. IMO DETAILS (1) 46. PORT AND STATE AND DATE OF LAST PORT CALL (1) 47. OWNER NAME AND ADDRESS (1) 48. FISHING VESSEL AGENT NAME AND ADDRESS (1) 49. VMS CHECK PRE BOARDING 50. PORT AND STATE AND DATE OF LAST PORT CALL (3) 51. RECEIVING VESSEL E-FISHING LOGBOOK REFERENCE 52. DECLARED SPECIES ON BOARD PRE TRANSHIPMENT (FAO 3 ALPHA/PRODUCT WEIGHT/CATCH AREA) (1) 53. FISHING LOGBOOK OF RECEIVING VESSEL COMPLETED BEFORE TRANSHIPPING (1) 54. FISHING LOGBOOK OF RECEIVING VESSEL DETAILS (1) 55. E-FISHING LOGBOOK OF RECEIVING VESSEL COMPLETED 56. INFRINGEMENTS OR OBSERVATIONS (1) 57. ACTION TAKEN (1) 58. INSPECTORS COMMENTS AND SIGNATURE (1) 59. MASTERS COMMENTS AND SIGNATURE (1) MODULE 3. INSPECTION OF A FISHING VESSEL IN PORT OR ON LANDING AND BEFORE FIRST SALE (INFORMATION TO BE ENTERED AS APPLICABLE) 1. INSPECTION REPORT REFERENCE 2. INSPECTING AUTHORITY AND MEMBER STATE (3) (1) 3. DATE (3) (1) 4. TIME START (3) (1) 5. TIME FINISH (3) (1) 6. LOCATION BY PORT, ICES DIVISION AND ICES STATISTICAL RECTANGLE/CECAF/GFCM/NEAFC/NAFO SUB AREA (3) (1) 7. DESIGNATED PORT (1) 8. INSPECTOR IN CHARGE (1) NAME AND NATIONALITY 9. INSPECTOR 2 (1) NAME AND NATIONALITY 10. TARGET FISHING VESSEL (3) (1) 11. TARGET FISHING VESSEL EXTERNAL IDENTIFICATION AND FLAG STATE (3) (1) 12. TYPE OF FISHING VESSEL (3) (1) 13. CERT. OF REGISTRY ID (3) (1) 14. IRCS (3) (1) 15. IMO (3) (1) 16. OWNER NAME AND ADDRESS (3) (1) 17. BENEFICIAL OWNER NAME AND ADDRESS IF KNOWN (3) (1) 18. FISHING VESSEL AGENT NAME AND ADDRESS (1) 19. CHARTERER NAME AND ADDRESS (1) 20. MASTER NAME ADDRESS AND DATE OF BIRTH (1) 21. MEMBER OF PRODUCER ORGANISATION 22. VMS CHECK PRE ARRIVAL TO LAND [TYPE AND WHETHER NATIONAL OR RFMO (3) (1) 23. PRIOR NOTIFICATION (3) (1) 24. PURPOSE OF PRIOR NOTIFICATION (3) (1) 25. PORT AND STATE AND DATE OF LAST PORT CALL (3) (1) 26. INFRINGEMENTS OR OBSERVATIONS (3) (1) 27. INSPECTION OF DOCUMENTS AND AUTHORISATIONS (3) (1) 28. FISHING LICENCE DETAILS (1) 29. FISHING AUTHORISATION [IDENTIFIER/ISSUER/VALIDITY OF TRANSHIPMENT (3) (1) 30. AUTHORISATIONS DETAILS (3) (1) 31. PAPER LOGSHEET NUMBER (1) 32. E-FISHING LOGBOOK REFERENCE (1) 33. INFRINGEMENTS OR OBSERVATIONS (3) (1) 34. CATCH INSPECTION (3) (1) 35. SPECIES (FAO 3 ALPHA)/QUANTITIES PRODUCT WEIGHT/PRESENTATION/CATCH AREA (3) (1) 36. QUANTITY DECLARED IN FISHING LOGBOOK (3) (1) 37. MARGIN OF TOLERANCE PER SPECIES (1) 38. QUANTITY OFFLOADED (3) (1) 39. FISHROOM CERTIFICATE 40. STOWAGE PLAN 41. ULLAGE TABLES FOR REFRIGERATED SEA WATER TANKS 42. CERTIFICATE FOR ON BOARD WEIGHING SYSTEMS 43. BOX/CONTAINER COUNT ON DISCHARGE BY SPECIES 44. HOLD CHECKED AFTER DISCHARGE 45. CATCH WEIGHED ON LANDING 46. MINIMUM SIZE CHECKED 47. LABELLING 48. INFRINGEMENTS OR OBSERVATIONS 49. TRANSHIPMENT INFORMATION FOR CATCHES RECEIVED FROM OTHER FISHING VESSELS (3) (1) (if applicable) 50. NAME/EXTERNAL IDENTIFICATION/FLAG STATE (3) (1) 51. TRANSHIPMENT DECLARATION DETAILS (3) (1) 52. SPECIES (FAO 3 ALPHA)/QUANTITIES PRODUCT WEIGHT/PRESENTATION/CATCH AREA (3) (1) 53. INFRINGEMENTS OR OBSERVATIONS (3) (1) 54. CATCH RETAINED ON BOARD (3) (1) 55. SPECIES (FAO 3 ALPHA)/QUANTITIES PRODUCT WEIGHT/PRESENTATION/CATCH AREA (3) (1) 56. OTHER CATCH DOCUMENTATION (CATCH CERTIFICATES) (3) (1) 57. INFRINGEMENTS OR OBSERVATIONS 58. GEAR INSPECTION (3) (1) 59. NET /TYPE/TWINE DETAILS/MESH SIZE (3) (1) 60. ATTACHMENTS/TWINE DETAILS/MESH SIZE (3) (1) 61. TWINE THICKNESS MEASUREMENTS (3) (1) 62. INFRINGEMENTS OR OBSERVATIONS (3) (1) 63. STATUS IN RFMO AREAS WHERE FISHING OR FISHING RELATED ACTIVITIES HAVE BEEN UNDERTAKEN, INCLUDING ANY IUU FISHING VESSEL LISTING (3) (1) 64. INSPECTORS COMMENTS (1) 65. MASTERS COMMENTS (3) (1) 66. ACTION TAKEN (3) (1) 67. MASTERS SIGNATURE (3) (1) 68. INSPECTORS SIGNATURE (3) (1) MODULE 4. MARKET/PREMISES INSPECTION ( INFORMATION TO BE ENTERED AS APPLICABLE) 1. INSPECTION REPORT REFERENCE (1) 2. DATE (1) 3. TIME START (1) 4. TIME FINISH (1) 5. LOCATION (1) PORT 6. DESIGNATED PORT (1) 7. INSPECTOR IN CHARGE NAME AND NATIONALITY (1) 8. INSPECTOR 2 NAME AND NATIONALITY(AS APPROPRIATE) 9. MARKET/PREMISES INSPECTION (1) 10. NAME OF MARKET/PREMISES (1) 11. ADDRESS 12. OWNER NAME AND ADDRESS (1) 13. NAME AND ADDRESS OF OWNERS REPRESENTATIVE 14. DETAILS OF FISHERY PRODUCTS INSPECTED (1) 15. SPECIES (FAO 3 ALPHA)/QUANTITIES PRODUCT WEIGHT/PRESENTATION/CATCH AREA 16. WEIGHED BEFORE SALE 17. NAME AND ADDRESS OF REGISTERED BUYER REGISTERED AUCTION OR OTHER BODIES OR PERSONS RESPONSIBLE FOR FIRST MARKETING OF FISHERIES PRODUCTS (1) 18. MINIMUM SIZE CHECKED 19. SPECIES (FAO 3 ALPHA)/QUANTITIES PRODUCT WEIGHT/PRESENTATION UNDERSIZE FISH ON PREMISES 20. LABELLING OF FISHERIES PRODUCTS 21. INFRINGEMENTS OR OBSERVATIONS 22. INSPECTION OF DOCUMENTS RELATED TO FISHERIES PRODUCTS INSPECTED (1) 23. LANDING DECLARATIONS DETAILS 24. TAKE OVER DECLARATIONS DETAILS 25. TAKE OVER DECLARATION 26. SUPPLIER INVOICES AND SALES NOTES 27. TRANSPORT DOCUMENTS DETAILS 28. IUU CATCH CERTIFICATE DETAILS 29. IMPORTER NAME AND ADDRESS 30. INFRINGEMENTS OR OBSERVATIONS 31. COMMON MARKETING STANDARDS REQUIREMENTS 32. SIZE CATEGORIES 33. FRESHNESS CATEGORIES 34. FISHERIES PRODUCTS WITHDRAWN FROM SALE INSPECTED 35. INTERVENTION FORM VERIFIED 36. INSPECTORS COMMENTS (1) 37. OWNERS OR REPRESENTATIVES COMMENTS 38. ACTION TAKEN 39. INSPECTOR SIGNATURE 40. OWNERS SIGNATURE MODULE 5. INSPECTION OF TRANSPORT VEHICLES (INFORMATION TO BE ENTERED AS APPLICABLE) 1. INSPECTION REPORT REFERENCE 2. INSPECTING AUTHORITY AND FLAG STATE (1) 3. DATE (1) 4. TIME START (1) 5. TIME FINISH (1) 6. ADDRESS OF LOCATION WHERE TRANSPORT INSPECTION CARRIED OUT (1) 7. DESIGNATED PORT (1) 8. INSPECTOR IN CHARGE NAME AND NATIONALITY (1) 9. INSPECTOR 2 NAME AND NATIONALITY 10. TARGET VEHICLES 11. TRANSPORT IDENTIFICATION (1) 12. TRACTOR IDENTIFICATION (1) 13. TRAILER IDENTIFICATION (1) 14. OWNER NAME AND ADDRESS (1) 15. DRIVER NAME AND ADDRESS (1) 16. INSPECTION OF DOCUMENTS AND AUTHORISATIONS (1) 17. FISHERIES PRODUCTS WEIGHED BEFORE TRANSPORT (1) 18. VESSEL OF PROVENANCE/EXTERNAL IDENTIFICATION AND FLAG STATE /SPECIES (FAO 3 ALPHA)/QUANTITIES PRODUCT/NUMBER OF BOXES OR CONTAINERS/PRODUCT WEIGHT OF FISHERIES PRODUCTS/PRESENTATION/CATCH AREA 19. TRANSPORT DOCUMENT ACCOMPANIED BY OTHER CATCH DOCUMENTATION SUCH AS IUU CATCH CERTIFICATE 20. FISHERIES PRODUCTS LABELLED FOR TRACEABILITY 21. DETAILS OF LANDING DECLARATION IF PRESENT AND COMPLETED FOR RECOVERY SPECIES 22. FISHING LOGBOOK MARGIN OF TOLERANCE CHECKED 23. DETAILS OF TAKEOVER DECLARATION IF COMPLETED IF DESTINED FOR STORAGE 24. TAKEOVER DECLARATION CHECKED AGAINST LANDING DECLARATION 25. DETAILS OF TRANSPORT DOCUMENT TRANSMITTED ELECTRONICALLY TO DESTINATION MEMBER STATE COMPETENT AUTHORITIES 26. DETAILS OF TRANSPORT DOCUMENT RECEIVED BY MEMBER STATE COMPETENT AUTHORITIES 27. VEHICLE/CONTAINER SEALED 28. SEAL DETAILS NOTED ON TRANSPORT DOCUMENT 29. SAMPLE WEIGHING 30. WEIGHING SYSTEMS CALIBRATED AND SEALED 31. SEAL DETAILS NOTED ON TRANSPORT DOCUMENT 32. DESTINATION 33. INSPECTION AUTHORITY (1) 34. STATUS OF SEALS 35. SAMPLE WEIGHING OF BOXES/CONTAINERS 36. INFRINGEMENTS OR OBSERVATIONS 37. FISHERIES PRODUCTS TRANSPORTED BEFORE WEIGHING (1) 38. MEMBER STATE OF DESTINATION (1) 39. TRANSPORT DOCUMENT DRAWN UP SHOWING VESSEL OF PROVENANCE/EXTERNAL IDENTIFICATION AND FLAG STATE /SPECIES (FAO 3 ALPHA)/QUANTITIES OF FISHERIES PRODUCTS/NUMBER OF BOXES OR CONTAINERS/PRODUCT FISHING LOGBOOK WEIGHT OF FISHERIES PRODUCTS/PRESENTATION/CATCH AREA 40. TRANSPORT DOCUMENT TRANSMITTED ELECTRONICALLY TO MEMBER STATE COMPETENT AUTHORITIES 41. FISHING LOGBOOK OF VESSEL OF PROVENANCE ACCOMPANYING TRANSPORT 42. FISHING LOGBOOK OF VESSEL OF PROVENANCE TRANSMITTED ELECTRONICALLY TO MEMBER STATE COMPETENT AUTHORITIES 43. WEIGHING OF FISHERIES PRODUCTS OBSERVED BY MEMBER STATE COMPETENT AUTHORITIES ON ARRIVAL AT DESTINATION 44. NAME AND ADDRESS OF REGISTERED BUYER, REGISTERED AUCTION OR OTHER BODIES OR PERSONS RESPONSIBLE FOR FIRST MARKETING OF FISHERIES PRODUCTS 45. FISHING LOGBOOK MARGIN OF TOLERANCE CHECKED 46. DETAILS OF LANDING DECLARATION IF PRESENT AND COMPLETED FOR RECOVERY SPECIES 47. VEHICLE/CONTAINER BEEN SEALED AND SEAL DETAILS NOTED ON TRANSPORT DOCUMENT 48. INSPECTION AUTHORITY (1) 49. STATUS OF SEALS (1) 50. TRANSPORT DOCUMENT RECEIVED BY DESTINATION COMPETENT AUTHORITIES BEFORE ARRIVAL 51. INFRINGEMENTS OR OBSERVATIONS 52. INSPECTORS COMMENTS (1) 53. TRANSPORTERS COMMENTS (1) 54. ACTION TAKEN 55. INSPECTORS SIGNATURE 56. TRANSPORTERS SIGNATURE (1) Compulsory information required by Article 118 of this Regulation. (2) (#) IRCS means International Radio Call Sign. (3) Additional for port state control inspection. ANNEX XXVIII MARKING OF FISHERY INSPECTION MEANS INSPECTION PENNANT OR SYMBOL All vessels used for fisheries control inspection and enforcement shall carry the inspection pennant or symbol clearly displayed on the sides of the unit used in such a way to be clearly visible. Vessels engaged in these duties shall fly the inspection pennant as to be clearly visible at all times. The words FISHERY INSPECTION may also be affixed on the sides of units. ANNEX XXIX CONSTRUCTION AND USE OF BOARDING LADDERS 1. The provisions of this Annex shall apply to safe and convenient access to fishing vessels which require a climb of 1,5 metres or more. 2. A boarding ladder shall be provided which shall be efficient for the purpose of enabling inspectors to embark and disembark safely at sea. The boarding ladder shall be kept clean and in good order. 3. The ladder shall be positioned and secured so that: (a) it is clear of any possible discharges from the fishing vessel; (b) it is clear of the finer lines and as far as practicable in the middle length of the fishing vessel; (c) each step rests firmly against the fishing vessels side. 4. The steps of the boarding ladder shall: (a) be of hardwood or other material of equivalent properties, made in one piece free of knots; the four lowest steps may be made of rubber of sufficient strength and stiffness, or of other suitable material of equivalent characteristics; (b) have an efficient non-slip surface; (c) be not less than 480 mm long, 115 mm wide, and 23 mm in thickness, excluding any non-slip device or grooving; (d) be equally spaced not less than 300 mm or more than 380 mm apart; (e) be secured in such a manner that they will remain horizontal. 5. No boarding ladder shall have more than two replacement steps which are secured in position by a method different from that used in the original construction of the ladder and any steps so secured shall be replaced, as soon as reasonably practicable, by steps secured in position by the method used in the original construction of the ladder. When any replacement step is secured to the side ropes of the boarding ladder by means of grooves in the side of the step, such grooves shall be in the longer sides of the steps. 6. The side ropes of the ladder shall consist of two uncovered manila or equivalent ropes not less than 60 mm in circumference on each side; each rope shall be left uncovered by any other material and be continuous with no joints below the top step; two main ropes, properly secured to the fishing vessel and not loss than 65 mm in circumference, and a safety line shall be kept at hand ready for use if required. 7. Battens made of hardwood, or other material of equivalent properties, in one piece, free of knots and between 1,8 and 2 m long, shall be provided at such intervals as will prevent the boarding ladder form twisting. The lowest batten shall be on the fifth step from the bottom of the ladder and the interval between any batten and the next shall not exceed nine steps. 8. Means shall be provided to ensure safe and convenient passage for inspectors embarking on or disembarking from the vessel between the head of the boarding ladder or of any accommodation ladder or other appliance provided, and the ships deck. Where such passage is by means of a gateway in the rails or bulwark, adequate handholds shall be provided. 9. Where such passage is by means of a bulwark ladder, such ladder shall be securely attached to the bulwark rail or platform and two handhold stanchions shall be fitted at the point of boarding or leaving the vessel not less than 0,70 m or more than 0,80 m apart. Each stanchion shall be rigidly secured to the vessels structure at or near its base and also at a higher point, shall be not less than 40 mm in diameter, and shall extend not less than 1,20 m above the top of the bulwark. 10. Lighting shall be provided at night so that both the boarding ladder over the side and also the position where the inspector boards the fishing vessel shall be adequately lit. A lifebuoy equipped with a self-igniting light shall be kept at hand ready for use. A heaving line shall be kept at hand ready for use if required. 11. Means shall be provided to enable the boarding ladder to be used on either side of the fishing vessel. The inspector in charge may indicate which side he would like the boarding ladder to be positioned. 12. The rigging of the ladder and the embarkation and disembarkation of an inspector shall be supervised by a responsible officer of the fishing vessel. 13. Where on any fishing vessel constructional features such as rubbing bands would prevent the implementation of any of these provisions, special arrangements shall be made to ensure that inspectors are able to embark and disembark safely. ANNEX XXX POINTS TO BE ASSIGNED FOR SERIOUS INFRINGEMENTS No. Serious infringement Points 1 Not fulfilling of obligations to record and report catch or catch related data, including data to be transmitted by satellite vessel monitoring system (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(b) of Regulation (EC) No 1005/2008) 3 2 Use of prohibited or non-compliant gear according to EU legislation (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(e) of Regulation (EC) No 1005/2008) 4 3 Falsification or concealing of markings, identity or registration (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(f) of regulation (EC) No 1005/2008) 5 4 Concealing, tampering or disposal of evidence relating to an investigation (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(g) of Regulation (EC) No 1005/2008) 5 5 Taking on board, transhipping or landing of undersized fish in contravention of the legislation in force (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(i) of regulation (EC) No 1005/2008) 5 6 Carrying out of fishing activities in the area of a regional fisheries management organisation in a manner inconsistent with or in contravention of the conservation and management measures of that organisation (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(k) of Regulation (EC) No 1005/2008) 5 7 Fishing without a valid licence, authorisation or permit issued by the flag State or the relevant coastal State (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(a) of Regulation (EC) No 1005/2008) 7 8 Fishing in a closed area or during a closed season, without or after attainment of a quota or beyond a closed depth (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(c) of regulation (EC) No 1005/2008) 6 9 Directed fishing for a stock which is subject to a moratorium or for which fishing is prohibited (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(d) of Regulation (EC) No 1005/2008) 7 10 Obstruction of work of officials in the exercise of their duties in inspecting for compliance with the applicable conservation and management measures or the work of observers in the exercise of their duties of observing compliance with the applicable Union rules (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(h) of Regulation (EC) No 1005/2008) 7 11 Transhipping to or participating in joint fishing operations with, support or re-supply of fishing vessels identified as having engaged in IUU fishing under Regulation (EC) No 1005/2008, in particular those included in the Union IUU vessel list or in the IUU vessel list of a regional fisheries management organisation (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(j) of regulation (EC) No 1005/2008) 7 12 Use of a fishing vessel with not nationality and that is therefore a stateless vessel in accordance with international law (Article 90 paragraph 1 of the Control Regulation in conjunction with Article 42 paragraph 1(a) and Article 3 paragraph 1(l) of regulation (EC) No 1005/2008) 7 ANNEX XXXI LIST OF DATA TO BE COMMUNICATED ON REQUEST TO THE COMMISSION At the written request of the Commission as specified in Article 136(2) of this Regulation, the Member State shall provide the Commission with the appropriate information according to the model below. The Commission may require the information at the level of the operations, measures, priority axes or operational programmes under Regulation (EC) No 1198/2006 or at the level of projects covered by Article 8(a) of Regulation (EC) No 861/2006. I-A Regulation (EC) No 1198/2006 Member State Commission Decision approving the financial assistance ¦ No ¦ of ¦/ ¦/20 ¦ Information on individual operations Financial data expressed in EUR Wording of columns: see hereafter. (1) (2) (3) ¦ ¦ ¦ ¦ ¦ ¦ (11) (12) (13) Name, status and signature of representative of competent authority: Date: dd/mm/yyyy Wording of table columns (Information to be provided for each operation) Columns 1 to 6: Administrative details of operation (1) Operation identification number (number allocated by managing authority when administrative decision granting public aid is taken  20 characters maximum). (2) Community Fleet Register number (CFR) for the vessels concerned. (3) The place where the operation is carried out. (4) NUTS III code for the place where the operation is carried out. (5) Beneficiary (business name). (6) Gender (Male, Female). Columns 7 to 10: Expenditure forecasts under operation in accordance with administrative decision granting public aid taken by managing authority (7) Total cost taken into account in decision granting public aid (EUR). (8) Total public cost taken into account in decision granting public aid (EUR). (9) EFF aid granted to operation (EUR). (10) Date of administrative decision granting public aid (dd/mm/yyyy). Columns 11 to13: Information concerning financial implementation of operation  statement of eligible expenditure and corresponding public aid (11) Eligible expenditure certified and actually paid by beneficiaries (EUR). (12) National contribution (EUR): aids paid to beneficiaries by the Member State, including subsidies and other public aids, at national, regional or local level, within the limits set in the Operational programme. (13) EFF aid paid to beneficiaries (EUR). I-B Regulation (EC) No 861/2006 Member State Commission Decision No 20xx/xxx/EU of ¦/ ¦/20 ¦ approving the financial contribution to Member States: Project reference under this financing decision: Information on projects (one sheet by project) Wording of columns: see hereafter. (1) (2) (3) (4). (5). (6) (7) Name, status and signature of representative of competent authority: Date: dd/mm/yyyy Wording of table columns (Information to be provided for each project) Columns 1 to 3: Administrative details of the project (1) Project reference under the Commission financing. (2) Annex concerned of the Decision. (3) Short project description (50 characters maximum). Columns 4 to 6: Eligible expenditure under project concerned in accordance with the financial decision (4) Total planned expenditure for the project (EUR, without VAT). (5) Total eligible expenditure for the project (EUR, without VAT). (6) Maximum contribution granted to the project (EUR, without VAT). Column 7: Information concerning financial implementation of the project  statement of payments already done under the project (7) Amount of each payment already done by the Commission to the Member State for the project concerned (EUR, without VAT). ANNEX XXXII ADDITIONAL DATA FOR THE PURPOSE OF THE VALIDATION SYSTEM Data element Code Content Compulsory/Optional 1. Business rules BUS Business rules that define which validations are executed in the validation system 2. Business rule ID BR Unique code for every type of check, validation, control etc. C 3. Primary dataset D1 Indicates which dataset is being validated C 4. Secondary dataset D2 Indicates with which dataset(s) the primary dataset is validated C 5. EU legislation reference LE Reference to which regulation and articles apply C 6. Legal requirement RQ Short summary of what is the legal requirement C 7. Validation specification VS Detailed specification of what is being validated C 8. Inconsistencies of validation INC Inconsistencies detected as a result of the validation procedures 9. Record No of the inconsistency RN Unique identifier or record number of the inconsistency C 10. Business rule ID BR Unique code for every type of check, validation, control etc. C 11. Record No of the validated record RV Unique identifier or record number of the validated record from the primary dataset C 12. Inconsistency Type IY Type of inconsistency detected C 13. Inconsistency Value IV Value/difference/size of detected inconsistency (if relevant) CIF 14. Original value OR Original value before correction C 15. Follow-up FU Explanation of why data is inconsistent and follow-up O 16. Results of follow-up FR Corrected value for this inconsistency CIF 17. Follow-up completed FX Indication if follow-up is completed or still in process CIF 18. Date follow-up completion FD The date on which the issue has been fully resolved or the result of the infringement procedure is known CIF 19. Infringement procedure IP Reference to related infringement procedure or legal action taken by the authorities, if applicable CIF 20. Validation information VAL The validation information on a particular element and business rule. To be used as subelement of the validated element. 21. Date of validation VD Date of validation C 22. Reference to inconsistency RI Unique identifier or record number of the inconsistency CIF 23. VMS data VMS Position data coming from the Vessel Monitoring System 24. Country of registration FS Flag State of vessel registration. ISO alpha-3 country code C 25. Vessels Community fleet register (CFR) number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number C 26. International Radio Call Sign RC International Radio Call Sign, if CFR not up to date or not existing CIF 27. Name of vessel NA Name of the vessel O 28. Trip No TN Fishing trip serial number C 29. Record No RN Unique sequential record number assigned to every record C 30. Date and Time DT Date and time of transmission C 31. Position sub-declaration POS Position when discarded (see details of sub-elements and attributes of POS) C 32. Speed SP Vessel speed in knots (nn,n) C 33. Course CO Vessel course in degrees (0-360) C 34. Date and Time received by authority DR Date and time of registration at authority C 35. Manual MA Indicates if data is received electronically or manually entered (Y/N) C 36. Date and time manual data entry DM Date and time of manual data entry into the database, in case of manually entered CIF ANNEX XXXIII INFORMATION WHICH SHALL BE LISTED ON THE PUBLIC SUBPAGES OF PUBLICLY ACCESSIBLE WEBSITES 1. The responsible authorities for issuing fishing licences and authorisations (Article 115(a) of the Control Regulation): (a) authority name; (b) complete postal address; (c) street address (if different from postal address); (d) phone number; (e) fax number; (f) e-mail address; (g) website URL. 2. List of designated ports for the purpose of transhipment (Article 115(b) of the Control Regulation) containing: (a) port name; (b) port code according to the UN/LOCODE system; (c) coordinate with the location of the port; (d) operating hours; (e) address or description of transhipment places. 3. List of designated ports defined in a multiannual plan (Article 115(c) of the Control Regulation) containing: (a) port name; (b) port code according to the UN/LOCODE system; (c) coordinate with the location of the port; (d) operating hours; (e) address or description of landing or transhipment places; (f) the associated conditions for recording and reporting the quantities of the species under the multiannual plan for each landing. 4. Real-time closures by Member States (Article 115(d) of the Control Regulation): (a) the national legal reference to the decision establishing the real-time closure; (b) a list of coordinates defining the contours of the closure; (c) the start date and time; (d) the end date and time; (e) conditions governing fisheries in that area during the closure; (f) a map indicating the delimitation of the closure. 5. Contact point details for the transmission or submission of fishing logbooks, prior notifications, transhipment declarations, landing declarations, sales notes, take-over declarations and transport documents (Article 115(e) of the Control Regulation): (a) contact point name; (b) complete postal address; (c) street address; (d) phone number; (e) fax number; (f) e-mail address; (g) website URL (if applicable). 6. Real-time closures by the Commission (Article 115(f) of the Control Regulation): a) a list of coordinates defining the contours of the closure in the waters of the Member State concerned; (b) the start date and time; (c) the end date and time; (d) conditions governing fisheries in that area during the closure; (e) a map indicating the delimitation of the closure. 7. Decision to close a fishery (Article 115(g) of the Control Regulation): (a) the national legal reference; (b) the concerned stock or group of stocks subject to a quota deemed to be exhausted or the maximum allowable fishing effort deemed to have been reached; (c) the fishing area code; (d) the start date; (e) the fishery or gear type (where appropriate). ANNEX XXXIV STANDARD FORM FOR THE EXCHANGE OF INFORMATION ON REQUEST ACCORDING TO ARTICLE 158 OF THIS REGULATION ANNEX XXXV STANDARD FORM FOR THE REQUEST FOR ADMINISTRATIVE NOTIFICATION ACCORDING TO ARTICLE 161(2) OF THIS REGULATION ANNEX XXXVI STANDARD FORM FOR THE REPLY FOR ADMINISTRATIVE NOTIFICATION ACCORDING TO ARTICLE 161(3) OF THIS REGULATION ANNEX XXXVII LIST OF MINIMUM INFORMATION TO FORM THE BASIS FOR 5 YEARLY REPORT ON THE APPLICATION OF THE CONTROL REGULATION 1. GENERAL PRINCIPLES SUMMARY Articles 5 to 7 of the Control Regulation 2. GENERAL CONDITIONS FOR ACCESS TO WATERS AND RESOURCES SUMMARY 2.1 Article 6 of the Control Regulation FISHING LICENCES:  Number of fishing licences issued  Number of fishing licences temporarily suspended  Number of fishing licences permanently withdrawn  Number of fishing licensing infringements detected 2.2 Article 7 of the Control Regulation FISHING AUTHORISATION:  Specific national schemes notified to the commission  Number of fishing authorisations issued  Number of fishing authorisations suspended  Number of fishing authorisations permanently withdrawn  Number of fishing authorisation infringements detected 2.3 Article 8 of the Control Regulation MARKING OF THE FISHING GEAR:  Number of infringements detected 2.4 Article 9 of the Control Regulation FISHING VESSEL MONITORING SYSTEMS  Number of fishing vessels <12 and >15 metre length overall with operational VMS installed  Number of fishing vessels 15 metres length overall and above with operational VMS installed  Number of fishing auxiliary vessels fitted with operational VMS  Number of fishing vessels less than 15 metres exempted from VMS  Number of VMS infringements detected concerning EU fishing vessels  Details of competent authority responsible for FMC 2.5 Article 10 of the Control Regulation AUTOMATIC IDENTIFICATION SYSTEM (AIS)  Number of fishing vessels fitted with AIS  Number of FMCs AIS capable 2.6 Article 11 of the Control Regulation VESSEL DETECTION SYSTEMS (VDS)  Number of FMCs VDS capable 2.7 Article 13 of the Control Regulation NEW TECHNOLOGIES  Pilot projects implemented 3. CONTROL OF FISHERIES SUMMARY CONTROL OF THE USE OF FISHING OPPORTUNITIES 3.1 Articles 14, 15 and 16 of the Control Regulation COMPLETION AND SUBMISSION OF FISHING LOGBOOKS AND LANDING DECLARATIONS  Number of fishing vessels using the electronic fishing logbook  Number of fishing vessels using paper format fishing logbook  Number of under 10 metre fishing vessels using paper fishing logbook  Number of vessel fishing logbook and landing declaration infringements detected 3.2 Articles 16 and 25 of the Control Regulation FISHING VESSELS NOT SUBJECT TO VESSEL FISHING LOGBOOK AND LANDING DECLARATION REQUIREMENTS  Number of fishing vessels subject to sampling plans  Number of fishing vessels subject to monitoring by sales notes  Number of infringements detected 3.3 Article 17 of the Control Regulation PRIOR NOTIFICATION  Number of prior notification messages received by FMC  Number of infringements detected 3.4 Article 18 of the Control Regulation PRIOR NOTIFICATION OF LANDING IN ANOTHER MEMBER STATE  Number of prior notification messages received by FMC of coastal state  Number of infringements detected 3.5 Article 20 of the Control Regulation TRANSHIPMENT OPERATIONS IN PORTS OR PLACES  Number of transhipments approved by member state  Number of infringements detected 3.6 Articles 21 and 22 of the Control Regulation TRANSHIPMENT OPERATIONS IN PORTS OR PLACES  Number of exempted fishing vessels 3.7 Article 26 of the Control Regulation MONITORING OF FISHING EFFORT  Number of infringements detected involving fishing effort reports  Number of vessels excluded from fishing effort regimes by areas  Number of infringements detected where gear not notified 3.8 Articles 33 and 34 of the Control Regulation RECORDING OF CATCHES AND FISHING EFFORT  Implementation of Article 33 of the Control Regulation  Details of fisheries closure notifications made each year 3.9 Article 35 of the Control Regulation CLOSURE OF FISHERIES  Implementation of Article 35 of the Control Regulation 4. CONTROL OF FLEET MANAGEMENT 4.1 Article 38 of the Control Regulation FISHING CAPACITY  Compliance with Article 38(1) of the Control Regulation  Number of engine power verifications in accordance with Article 41  Number of infringements detected 4.2 Article 42 of the Control Regulation TRANSHIPMENT IN PORT  Number of pelagic transhipments approved 4.3 Article 43 of the Control Regulation DESIGNATED PORTS  Number of infringements detected 4.4 Article 44 of the Control Regulation SEPARATE STOWAGE OF DEMERSAL CATCHES SUBJECT TO MULTI ANNUAL PLANS  Number of infringements detected 4.5 Article 46 of the Control Regulation NATIONAL CONTROL ACTIONS PROGRAMMES  Details of programmes defined by Member States  Number of infringements detected 5. CONTROL OF TECHNICAL MEASURES SUMMARY 5.1 Article 47 of the Control Regulation  Number of stowage of gear infringements detected 5.2 Article 48 of the Control Regulation RETRIEVAL OF LOST GEAR  Number of infringements detected 5.3 Article 49 of the Control Regulation CATCH COMPOSITION  Number of infringements detected 6. CONTROL OF FISHING RESTRICTED AREAS SUMMARY 6.1 Article 50 of the Control Regulation  Number of infringements detected for EU and third country vessels 7. REAL TIME CLOSURE OF FISHERIES SUMMARY 7.1 Article 53 of the Control Regulation  Details of real time closures initiated  Number of infringements detected 8. CONTROL OF RECREATIONAL FISHERIES SUMMARY 8.1 Article 55 of the Control Regulation  Number of infringements detected of illegal marketing detected 9. CONTROL OF MARKETING SUMMARY 9.1 Article 56 of the Control Regulation PRINCIPLES FOR THE CONTROL OF MARKETING  Details of state of implementation 9.2 Article 57 of the Control Regulation COMMON MARKETING STANDARDS  Number of infringements detected 9.3 Article 58 of the Control Regulation TRACEABILITY  State of implementation  Number of infringements detected 9.4 Article 59 of the Control Regulation FIRST SALE  Number of registered buyers, registered auctions or other bodies or persons responsible for the first marketing of fisheries products  Number of infringements detected 9.5 Article 60 of the Control Regulation WEIGHING  Number of sampling plans for weighing on landing  Number of fishing vessels permitted to weigh at sea  Number of infringements 9.6 Article 61 of the Control Regulation WEIGHING AFTER TRANSPORT  Number of control plans to weigh after transport  Number of Common Control Programmes with other member States for transporting before weighing  Number of infringements detected 9.7 Article 62 of the Control Regulation COMPLETION AND SUBMISSION OF SALES NOTES  Number of above submitted electronic sales notes  Number of exemptions granted from sales notes requirements  Number of infringements detected 9.8 Article 66 of the Control Regulation TAKE OVER DECLARATIONS  Number of infringements detected 9.9 Article 68 of the Control Regulation COMPLETION AND SUBMISSION OF TRANSPORT DOCUMENTS  State of implementation  Number of infringements detected 10. PRODUCER ORGANISATIONS AND PRICE AND INTERVENTION SUMMARY 10.1 Article 69 of the Control Regulation MONITORING OF PRODUCER ORGANISATIONS  Number of checks accomplished  Number of infringements regarding Regulation (EC) No 104/2000 detected 10.2 Article 70 of the Control Regulation MONITORING OF PRICE AND INTERVENTION ARRANGEMENTS  Number of price and intervention checks accomplished  Number infringements detected 11. SURVEILLANCE SUMMARY 11.1 Article 71 of the Control Regulation SIGHTINGS AND DETECTION AT SEA  Number of reports created  Number of reports received  Number of infringements detected 11.2 Article 73 of the Control Regulation CONTROL OBSERVERS  Number of control observer schemes implemented  Number of control observer reports received  Number of infringements reported 12. INSPECTION AND ENFORCEMENT SUMMARY 12.1 Articles 74 and 76 of the Control Regulation CONDUCT OF INSPECTIONS  Number of full/part time fisheries inspectors  Percentage of working time of full/part time fisheries inspectors spent on fisheries control and inspection  Number of inspections by type by full/ part time inspectors  Number of infringements detected by full/ part time inspectors 12.2 INSPECTION RESOURCE: VESSELS  Number of EU co-financed dedicated inspection vessels and total annual patrol days at sea  Number of non EU co-financed dedicated inspection vessels and total annual patrol days at sea  Percentage of total operational time spent on fisheries control by EU co-financed dedicated inspection vessels  Percentage of total operational time spent on fisheries control by non EU co-financed dedicated inspection vessels  Percentage of total operational time spent on fisheries control by all dedicated inspection vessels  Percentage of total working time spent on fisheries control by dedicated inspection vessels co financed by the EU  Number of non dedicated inspection vessels and total annual patrol days at sea  Percentage of time spent on fisheries control  Total days at sea all vessels 12.3 INSPECTIONS ACTIVITY: AT SEA  Number of inspections at sea of all fishing vessels of each Member State  Number of infringements detected at sea by Member State  Number of inspections at sea on third country fishing vessels (indicate third country)  Number of infringements detected auxiliary fishing vessels 12.4 INSPECTION RESOURCE: SURVEILLANCE AIRCRAFT  Number of surveillance aircraft dedicated to fisheries control and total hours on fisheries control and surveillance  Percentage of operational hours spent on fisheries control and surveillance  Number of infringements detected 12.5 FOLLOW UP OF INSPECTIONS AND INFRINGEMENTS DETECTED  Number of surveillance reports input to fisheries control and surveillance database  Number of inspection reports input to fisheries control and surveillance database  Number of occasions penalty points awarded  Number of proceedings transferred to another member state  Number of infringements detected by community inspectors within Member State jurisdiction 12.6 Article 75 of the Control Regulation DUTIES OF THE OPERATOR  Number of infringements detected 12.7 Article 79 UNION INSPECTORS  Number of Joint Deployment Plans (JDP) within Member States jurisdiction  Number of infringements detected during JDPs 12.8 Articles 80, 81, 82, 83 and 84 of the Control Regulation INSPECTIONS OF FISHING VESSELS OUTSIDE THE WATERS OF THE INSPECTING MEMBER STATE  Number of inspections  Number of infringements detected 12.9 Articles 85 and 86 of the Control Regulation PROCEEDINGS OF INFRINGEMENTS DETECTED IN THE COURSE OF INSPECTIONS  Number of inspections  Number of infringements  Number of proceedings transferred to flag state  Number of inspections by Union inspectors 13. ENFORCEMENT SUMMARY Articles 89, 90 and 91 of the Control Regulation MEASURES TO ENSURE COMPLIANCE  State of implementation 13.1 Article 92 of the Control Regulation PENALTY POINTS SYSTEM  Number of serious infringements detected  Number of occasions when points awarded to licence holder  State of implementation for points system for masters of fishing vessels 13.2 Article 93 of the Control Regulation NATIONAL REGISTER OF INFRINGEMENTS  State of implementation 14. CONTROL PROGRAMMES 14.1 Article 94 of the Control Regulation COMMON CONTROL PROGRAMMES  Number of Common control programmes implemented 14.2 Article 95 of the Control Regulation SPECIFIC CONTROL AND INSPECTION PROGRAMMES  Number of specific control and inspection programmes implemented 15. DATA AND INFORMATION ANALYSIS AND AUDIT OF DATA 15.1 Articles 109 to 116 of the Control Regulation  Summary of state of implementation 16. IMPLEMENTATION 16.1 Articles 117 and 118 of the Control Regulation ADMINISTRATIVE AND MUTUAL CO-OPERATION